Exhibit 10.4
AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED
PORTIONS. THE CONFIDENTIAL REDACTED PORTIONS HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH REDACTIONS.
Design, Engineering, Procurement,
Construction and Construction Management Agreement
For
The American Centrifuge Plant
Between
USEC Inc.
And
Fluor Enterprises, Inc.
(REV. 09-11-08)
Contract No. 662574

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
TABLE OF CONTENTS

                  ARTICLE 1. DEFINITIONS     14  
 
  Section 1.1   AEA     14  
 
  Section 1.2   Agent     14  
 
  Section 1.3   Agreement     14  
 
  Section 1.4   Approved Subcontractor     14  
 
  Section 1.5   Budget Amount     14  
 
  Section 1.6   Business Day     14  
 
  Section 1.7   Intentionally Omitted     14  
 
  Section 1.8   Change     14  
 
  Section 1.9   Change in Law     14  
 
  Section 1.10   Change Order     15  
 
  Section 1.11   Change Order Request     15  
 
  Section 1.12   Codes and Standards     15  
 
  Section 1.13   Commissioning     15  
 
  Section 1.14   Conflict of Interest     15  
 
  Section 1.15   Contractor     15  
 
  Section 1.16   Contractor Indemnities     15  
 
  Section 1.17   Contractor Party     15  
 
  Section 1.18   Contractor Party Loss     15  
 
  Section 1.19   Contractor’s Representative     16  
 
  Section 1.20   Critical Path Activity     16  
 
  Section 1.21   Day     16  
 
  Section 1.22   Intentionally Omitted     16  
 
  Section 1.23   Debtor Relief Law     16  
 
  Section 1.24   Defects or Deficiencies     16  
 
  Section 1.25   Deliverables     16  

USEC Prime Agency Agreement

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

                 
 
  Section 1.26   Design Criteria     16  
 
  Section 1.27   Design Documents     16  
 
  Section 1.28   DOE     16  
 
  Section 1.29   “Dollars” or “$”     16  
 
  Section 1.30   Drawings     16  
 
  Section 1.31   Drawings and Specifications     16  
 
  Section 1.32   Equipment     17  
 
  Section 1.33   Existing Structure     17  
 
  Section 1.34   Expiration Date     17  
 
  Section 1.35   Extraordinary Weather Conditions     17  
 
  Section 1.36   Final Acceptance     17  
 
  Section 1.37   Payment     17  
 
  Section 1.38   FOCI     17  
 
  Section 1.39   Force Majeure Event     17  
 
  Section 1.40   GCEP     17  
 
  Section 1.41   Good Engineering Practices     17  
 
  Section 1.42   Governmental Authority     18  
 
  Section 1.43   Government Approval     18  
 
  Section 1.44   Final Completion/Acceptance Notice     18  
 
  Section 1.45   Hazardous Material     18  
 
  Section 1.46   Indemnified Person     18  
 
  Section 1.47   Invoices     18  
 
  Section 1.48   Key Milestones     18  
 
  Section 1.49   Law     19  
 
  Section 1.50   Lender     19  
 
  Section 1.51   Lien     19  
 
  Section 1.52   Loan Agreement     19  
 
  Section 1.53   loss     19  

USEC Prime Agency Agreement

2



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

                 
 
  Section 1.54   Mechanical Completion     19  
 
  Section 1.55   Mechanical Completion of the Plant     19  
 
  Section 1.56   Notice     19  
 
  Section 1.57   NRC     20  
 
  Section 1.58   Owner     20  
 
  Section 1.59   Owner Indemnities     20  
 
  Section 1.60   Owner’s Representative     20  
 
  Section 1.61   Payment Schedule     20  
 
  Section 1.62   Person     20  
 
  Section 1.63   Plant     20  
 
  Section 1.64   Plant Site     20  
 
  Section 1.65   PORTS     20  
 
  Section 1.66   Prime Rate     20  
 
  Section 1.67   Project Schedule     20  
 
  Section 1.68   Progress Report     20  
 
  Section 1.69   Project     21  
 
  Section 1.70   Punch List     21  
 
  Section 1.71   Punch List Items     21  
 
  Section 1.72   Quality Program     21  
 
  Section 1.73   RCRA     21  
 
  Section 1.74   Sales Tax     21  
 
  Section 1.75   Scope of Services and/or Scope of Facilities     21  
 
  Section 1.76   Site Plan     21  
 
  Section 1.77   Start-up     21  
 
  Section 1.78   Statement of Work or “SOW”     21  
 
  Section 1.79   Subcontractor and Subcontract     21  
 
  Section 1.80   SWU     22  
 
  Section 1.81   System and Sub-system     22  

USEC Prime Agency Agreement

3



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

                 
 
  Section 1.82   Taxes     22  
 
  Section 1.83   Technical Consultant     22  
 
  Section 1.84   Turnover     22  
 
  Section 1.85   Turnover Notice     22  
 
  Section 1.86   Warranty     22  
 
  Section 1.87   Warranty Period     22  
 
  Section 1.88   Warranty Procedures     23  
 
  Section 1.89   Work     23  
 
                ARTICLE 2. TERM     23  
 
                ARTICLE 3. SCOPE OF WORK     23  
 
                ARTICLE 4. STANDARDS OF PERFORMANCE     23  
 
  Section 4.1   Compliance with Nuclear Safety and Safeguards and Security
Requirements     23  
 
  Section 4.2   Security of Classified Information and Controlled Areas     24  
 
  Section 4.3   Unclassified Controlled Nuclear Information     27  
 
  Section 4.4   Employee Protection     28  
 
  Section 4.5   Quality Program     31  
 
  Section 4.6   Schedule Notification     31  
 
  Section 4.7   Professional Standards     32  
 
  Section 4.8   Cooperation     32  
 
  Section 4.9   Contractor General Responsibility     32  
 
  Section 4.10   Owner’s General Responsibility     32  
 
  Section 4.11   Government Approvals     33  
 
  Section 4.12   Contractor Procedures     33  
 
  Section 4.13   Work Control     33  
 
  Section 4.14   Submission of Items/Performance of Work     33  
 
  Section 4.15   Nonconforming Materials/Work     33  
 
  Section 4.16   Documentation and Retention Periods     34  
 
                ARTICLE 5. REPRESENTATIVES     35  

USEC Prime Agency Agreement

4



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

                 
 
  Section 5.1   Owner’s Representatives     35  
 
  Section 5.2   Intentionally Omitted     35  
 
  Section 5.3   Contractor’s Representative     35  
 
  Section 5.4   Replacement     35  
 
  Section 5.5   Intentionally Omitted     35  
 
                ARTICLE 6. WORKFORCE     36  
 
  Section 6.1   Workforce     36  
 
  Section 6.2   Key Personnel     36  
 
  Section 6.3   Q-Cleared Personnel     37  
 
  Section 6.4   Workforce Continuity     37  
 
  Section 6.5   Removal of Contractor Employee     37  
 
                ARTICLE 7. PLANT SITE     37  
 
  Section 7.1   Sufficiency of the Plant Site     37  
 
  Section 7.2   Pre-existing Materials     37  
 
  Section 7.3   Plant Site Operations     38  
 
  Section 7.4   Plant Rules and Regulations     38  
 
  Section 7.5   Access     38  
 
  Section 7.6   Hazardous Material     38  
 
  Section 7.7   Pre-existing Contamination     40  
 
                ARTICLE 8. PROJECT SCHEDULE     40  
 
  Section 8.1   Project Schedule     40  
 
                ARTICLE 9. ENGINEERING AND DESIGN     41  
 
  Section 9.1   Engineering     41  
 
  Section 9.2   Design Document Review     41  
 
                ARTICLE 10. INTENTIONALLY OMITTED     42  
 
                ARTICLE 11. CONSTRUCTION     42  
 
  Section 11.1   Contractor Responsibilities     42  
 
  Section 11.2   Owner Participation     43  
 
  Section 11.3   Owner Required Activities     43  

USEC Prime Agency Agreement

5



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

                 
 
  Section 11.4   Subcontractors and Technical Consultants     44  
 
  Section 11.5   Procurement Planning Activities     46  
 
  Section 11.6   Customs     46  
 
  Section 11.7   Royalties and LicenseFees     46  
 
  Section 11.8   NRC Support     46  
 
  Section 11.9   Coordination     46  
 
  Section 11.10   Safety     47  
 
  Section 11.11   Tools and Equipment     47  
 
  Section 11.12   Unit Cost Reporting     47  
 
  Section 11.13   Project Labor Agreement     48  
 
                ARTICLE 12. CONSTRUCTION SEQUENCE     48  
 
  Section 12.1   Mechanical Completion     48  
 
  Section 12.2   Turnover     48  
 
  Section 12.3   Final Acceptance     49  
 
                ARTICLE 13. START-UP, COMMISSIONING, TRAINING     50  
 
  Section 13.1   Staffing, Start-Up and Testing Spares and Training     50  
 
                ARTICLE 14. CONTRACTOR TESTING     50  
 
  Section 14.1   Testing     50  
 
                ARTICLE 15. REPORTING AND MEETINGS     51  
 
  Section 15.1   Progress Reports     51  
 
  Section 15.2   Subcontractor Information     51  
 
  Section 15.3   Meetings     51  
 
  Section 15.4   Subcontractor Initiative Results     51  
 
                ARTICLE 16. CHANGES     51  
 
  Section 16.1   Further Refinement, Corrections and Detailing     51  
 
  Section 16.2   Changes     51  
 
  Section 16.3   Procedure for Changes     53  
 
  Section 16.4   Undefinitized Orders     54  

USEC Prime Agency Agreement

6



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

                 
 
  Section 16.5   Changes Due to Changes in Law/Codes/Government Approvals     54
 
 
  Section 16.6   Effect of Force Majeure Event     54  
 
  Section 16.7   Continued Performance Pending Resolution of Disputes     54  
 
  Section 16.8   Documentation     54  
 
  Section 16.9   Acceleration of Work     54  
 
                ARTICLE 17. INTENTIONALLY OMITTED     55  
 
                ARTICLE 18. OWNER INSPECTION     55  
 
  Section 18.1   Inspection     55  
 
  Section 18.2   Notice for Inspection and Testing     55  
 
  Section 18.3   Contractor Inspection     55  
 
  Section 18.4   Examination and Testing     56  
 
                ARTICLE 19. COMPENSATION     56  
 
  Section 19.1   Compensation     56  
 
  Section 19.2   Invoices     58  
 
  Section 19.3   Payment     58  
 
  Section 19.4   Interest     58  
 
  Section 19.5   Deficient Requests for Payment     59  
 
  Section 19.6   Payment Processing     59  
 
  Section 19.7   Overpayment     59  
 
  Section 19.8   Payment or Use Not Acceptance     59  
 
  Section 19.9   Payments to Owner     60  
 
  Section 19.10   Taxes     60  
 
  Section 19.11   Examination of Costs     62  
 
                ARTICLE 20. Limitation of Funds     62  
 
  Section 20.1   Incremental Funding     62  
 
                ARTICLE 21. WARRANTY     63  
 
  Section 21.1   In General     63  
 
  Section 21.2   Warranty Period     63  

USEC Prime Agency Agreement

7



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

                 
 
  Section 21.3   Subcontractor Warranties     65  
 
  Section 21.4   Limitation of Liability for Warranty     65  
 
  Section 21.5   Additional Testing     65  
 
                ARTICLE 22. LIMITATION OF LIABILITY     65  
 
  Section 22.1   Limitation     65  
 
  Section 22.2   Exclusions     65  
 
                ARTICLE 23. CONSEQUENTIAL DAMAGES     66  
 
                ARTICLE 24. FURNISHED PROPERTY     66  
 
  Section 24.1   Use of Owner’s Property     66  
 
  Section 24.2   Markings     66  
 
  Section 24.3   Care, Custody and Control     67  
 
  Section 24.4   Disposal     67  
 
  Section 24.5   Damage to Furnished Property     67  
 
                ARTICLE 25. INSURANCE     67  
 
  Section 25.1   Minimum Insurance     67  
 
  Section 25.2   Certifications of Insurance     68  
 
  Section 25.3   Insurance Flow Down     68  
 
  Section 25.4   Other Insurance     69  
 
  Section 25.5   Nuclear Liability Protection     69  
 
  Section 25.6   Price Anderson Indemnification     70  
 
                ARTICLE 26. INDEMNIFICATION     74  
 
  Section 26.1   Contractor Indemnity     74  
 
  Section 26.2   Owner Indemnity     75  
 
  Section 26.3   Indemnities for Hazardous Material     75  
 
  Section 26.4   Actions by Employees     76  
 
  Section 26.5   Compliance with Laws     76  
 
  Section 26.6   Lawsuits     76  
 
                ARTICLE 27. TERMINATION FOR CONVENIENCE     77  
 
  Section 27.1   General     77  

USEC Prime Agency Agreement

8



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

                 
 
  Section 27.2   Claims for Payment     78  
 
                ARTICLE 28. TERMINATION FOR DEFAULT     78  
 
  Section 28.1   Contractor Events of Default     78  
 
  Section 28.2   Remedies     80  
 
  Section 28.3   Owner Default     80  
 
                ARTICLE 29. SUSPENSION     80  
 
  Section 29.1   The Work     80  
 
  Section 29.2   Owner Directed Change     81  
 
  Section 29.3   Resumption     81  
 
  Section 29.4   Extended Suspension     81  
 
                ARTICLE 30. FORCE MAJEURE     81  
 
  Section 30.1   Force Majeure Event     81  
 
  Section 30.2   Excused Performance     82  
 
  Section 30.3   Failure to Provide Notices     83  
 
  Section 30.4   Burden of Proof     83  
 
  Section 30.5   Failure to Mitigate     83  
 
  Section 30.6   Prolonged Force Majeure     84  
 
                ARTICLE 31. INTELLECTURAL PROPERTY, PROPRIETARY INFORMATION AND
OWNERSHIP RIGHTS     84  
 
  Section 31.1   Definitions     84  
 
  Section 31.2   Owner Proprietary Information     85  
 
  Section 31.3   Contractor Proprietary Information     85  
 
  Section 31.4   Required Disclosure     86  
 
  Section 31.5   Standard of Care     87  
 
  Section 31.6   Ownership of Drawings     87  
 
  Section 31.7   Allocation of Patent Rights in Subject Inventions     87  
 
  Section 31.8   Ownership of Copyrights     88  
 
  Section 31.9   Background Rights     88  
 
                ARTICLE 32. INFRINGEMENT     89  

USEC Prime Agency Agreement

9



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

                 
 
  Section 32.1   Indemnity by Contractor     89  
 
  Section 32.2   Effect of Owner’s Actions     90  
 
  Section 32.3   Owner Indemnity     90  
 
                ARTICLE 33. FINANCING     90  
 
                ARTICLE 34. REPRESENTATIONS OF THE PARTIES     90  
 
  Section 34.1   Contractor Representations     90  
 
  Section 34.2   Owner Representations     92  
 
                ARTICLE 35. CONFLICT OF INTEREST     93  
 
  Section 35.1   Prohibited Activities     93  
 
  Section 35.2   Disclosure of Conflicts of Interest     93  
 
                ARTICLE 36. DISPUTE RESOLUTION     94  
 
  Section 36.1   Mutual Agreement     94  
 
  Section 36.2   Disputes Subject to Arbitration     94  
 
  Section 36.3   Hearings and Award     94  
 
  Section 36.4   Confidentiality     95  
 
  Section 36.5   Arbitration Award Binding Upon Successors     95  
 
                ARTICLE 37. GENERAL PROVISIONS     95  
 
  Section 37.1   Entire Agreement     95  
 
  Section 37.2   Owner’s Obligations to be Non-Recourse     95  
 
  Section 37.3   Interpretation     95  
 
  Section 37.4   Independent Contractor     96  
 
  Section 37.5   Binding on Successors     96  
 
  Section 37.6   Notices     96  
 
  Section 37.7   Technical Communications     97  
 
  Section 37.8   Third Party Beneficiaries     97  
 
  Section 37.9   Article Headings and Subheadings     97  
 
  Section 37.10   No Waiver     97  
 
  Section 37.11   Severability     98  
 
  Section 37.12   Counterpart Execution     98  

USEC Prime Agency Agreement

10



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

                 
 
  Section 37.13   Further Assurances     98  
 
  Section 37.14   Assignability     98  
 
  Section 37.15   Survivability of Representations, Warranties and Guarantees  
  98  
 
  Section 37.16   Surviving Obligations     98  
 
  Section 37.17   No Oral Modifications     99  
 
  Section 37.18   Record Retention     99  
 
  Section 37.19   Nondiscrimination     99  
 
  Section 37.20   Joint Effort     99  
 
  Section 37.21   Publicity Releases     100  
 
  Section 37.22   Order of Precedence/Intent of Agreement     100  
 
  Section 37.23   Exclusive Remedies     100  

USEC Prime Agency Agreement

11



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Exhibits

A   Statement of Work   B   Key Milestones   C   Contractor Key Personnel   D  
Limited Agency Agreement   E   Mechanical Completion   F   Notice of Final
Completion/Acceptance   G   Reimbursable Costs   H   Vehicles, Equipment, Tools
and Support Services   I   Fixed and Incentive Fee   J   Release of Lien

USEC Prime Agency Agreement

12



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Design, Engineering, Procurement,
Construction and Construction Management Agreement
For
The American Centrifuge Plant
     THIS AGREEMENT is effective as of the 1st day of January, 2008 (the
“Effective Date”) between Fluor Enterprises, Inc. (“Contractor”) a California
corporation and USEC Inc. (“USEC” or “Owner”), a Delaware corporation (the
“Agreement”). Contractor and USEC are sometimes referred to as the “Parties”
and/or individually as a “Party.”
     WHEREAS, Owner intends to refurbish and construct a commercial uranium
enrichment centrifuge plant capable of initially producing annually
approximately 3.8 million SWU utilizing the facilities of the former U.S.
Department of Energy (“DOE”) Gas Centrifuge Enrichment Plant located at the
DOE’s Portsmouth Gaseous Diffusion Plant in Piketon, Ohio and which will be
subleased by the Owner;
     WHEREAS, Owner desires to employ Contractor to perform design, engineering,
procurement, construction, and construction management services (“Services”) on
a cost reimbursable basis in order to refurbish the GCEP facilities and
construct the support systems for the operation of uranium enrichment centrifuge
machines and their related support equipment. Owner desires to engage the
services of Contractor: (i) to complete the final design of the Plant (as
defined in Section 1.63); (ii) to support the Owner’s permitting and licensing
activities for the Plant; (iii) to engineer, procure (except for Owner furnished
equipment, including the centrifuge machines), construct and install the Plant
and its related systems and equipment as Agent of Owner; and (iv) to support
Owner’s activities to commission, test and startup the Plant.
     WHEREAS, Contractor desires to provide the requested Work and to support
Owner’s start-up and testing activities for completion of the Plant in
accordance with the terms of this Agreement;
     WHEREAS, Contractor has (i) reviewed the information contained in the
request for proposal and all other documents relating to the Plant which Owner
has provided to Contractor (ii) visually inspected the real property and
facilities at which the Plant is to be located, and (iii) performed or reviewed
such other investigations, studies and analyses which were specified to be
performed during Phase I .
     NOW, THEREFORE, in consideration of the sums to be paid to Contractor by
Owner and of the covenants and agreements set forth herein, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, hereby agree as
follows:
USEC Prime Agency Agreement

13



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
ARTICLE 1. DEFINITIONS
     Unless the context otherwise requires, the following definitions shall
apply to this Agreement:
          Section 1.1 AEA
Means the Atomic Energy Act of 1954, as amended.
          Section 1.2 Agent
Means when EPC Contractor acts on behalf of Owner with respect to procurement of
goods or materials or contracting for services in accordance with Exhibit D.
          Section 1.3 Agreement
Means this Agreement, all exhibits to this Agreement (“Exhibits”), and other
documents incorporated by reference.
          Section 1.4 Approved Subcontractor
Means any Subcontractor approved by Owner in writing.
          Section 1.5 Budget Amount
Means the estimated expenditure amount developed by Contractor and which has
been approved for funding by Owner.
          Section 1.6 Business Day
Means a day that is not a Saturday, Sunday or United States Legal Holiday (which
is a day for which the employees of the United States Federal Government are
excused from work with pay pursuant to Federal statute or executive order).
          Section 1.7 Intentionally Omitted
          Section 1.8 Change
Means any addition to, deletion from, suspension of or other modification to the
Scope of Services or Scope of Facilities and change in schedule, quality or
function of the Project as delineated in the Scope of Services or Scope of
Facilities.
          Section 1.9 Change in Law
Means any change in, or binding change in the judicial or administrative
interpretation of, or adoption of, any Law (including any Law relating to Taxes
and excluding any Law relating to the organization, existence, good standing or
qualification of Contractor or any Subcontractor or Technical Consultant in any
jurisdiction), which is inconsistent or at variance with any Law in effect on
the Effective Date. Change in Law shall also include the imposition of any
condition or requirement (except for any such conditions or requirements which
result from the
USEC Prime Agency Agreement

14



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
acts or omissions of Contractor or any Subcontractor or Technical Consultant)
affecting the issuance, renewal or extension of any Government Approval
(excluding any Government Approval relating to the organization, existence, good
standing, qualification, or licensing of Contractor or any Subcontractor or
Technical Consultant in any jurisdiction) as of the Effective Date.
          Section 1.10 Change Order
Means a written order to Contractor issued and signed by Owner after the
execution and delivery of this Agreement authorizing a Change and, if
appropriate, an adjustment in one or more of the cost or fee, the Project
Schedule, change in the Scope of Services/Scope of Facilities or any other
amendment of the terms and conditions of this Agreement.
          Section 1.11 Change Order Request
Means a written notice indicating that a Change Order is required in connection
with the performance of the Work hereunder.
          Section 1.12 Codes and Standards
Means those codes and standards relating to design, engineering, construction,
workmanship, equipment and components set forth in or called for by the Scope of
Services/Scope of Facilities or, if not so specified or ambiguous therein, those
codes and standards generally considered to be applicable to the Work and such
design, construction, workmanship, equipment and components in accordance with
generally accepted construction management practices.
          Section 1.13 Commissioning
Commissioning means activities to be performed by Owner after Mechanical
Completion that are associated with making the Systems and Plant ready for
operation, including operating adjustments and hot alignments to simulate actual
operations.
          Section 1.14 Conflict of Interest
Means that, because of other activities or relationships with other persons
(including, without limitation, competitors of the Owner) Contractor is unable
or potentially unable to render impartial assistance or advice to Owner, or
Contractor’s objectivity in performing under this Agreement is or might be
otherwise impaired.
          Section 1.15 Contractor
Shall mean Fluor Enterprises, Inc. and its affiliates.
          Section 1.16 Intentionally Omitted
          Section 1.17 Contractor Party
Shall have the meaning set forth in Section 26.2.
          Section 1.18 Contractor Party Loss
Shall have the meaning set forth in Section 26.2.
USEC Prime Agency Agreement

15



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
          Section 1.19 Contractor’s Representative
Means the individual designated by Contractor in accordance with Section 5.3 to
be its single point of contact with Owner on all matters pertaining to this
Agreement.
          Section 1.20 Intentionally Omitted
          Section 1.21 Day
Means a calendar day, unless qualified by the term “Business.”
          Section 1.22 Intentionally Omitted
          Section 1.23 Debtor Relief Law
Shall have the meaning ascribed thereto in Section 28.1.
          Section 1.24 Defects or Deficiencies
Unless otherwise specifically stated, this term means any designs, engineering
or services, which do not conform to the Good Engineering Practices, the
Drawings and Specifications or the Warranties.
          Section 1.25 Deliverables
Means the tangible product or products of the Work as described in Exhibit A.
          Section 1.26 Design Criteria
Means the design criteria in the Scope of Services/Scope of Facilities.
          Section 1.27 Design Documents
Means the engineering or design work product of Contractor (and Technical
Consultants ) for the construction of the Plant and the incorporation of Systems
and the installation of the centrifuge machines therein, including drawings,
calculations, specifications, plans, reports or other engineering or design
papers or documents on any media as called for by the Scope of Services/Scope of
Facilities.
          Section 1.28 DOE
Means the U.S. Department of Energy.
          Section 1.29 “Dollars” or “$”
Means United States dollars.
          Section 1.30 Intentionally Omitted
          Section 1.31 Drawings and Specifications
Means all the drawings, sketches, maps or specifications (i) referenced in this
Agreement (ii) prepared by Contractor, Subcontractors or Technical Consultants
with respect to the Work or submitted to Owner under this Agreement by
Contractor, Subcontractors or Technical
USEC Prime Agency Agreement

16



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Consultants; or such supplementary drawings, sketches, maps or specifications as
the Owner may issue from time to time.
          Section 1.32 Equipment
Means materials, supplies, apparatus, machinery, parts, special maintenance
tools, components, Systems required for prudent construction, Start-up and
testing of, and operation of the Plant in accordance with this Agreement, or as
necessary to perform the Work.
          Section 1.33 Existing Structure
Means the GCEP and its existing support structures and facilities.
          Section 1.34 Expiration Date
Means the date specified in Article 2.
          Section 1.35 Extraordinary Weather Conditions
Means extremely inclement and unusual weather conditions, including floods,
causing it to be impractical for the Work to safely continue (but specifically
excluding inclement and unusual weather conditions which are reasonably
predictable for the geographic area of the Plant Site) which occur during the
term of this Agreement.
          Section 1.36 Final Acceptance
Shall have the meaning set forth in Section 12.3.
          Section 1.37 Intentionally Omitted
          Section 1.38 FOCI
Means Foreign Ownership, Control or Influence. The FOCI Program is based on DOE
policy (described in DOE O 470.1, Chapter VI, Safeguards and Security Program
and other applicable DOE Orders and Directives). The purpose of the FOCI Program
is to obtain information that indicates whether offerors/bidders or contractors
are owned, controlled, or influenced by a foreign person and whether as a result
the potential for an undue risk to the common defense and national security may
exist.
          Section 1.39 Force Majeure Event
Shall have the meaning set forth in Section 30.1.
          Section 1.40 GCEP and GCEP Lease
Means respectively the facilities of the former U.S. Department of Energy
(“DOE”) Gas Centrifuge Enrichment Plant located at the Portsmouth Gaseous
Diffusion Plant in Piketon, Ohio and the Lease Agreement Between the United
States Department of Energy and United States Enrichment Corporation for the Gas
Centrifuge Enrichment Plant dated as of December 7, 2006 and any amendments
thereto .
          Section 1.41 Good Engineering Practices
USEC Prime Agency Agreement

17



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Means those principles, practices, methods, equipment, specifications and
standards of safety and performance that incorporate sound engineering
practices, safety and economy into the design and construction of facilities and
systems consistent with a Plant of this size and nature.
          Section 1.42 Governmental Authority
Means any national, federal, state, territorial, local or other government, or
any political subdivision thereof, and any governmental, judicial, public or
statutory instrumentality, tribunal, agency, authority, body or entity having
legal jurisdiction over the matter or Party in question.
          Section 1.43 Government Approval
Means any authorization, consent, approval, license, lease, ruling, permit,
tariff, rate, certification, exemption, filing, variance, order, judgment,
decree, publication, notices to, declarations of or with or registration by or
with any Government Authority relating to the acquisition, ownership,
construction, operation or maintenance of the Plant or to the execution,
delivery or performance of this Agreement including, but not limited to, those
required by Laws to obtain or maintain in connection with the Project, the Plant
Site, performance of the Work, health and safety, or the environmental condition
of the Project or the Plant Site.
          Section 1.44 Final Completion/Acceptance Notice
Means the notice set forth in Exhibit F.
          Section 1.45 Hazardous Material
Means, collectively, any petroleum or petroleum product, asbestos in any form,
polychlorinated biphenyls (PCBs), transformers or other equipment that contain
dielectric fluid containing levels of PCBs, hazardous waste, hazardous material,
hazardous substance, toxic substance, contaminant, pollutant or pesticide, as
defined or regulated as such under any Law including, but not limited to, the
Resource Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901 et
seq., the Comprehensive Environmental Response Compensation and Liability Act,
as amended, 42 U.S.C. Section 9601 et seq., the Toxic Substances Control Act as
amended, 15 U.S.C. Section 2601 et seq., the Clean Air Act as amended, 42 U.S.C.
Section 7401 et seq., the Federal Water Pollution Control Act as amended, 33
U.S.C. Section 1251 et seq., the Solid Waste Disposal Act as amended, 42 U.S.C.
Section 6901 et seq. the Hazardous Materials Transportation Act as amended, 49
U.S.C. Section 1801 et. seq., the Federal Insecticide, Fungicide and Rodenticide
Act as amended, 7 U.S.C. Section 136 et seq., or any similar state statute.
          Section 1.46 Indemnified Person
Shall have the meaning set forth in Section 26.1.
          Section 1.47 Invoices
Means Contractor’s submission to Owner requesting payment for Work pursuant to
Section 19.2.
          Section 1.48 Key Milestones
USEC Prime Agency Agreement

18



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Means the Key Milestone dates set forth in Exhibit B.
          Section 1.49 Law
Means (i) any statute, law, rule, regulation, code, ordinance, judgment, decree,
writ, order, concession, grant, franchise, license, agreement, directive,
guideline, policy, requirement, or other governmental restriction or any similar
form of decision of or determination by, or any interpretation or administration
of any of the foregoing by, any Government Authority, whether now or hereafter
in effect or (ii) any requirements or conditions on or with respect to the
issuance, maintenance or renewal of any Government Approval or applications
therefore whether now or hereafter in effect.
          Section 1.50 Lender
Means any bank, financial institution or other person or investor (including the
U.S. Department of Energy or any other federal, state or local agency)
providing, guaranteeing or insuring financing under a Loan Agreement and any
trustee or agent acting on any such person’s behalf.
          Section 1.51 Lien
Means any actual or claimed mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, attachment, lien (statutory or otherwise), charge or
other security interest or any preference, priority or other security agreement
or preferential arrangement of any kind or nature whatsoever.
          Section 1.52 Loan Agreement
Means any credit agreement, note purchase agreement, bond indenture, lease
agreement, equity contribution agreement, or other document or documents
pursuant to which Owner obtains financing for the acquisition of Equipment,
development activities, construction, installation, testing, Start-up
modification, repair, or operation of the Plant or any refinancing of any
thereof.
          Section 1.53 Intentionally Omitted
          Section 1.54 Mechanical Completion
Means the point at which the last of the major components of the particular
System or the Plant have been fabricated, erected and installed so that it is
substantially physically complete and is capable of being run for purposes of
integrated Start-up, tuning, Commissioning, and testing as provided in the
Statement of Work (Exhibit A), without adverse impact on the ability of the
System or the Plant to operate as intended and without danger of damage to a
System or the Plant, or injury to personnel or the environment, all as defined
in Exhibit E.
          Section 1.55 Mechanical Completion of the Plant
Means when the last System achieves Mechanical Completion as set forth in
Exhibit E.
          Section 1.56 Notice
Means written communication to a Party under this Agreement, and may include
electronic correspondence conforming to the requirements of Section 37.6
USEC Prime Agency Agreement

19



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
          Section 1.57 NRC
Means the U.S. Nuclear Regulatory Commission.
          Section 1.58 Owner
Shall have the meaning set forth in the preambles.
          Section 1.59 Intentionally Omitted
          Section 1.60 Owner’s Representative
Means the individual designated by Owner in accordance with Section 5.1 to be
its single point of contact with Contractor on all matters pertaining to this
Agreement.
          Section 1.61 Owner’s Documents
Drawings, specifications, or other data, etc. provided by Owner as specified in
Exhibit A.
          Section 1.62 Person
Means any individual, company, partnership, joint venture, association, trust,
unincorporated organization or Government Authority.
          Section 1.63 Plant
Means the centrifuge enrichment plant that is to be designed, procured,
constructed, tested and started-up under this Agreement, together with all
supporting improvements and interconnections, as more fully described in
Exhibit A.
          Section 1.64 Plant Site
Means those areas as described in the GCEP Lease and/or Owner’s NRC license as
may be amended on which the Plant is to be constructed, including such
additional areas as may, from time to time, be designated in writing by Owner
for Contractor’s use hereunder.
          Section 1.65 PORTS
Means the Portsmouth Gaseous Diffusion Plant reservation, including the Plant
Site, located in Piketon, Ohio.
          Section 1.66 Prime Rate
Means the base rate on corporate loans in the United States posted by a majority
of the nation’s thirty (30) largest banks, as published in the Wall Street
Journal.
          Section 1.67 Project Schedule
Means the integrated construction and design schedule for the Work as is fully
described in Section 8.1 as such schedule may be adjusted periodically as
provided herein.
          Section 1.68 Progress Report
Means the reports submitted by Contractor to Owner in accordance with
Section 15.1.
USEC Prime Agency Agreement

20



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
          Section 1.69 Project
Means the design, engineering, procurement, construction, installation of
Equipment, and other activities for the completion of the Plant as described in
the SOW and this Agreement from design and development through Final Acceptance
and includes Equipment and structures, and improvements of the property.
          Section 1.70 Punch List
Means the Punch List as determined pursuant to Section 12.1 and set forth in
Exhibit E.
          Section 1.71 Punch List Items
Means each of the items identified on the Punch List.
          Section 1.72 Quality Program
Means the program formulated by Contractor pursuant to Section 4.5.
          Section 1.73 RCRA
Means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., as
the same may be amended or supplemented from time to time, and whether or not in
effect on the date hereof.
          Section 1.74 Sales Tax
Means any sales, use or similar tax, and related assessments, whether or not
presently in existence (including any tax levied in lieu of any of the
foregoing), imposed on Contractor, Technical Consultants and Subcontractor(s) or
Owner by any Governmental Authority.
          Section 1.75 Scope of Services and/or Scope of Facilities
Means the detailed description of the services to be performed and facility to
be constructed as may be appropriate and provided by Contractor and approved by
Owner as a Deliverable.
          Section 1.76 Intentionally Omitted
          Section 1.77 Start-up
Means the services performed by Owner for the preparation and execution of all
activities required to place the System or the Plant in operation, including
without limitation, Commissioning, and performance of functional testing which
is not Contractor’s responsibility as a part of Mechanical Completion.
          Section 1.78 Statement of Work or “SOW”
Means the document attached hereto as Exhibit A.
          Section 1.79 Subcontractor and Subcontract
Means respectively a vendor, supplier, consultant or subcontractor of any tier
providing Equipment, materials or services to Owner either directly or through
Contractor, as Agent of Owner, in connection with the Project, and the contract
between Owner and a Subcontractor directly or through Contractor, as Agent of
Owner, and a Subcontractor, for the performance or
USEC Prime Agency Agreement

21



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
supply of a portion of the Project under the Agreement for which Contractor has
management responsibility.
          Section 1.80 SWU
Means separative work unit which is the measure of work for the process of
uranium enrichment.
          Section 1.81 System Means discrete functional components or elements
of the Work or discrete subsystems of a System.
          Target Cost
Shall have the meaning set forth in Exhibit I.
          Section 1.82 Taxes
Means any and all license, documentation, recording and registration fees, and
all taxes — including, but not limited to, income, net income, net worth,
franchise, capital and stock, business and occupation, business activity,
business factors, gross receipts, personal property (tangible and intangible),
real estate, excise, payroll, employment and unemployment (including all
amounts, however they may be designated, the payment of which may be required
under the Federal Social Security Act and under unemployment insurance or
compensation laws, however they may be designated, with respect to employees)
and stamp taxes, and Sales Taxes — levies, imposts, duties, assessments, fees,
charges, import duties, and withholdings of any nature whatsoever, whether or
not presently in existence, together with any penalties, fines, additions to
tax, or interest thereon, imposed by any Governmental Authority.
          Section 1.83 Technical Consultant
Means consultants or contractors who have a direct contract with Contractor for
the performance of Services.
          Section 1.84 Turnover
Means the activities whereby Contractor assists the Owner in preparing Owner to
operate a System or the Plant immediately following Mechanical Completion as
described in Exhibit E.
          Section 1.85 Turnover Notice
Means the notice issued by Contractor for a particular System or the Plant, as
the case may be, to the Owner as a System or the Plant achieves Mechanical
Completion and Owner accepts responsibility for the care custody and control of
such System or the Plant, as set forth in Exhibit E.
          Section 1.86 Warranty
Shall have the meaning set forth in Section 21.1.
          Section 1.87 Warranty Period
Shall have the meaning set forth in Section 21.2.
USEC Prime Agency Agreement

22



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
          Section 1.88 Warranty Procedures
Means the warranty procedures set forth in Article 21.
          Section 1.89 Work
Means any and all activities and services, required in connection with the
design, engineering, procurement, construction management, assistance during
Commissioning and Start Up, of the Plant to be performed by Contractor under
this Agreement as more specifically set forth in Exhibit A.
ARTICLE 2. TERM
     This Agreement is effective as of the Effective Date and, unless earlier
terminated or extended under the provisions hereof, shall remain in force
through and including December 31, 2013 (the “Expiration Date”). Owner may
unilaterally extend the term of this Agreement by written notice to Contractor
delivered on or prior to the Expiration Date, for a period of up to one year
from the Expiration Date (the “Option Period”) to allow time for the completion
of the Work. If Owner exercises this option, the Expiration Date shall be deemed
to be the last day of this Option Period, and all other terms of this Agreement,
including this option, shall apply during the Option Period. Only the Owner’s
Representative may exercise this option.
ARTICLE 3. SCOPE OF WORK
     The Work to be performed under this Agreement is described in Exhibit A
(“Statement of Work” or “SOW”). Owner hereby represents that all Work to be
performed by Contractor hereunder arises out of, or is in connection with, the
activities under the DOE-Owner GCEP Lease, as set forth in Section 25.6.
Notwithstanding anything herein to the contrary, Contractor’s scope of work
specifically excludes the handling, disposal, or transporting any pre-existing
contamination.
ARTICLE 4. STANDARDS OF PERFORMANCE
          Section 4.1 Compliance with Nuclear Safety and Safeguards and Security
Requirements

  a.   Contractor shall comply with all applicable Laws including, but not
limited to, the nuclear safety, safeguards and security requirements set forth
in this Agreement and the requirements and commitments under the NRC licenses
obtained by USEC (each a “Nuclear Safety, Safeguards and Security Requirement”)
. Contractor shall conduct self-assessments and cooperate with the Owner, DOE,
and the NRC in activities that address these requirements.

  b.   In the event that Contractor becomes aware of any failure to comply with
a Nuclear Safety, Safeguards and Security Requirement, Contractor shall promptly
notify the Owner or, if applicable, USEC’s site regulatory

USEC Prime Agency Agreement

23



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      compliance manager and, in consultation with such person(s), take
appropriate preventive and/or corrective action to achieve compliance, and
assure continued compliance, with such requirements.     c.   In the event that
DOE or NRC initiates an enforcement action against Owner arising out of
Contractor’s failure to comply with any such Nuclear Safety, Safeguards and
Security Requirement, Contractor agrees to cooperate fully with Owner in
responding to such enforcement actions by providing all information, assistance,
and documentation required by Owner. The Parties agree to coordinate their legal
and factual position in a timely manner so that all submittals are made in a
timely manner, as determined by Owner to DOE or NRC, as the case may be.     d.
  All costs incurred by Contractor in connection with Owner’s response to an
enforcement action in accordance with Section 4.1(c) above shall be borne by
Owner and shall be subject to reimbursement by Owner under this Agreement,
provided however such reimbursement shall not include Contractor’s cost to the
extent that such violation arises solely out of wrongful acts or omissions of
Contractor. However, Contractor agrees to indemnify and hold Owner harmless
against (i) any and all governmental penalties, fines, and (ii) any and all
third party losses, claims, costs or expenses arising from whistleblower claims,
including costs of defense, settlement and reasonable attorney’s fees, that
Owner may incur, become responsible for, or pay out to the extent resulting
solely from Contractor’s negligent acts or omissions which result in a failure
to comply with any Nuclear Safety, Safeguards and Security Requirement, in
accordance with Article 26.     e.   Owner agrees to indemnify and hold
Contractor harmless against (x) any and all penalties, fines, and (y) all
losses, claims, costs or expenses arising from whistleblower claims (including
costs of defense, settlement and reasonable attorney’s fees) that Contractor may
incur, become responsible for, or pay out, as a result of Owner’s failure to
comply with any Nuclear Safety, Safeguards and Security Requirement, in
accordance with Article 25 and 26. For purposes of the Parties’ indemnification
obligations under this Section 4.1, either Party’s receipt of a notice of
violation or any other notice from the NRC or DOE shall not be deemed as such
Party’s failure to comply with the referenced requirements by the virtue of its
issuance.

          Section 4.2 Security of Classified Information and Controlled Areas

  a.   Classified Information Access

  i.   “Classified Information” means any information or material, regardless of
its physical form or characteristics, that has been determined pursuant to
Executive Order 12356 or prior Executive

USEC Prime Agency Agreement

24



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      Orders to require protection against unauthorized disclosure, and which is
so designated; and all data concerning design, manufacture or utilization of
atomic weapons, the production of special nuclear material, or the use of
special nuclear material in the production of energy, but shall not include the
data declassified or removed from the Restricted Data category pursuant to
Section 142 of the AEA unless protected under Section 142d of the AEA.     ii.  
The Parties recognize that the DOE or the NRC may determine security
classifications and issue security clearances required for performance of all or
part of this Agreement. Contractor shall follow the applicable rules and
procedures of DOE, NRC and other responsible governmental authorities regarding
access to and safeguarding of Classified Information, security clearances and
other security matters, including the requirements of DEAR 952.204-2, Security,
DEAR 952.204-70 Classification/Declassification, 10 CFR 95, and the procedures
with respect to FOCI in DEAR 904.7000 et seq. and DEAR 952.204-73, Facility
Clearance. Contractor shall not permit any individual to have access to any
level or category of classified information, except in accordance with
applicable laws and procedures. Contractor shall not be granted access to any
classified information until the Owner’s Representative has notified Contractor
that such access has been approved by a DOE FOCI determination.

  b.   Site Access. The Plant Site is enclosed by a perimeter fence establishing
a “controlled” area. At the time of initial entrance to the site, Contractor’s
employees shall report to the Owner’s badge office for security processing.
Processing of Contractor’s employees will be done without charge to Contractor.
All Contractor employees working under this Agreement must be United States
citizens. Unless informed by Owner of a different procedure, Contractor shall
ensure that, once issued, badges are worn by Contractor’s employees at all times
while on site. If a Contractor’s employee is a naturalized citizen, proper
evidence must be furnished. All Contractor employees must have picture
identification with them upon arrival at the Owner’s badge office. The continued
presence of Contractor’s employees on-site is subject to review by Owner and
Governmental Authorities based upon a check of appropriate records of law
enforcement agencies.

  c.   Badges. Badges will be furnished to Contractor’s employees at the Plant
Site at no charge to Contractor. Badges shall remain the property of the Owner
or the Governmental Authority issuing the badge, and Contractor and its
personnel must return the badges with the appropriate documentation, as provided
by Plant procedures, to the badge office upon request of Owner or

USEC Prime Agency Agreement

25



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      termination of employment at the Plant Site. While working within the
controlled limits of PORTS, badges must be worn above the waist and in plain
sight at all times.     d.   Vehicle Operation. Contractor’s employees working
under this Agreement driving vehicles on the PORTS site are required to have
valid driver’s licenses. All vehicles shall be operated in a safe manner, in
accordance with the Ohio Vehicle Code, and in compliance with the posted limits
of the PORTS site and any other site rules and regulations, including parking
restrictions. Failure to comply with this Section 4.2 may result in Owner
revoking the on-site driving privileges of the offending employee.     e.  
Technology Transfer Controls. Even if not classified, information related to
enrichment, an enrichment facility or a component of an enrichment facility, are
subject to U.S. Government restrictions on technology transfers, including, but
not limited to, those found in 10 CFR Parts 110, 810, or 1017 or 15 CFR
Part 779. Accordingly, Contractor shall not disclose such information in any
manner inconsistent with any such U.S. Government restriction. Further,
Contractor shall not use, nor permit any Technical Consultant to use, any
non-U.S. national or non-U.S. owned entity in connection with (i) delivery to,
or work at, a controlled area or (ii) Work involving information or goods that
are subject to U.S. government control, without first ensuring that such
activities fully comply with all applicable restrictions.     f.   Foreign
Nationals. Foreign nationals are not permitted to perform work at Owner (or its
subsidiary the United States Enrichment Corporation) facilities without prior
written permission from the Owner. Contractor’s request for permission for use
of foreign nationals on the Project must be submitted to the Owner at least
ninety (90) days prior to their anticipated work date.     g.   Export
Controlled Information         (1) Definition “Export Controlled Information” or
“ECI” is defined as unclassified technical information whose export is subject
to export control and whose unrestricted public dissemination could help
proliferants or potential adversaries of the United States.         (2) Oral or
Visual Disclosure A party that discloses Export Controlled Information orally or
visually shall identify it as Export Controlled Information at the time of
disclosure.         (3) Marking All tangible objects, such as drawings, reports,
programs or documents, which constitute and/or contains or may contain Export
Controlled Information shall be Marked “Export Controlled Information” or
“Information Contained Within May Contain Export Controlled

USEC Prime Agency Agreement

26



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      Information” or such other markings as required or permitted by DOE or
other applicable Governmental Authority guidance. Markings inadvertently omitted
from Export Controlled Information when disclosed to a recipient shall be
applied by such recipient promptly when requested by the disclosing Party, and
such Export Controlled Information shall thereafter continue to be treated as
provided by this Agreement.         (4) Export Controlled Information shall be
protected in accordance with the DOE guidelines on Export Control and
Nonproliferation and with U.S. Government export control laws and regulations.
Each recipient shall not disclose the information to suppliers or contractors
who are not U.S. owned and managed or to employees who are not U.S. Citizens,
except in accordance with the DOE Guidelines on Export Control and
Nonproliferation, and with U.S. Government export control laws and regulations.
This restriction applies to written and oral guidance concerning performance,
which may be provided by Owner technical representatives.         (5) Unless
specifically and expressly approved in writing by Owner, Contractor shall not
disclose any ECI or information that may contain ECI provided or furnished by
Owner for any purpose to any individual who is not a U.S. citizen or to any
non-U.S. person or entity (including any non-U.S. employee, supplier or
contractor). For purposes of this Section 4.2 (g), a person or entity is
considered to be non-U.S. if it is incorporated, organized or created under the
laws of a foreign country, or is foreign owned, controlled or influenced as
defined in applicable regulations and guidelines. This restriction applies to
written and oral information and guidance which may be provided by Owner and
applies to any information provided by any contractor, or Subcontractor to Owner
or any other person acting on behalf of Owner. Prior to disclosing any ECI to
any person, Contractor shall include this Section 4.2(g) in a contract or
agreement with the recipient.

          Section 4.3 Unclassified Controlled Nuclear Information

  a.   Certain of the Drawings and Specifications and other documents referenced
in this Agreement contain Unclassified Controlled Nuclear Information (UCNI) as
defined in Section 148 of the AEA, as amended. Only authorized individuals can
have access to UCNI documents. An authorized individual is someone working for
or with the U.S. (Federal) Government, USEC, or its contractors requiring access
to specific UCNI in the performance of official duties. The information shall be
controlled and handled according to applicable Laws and the instructions set
forth below (in the event of a conflict the applicable Laws shall take
precedence):

USEC Prime Agency Agreement

27



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

  i.   Handle UCNI material in such a way it will not be available to anyone to
whom you are not deliberately transmitting it. An authorized individual shall
maintain control over all UCNI to prevent unauthorized access. Physical control
shall be maintained over documents in use to prevent unauthorized disclosure. In
a controlled or guarded area, unlocked files, desks, or similar containers are
adequate protection. In an uncontrolled or unguarded area, a locked drawer or
desk, a locked repository or a locked room is adequate.     ii.   UCNI may be
transmitted to a person who needs to know the information to do his/her job and
is an employee of the Contractor. Refer to the DOE Manual 471.1-1 (or any
successor manual or instructions) for criteria/authorization on dissemination of
UCNI to a wider audience.     iii.   When transmitting UCNI, alert the recipient
to the fact the transmission includes UCNI. The sensitive content of the
information shall also be documented by the inclusion of markings on
documentation and inclusion of an UCNI cover sheet. Documents shall be packaged
to prevent disclosure or presence of UCNI. The information should be
appropriately marked UCNI within the package or envelope. The outside of the
package or envelope shall be marked “TO BE OPENED BY ADDRESSEE ONLY.” UCNI shall
be transmitted by U.S. Mail (U.S. First Class, Express, certified or registered
mail) or other commercial carrier who can provide tracking of packages. Refer to
DOE Manual 471.1 or 10 CFR 1017 for additional criteria.     iv.   When the
Drawings and Specifications or the Statement of Work are no longer required by
the Contractor, destroy them in a manner that will assure sufficient complete
destruction to prevent its retrieval. Refer to DOE Manual 471.1 (or any
successor manual or instructions) or 10 CFR 1017 for additional criteria.

  b.   This Section 4.3 shall be included in all contracts or subcontracts for
performance of Work under the Contract that require use of the above referenced
Drawings and Specifications or Statement of Work.

          Section 4.4 Employee Protection
USEC Prime Agency Agreement

28



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

  a.   Notification and Indemnification Obligations with Respect to Section 211
of the Energy Reorganization Act of 1974, as amended (the “ERA”).

  i.   Section 211 of the ERA, and 10 CFR Section 76.7 (applicable to
item/services provided in support of operations at a gaseous diffusion plant),
10 CFR Section 70.7 of the NRC regulations (applicable to Work in support of the
Plant) and 10 CFR Part 708 of the DOE regulations (applicable to item/services
provided in support of USEC’s centrifuge demonstration project), implementing
Section 211, as applicable, applies to the performance of Work under this
Agreement. Contractor acknowledges its obligation to comply with the
requirements of Section 211 of the ERA, and the applicable regulations (10 CFR
Section 76.7 or 10 CFR Section 70.7 of the NRC regulations or 10 CFR Part 708).
The Contractor represents and warrants that the management and supervisory
personnel assigned to this Agreement are familiar with the requirements imposed
under Section 211 of the ERA and the NRC regulations implementing Section 211.
The Contractor also recognizes its obligation to require that any Technical
Consultant and Subcontractor engaged in connection with the performance of this
Agreement comply with the requirements of Section 211 and the NRC regulations
implementing Section 211.     ii.   In the event that an employee of the
Contractor, or an employee of any Technical Consultant or Subcontractor, files a
complaint with the U.S. Department of Labor (the “DOL”) alleging that the
Contractor, or any of its Technical Consultants or Subcontractors, violated the
requirements of Section 211 of the ERA with respect to such employee while he or
she was performing any of the Work in connection with this Agreement, the
Contractor shall promptly notify the Owner’s Representative of the filing of
such complaint, and shall keep the Owner’s Representative apprised of the status
of the complaint itself and all material developments in any DOL or judicial
proceedings related to the complaint.     iii.   In the event that Contractor
becomes aware of an allegation of retaliation or safety raised to the NRC or
DOE, Contractor shall promptly notify the Owner’s Representative of the filing
of such allegation, and shall keep the Owner’s Representative apprised of the
status of the allegation itself and all material developments in any NRC, DOE or
judicial proceedings related to the allegation.     iv.   The Contractor further
agrees to indemnify and hold the Owner harmless against any and all costs,
losses, claims, damages,

USEC Prime Agency Agreement

29



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      liabilities, civil penalties and expenses, including reasonable attorneys’
fees, imposed upon or incurred by the Owner in connection with (A) any DOL
proceeding brought against the Owner by an employee or former employee of the
Contractor , or any Technical Consultant of the Contractor, based upon the
Contractor’s or its Technical Consultant’s actual or alleged violation of
Section 211 with respect to such employee or former employee, (B) any
investigation or enforcement action by the NRC based upon such an actual or
alleged violation of Section 211 or applicable regulations (10 CFR Section 76.7,
10 CFR Section 70.7 or 10 CFR Part 708); and (C) any civil action brought
against the Owner based upon the Contractor’s , or its Technical Consultant’s,
actual or alleged violation of Section 211. Such costs, losses, claims, damages,
liabilities, civil penalties and expenses, including reasonable attorney’s fees,
shall not be recoverable from the Owner under any other provisions of this
Agreement. The Contractor will further require that all contracts with its
Technical Consultants and all Subcontracts in connection with the construction
of the Plant will provide for the above-stated indemnity obligations.

  b.   Contractor employees working on the Plant Site or other facilities may be
required to attend training on the Owner’s Employee Concerns Program (“ECP”).
Contractor employees are authorized access to, and use of, the Owner’s ECP.
Contractor shall afford all employees access to the Owner’s ECP at all
reasonable times. Any Contractor employee working on the Plant Site or another
facility owned or controlled by the Owner or its affiliates under this Agreement
whose employment is terminated prior to the completion of this Agreement shall
be required to meet with the Owner’s ECP Manager, or his representative, prior
to departure from the Plant Site so that the employee may raise any concerns.  
  c.   Contractor shall maintain records of all adverse employment actions taken
against employees working under this Agreement and shall make these records
available to the Owner upon reasonable request consistent with applicable
federal and state laws.     d.   The Contractor further agrees to pass the
requirements imposed by this Section through to its Technical Consultants or
Subcontractors by including a provision similar to this Section 4.4(d) in all
contracts or Subcontracts for the performance of any of the Work; provided that
this requirement may be waived in writing by the Contractor for specific
subcontractors upon the submission of written notice to the Owner’s
Representative advising him/her of such waiver and the basis therefore.

USEC Prime Agency Agreement

30



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

  e.   Contractor shall notify the Owner’s Representative if any Contractor
employee is subject to an NRC or DOE Order or enforcement action. The Owner
reserves the right to determine that the employee may not be used in the
performance of this Agreement.

          Section 4.5 Quality Program

  a.   The Contractor shall maintain a quality program (“Quality Program")
acceptable to the Owner in accordance with the quality requirements necessary
for the specific Work as set forth in this Agreement and perform the Work under
this Agreement in accordance with the applicable Quality Program. The Quality
Program shall comply with USEC QAPD# NR-3605-0003 as may be modified by Owner
and provided to Contractor. The extent of the program is dependent upon the
importance to safety, type and use of the item or service being procured. The
Owner shall have the right to inspect the Contractor’s work areas (both on Plant
Site and off Plant Site) to ensure compliance with this program. The Contractor
shall provide access by the Owner’s Representative, or his/her designated
representative, at all reasonable times to work areas and to the Contractor’s
quality records required under the Quality Program or Work performed under this
Agreement (including access to all procurement documents). The Owner’s
verification activities do not relieve the Contractor from the responsibility
for verification of quality achievement.

  b.   The Contractor shall perform the Work and require Technical Consultants
and Subcontractors to comply with any special instructions and requirements as
identified in this Agreement.     c.   The Contractor shall evaluate any
lower-tier suppliers that supply items or services covered by the requirements
of this Section 4.5 and require that the supplier has a quality program, if
required, that is acceptable under this Section 4.5.     d.   The Contractor
shall insert the requirements of this Section 4.5, appropriately modified, in
all Subcontracts or contracts with Technical Consultants for Work covered by the
aforementioned regulations/statutes.

          Section 4.6 Schedule Notification
If Contractor becomes aware of any difficulty in performing the Work in
accordance with the Project Schedule, Contractor shall immediately provide
Notice to the Owner giving pertinent details of the difficulty. This
notification shall not change any performance schedule, nor relieve Contractor
of its responsibilities under this Section 4.6. Contractor will
USEC Prime Agency Agreement

31



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
design the Plant, specify and procure Equipment and schedule its activities
(including the scheduling of deliveries as early as practical) in accordance
with the Project Schedule.
          Section 4.7 Professional Standards
Contractor shall be responsible for the professional quality, technical accuracy
and coordination of all Work furnished by Contractor under this Agreement. In
connection with the foregoing, Contractor shall expend its professional efforts
to perform the Work with all due diligence, economy and efficiency, in
accordance with the Agreement; generally accepted techniques and practices in
Contractor’s industry; sound management and technical practices; and applicable
Laws.
          Section 4.8 Cooperation
Contractor shall cooperate in the performance of the Work with Owner and Owner’s
other contractors working at the Plant Site or on the American Centrifuge
program. Contractor shall afford these other contractor’s reasonable opportunity
for the execution of their work, and shall coordinate its Work with such other
contractors where appropriate.
          Section 4.9 Contractor General Responsibility
Contractor shall:
a. At all times be fully qualified and capable of performing every phase of the
Work;
b. Maintain good labor relations on the Plant Site and with local labor
organizations;
c. Perform its Work and design the Plant in accordance with all applicable Laws
and Government Approvals including, but not limited to, the Occupational Safety
and Health Act and all applicable rules, regulations, orders, codes, standards
and interpretations promulgated under any safety and health Laws;
d. Provide required data and assistance for obtaining Government Approvals or
financing to Owner, including such amendments and consents as the Lenders may
reasonably require.
          Section 4.10 Owner’s General Responsibility
Owner shall obtain at no cost or expense to Contractor all necessary interests
in real estate, including all necessary easements and rights of way
USEC Prime Agency Agreement

32



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
for the construction of the Plant, and for making the Plant Site available to
the Contractor as necessary to perform the Work.
          Section 4.11 Government Approvals
Each Party shall obtain and maintain all Government Approvals, which are
required to be obtained in its own name, for their respective responsibilities.
a. Each Party shall reasonably assist the other in obtaining Government
Approvals for the construction of the Plant.
b. If either Party becomes aware of a Government Approval that is not its
responsibility to obtain under this Section 4.11, that Party shall promptly
notify the other.
          Section 4.12 Contractor Procedures
In the event the Contractor is required to develop procedures for the
performance of the Work on the Plant Site, these procedures shall be developed
and approved in accordance with Contractor’s quality assurance program. The
Contractor further agrees to include the substance of this Section 4.12 in all
contracts and Subcontracts for Work under this Agreement.
          Section 4.13 Intentionally Omitted
          Section 4.14 Submission of Items/Performance of Work
The Contractor agrees to tender for acceptance by the Owner only items and
services that meet the requirements set forth in this Agreement. Prior to
tendering an item/service for acceptance by the Owner, the Contractor shall
verify that the item/service complies with all requirements of this Agreement.
          Section 4.15 Nonconforming Materials/Work
All Contractor, Technical Consultant(s) and Subcontractor(s) identified
non-conformances shall be processed according to the Contractor’s Quality
Program. However, all non-conformances with a proposed disposition of
“use-as-is” or “repair” shall be submitted to the Owner’s Representative, in
writing, with the following information:
i. A complete documented description of the item/service required by the Scope
Book and the item/service that the
USEC Prime Agency Agreement

33



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Contractor, Technical Consultant(s) or Subcontractor(s) proposes to
supply/perform.
ii. The differences between the item/service required by Exhibit A and the
item/service that the Contractor, Technical Consultant(s) or Subcontractor(s)
proposes to supply/perform.
iii. The reasons why the Contractor, Technical Consultant(s) or Subcontractor(s)
cannot supply/perform the item/service as specified in this Agreement.
iv. A verification that the proposed item/service is the functional equivalent
of and has the same characteristics as the item/service specified by Exhibit A.
b. The disposition of all Contractor, Technical Consultant(s) or
Subcontractor(s) identified non-conformances with a proposed disposition of
“use-as-is” or “repair” must be approved, in writing, by the Owner’s
Representative before Contractor , Technical Consultant(s) or Subcontractor(s)
implementation of the proposed disposition.
c. The Contractor , Technical Consultant(s) or Subcontractor(s) agrees to report
non-conformances and the following as specified in this Agreement:
i. Violation of technical or material requirements.
ii. Violation of requirements of Owner approved documents.
iii. Non-conformances that cannot be corrected by continuation of the
manufacturing process or by rework.
iv. Items/services that do not conform to the original requirements even though
the item/services can be restored to a condition such that the capability of the
item/services to function is unimpaired.
d. The Contractor , Technical Consultant(s) or Subcontractor(s) further agrees
to cooperate with the Owner’s Representative or the Owner’s technical personnel
in evaluating nonconformances and during Owner verification of the
implementation of the Owner approved disposition.
          Section 4.16 Documentation and Retention Periods
USEC Prime Agency Agreement

34



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
a. The Contractor agrees to provide all documents required by this Agreement for
information, review and approval.
b. The Contractor agrees to maintain the quality assurance records specified in
this Agreement for the periods specified and to dispose of the records as
prescribed herein.
c. The Contractor agrees to include this Section 4.16 in procurement documents
relating to this Agreement.
ARTICLE 5. REPRESENTATIVES
          Section 5.1 Owner’s Representatives
Owner shall designate a representative (the “Owner’s Representative”) who shall
be acquainted with the Project and shall have authority to administer this
Agreement on behalf of Owner, agree upon procedures for coordinating Owner’s
efforts with those of Contractor and furnish information, when appropriate, to
Contractor. All actions taken by the Owner’s Representative shall bind the
Owner, unless such action exceeded the authority of the Owner’s Representative
under this Agreement or violates applicable Law. With regard to general
oversight of the Work, review of the drawings and specifications, and other
documents, access to the Plant Site and Work and other similar rights of the
Owner, the term Owner shall also include Owner’s Representative. The Owner’s
Representative is James J. Bolon.
          Section 5.2 Intentionally Omitted
          Section 5.3 Contractor’s Representative
Contractor shall designate a representative (the “Contractor’s Representative”)
who shall be acquainted with the Project and shall have authority to administer
this Agreement on behalf of Contractor, bind the Contractor on matters related
to this Agreement, except to the extent such action exceeds the authority of
Contractor’s Representative under this Agreement or violates applicable Law, and
agree upon procedures for coordinating Contractor’s efforts with those of Owner
and others and furnish information, when appropriate, to Owner. The Contractor’s
Representative is Chuck Robertson.
          Section 5.4 Replacement
The Owner may replace the Owner’s Representative upon written Notice thereof to
Contractor. Contractor may replace Contractor’s Representative upon written
notice thereof to Owner.
          Section 5.5 Intentionally Omitted
USEC Prime Agency Agreement

35



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
ARTICLE 6. WORKFORCE
          Section 6.1 Workforce
Contractor shall only use skilled, experienced and reliable workers, with
appropriate security clearances as required, and shall ensure that all
Subcontractors and Technical Consultants do the same. Within thirty (30) days of
the Effective Date, Contractor shall provide to Owner for Owner’s approval a
staffing plan for the next twelve months of work. The staffing plan will be
updated each quarter thereafter. The staffing plan shall provide the number of
personnel, both direct and indirect, who will be performing work under the
Contract each month. The staffing plan shall indicate engineering; home office
services; field staff and indirect craft staffing; direct hire craft staffing;
and Technical Consultant and Subcontractor staff and craft staffing. The
quarterly update will be provided fifteen (15) days in advance of the upcoming
quarter for Owner’s approval. Owner must approve or reject the staffing plan
within 10 days of receipt otherwise the plan shall be deemed to be approved.
Unless expressly authorized in writing by Owner, Contractor shall only be
reimbursed for Work performed in accordance with the approved staffing plan. For
purposes of this Section, “in accordance with the approved staffing plan” shall
mean that the total number of hours performed in a quarter, related to
Contractor staffing in the different labor components including engineering,
home office services, field indirect and direct craft, does not exceed the hours
for such labor component in the approved staffing plan by more than ten percent
(10%).
          Section 6.2 Key Personnel
Owner expects to have meaningful and effective input into Contractor’s staffing
to ensure that Contractor’s key personnel have the acceptable qualifications and
compatibility with Owner personnel. Contractor shall not change key personnel
without prior notification to Owner and Owner approval, and such approval shall
not be unreasonably withheld.

  a.   The persons specified in Exhibit C are each considered a “Key Person” and
shall be assigned by Contractor to perform the Work.

  b.   Contractor shall not remove any Key Person from performing the Work
without prior written consent of the Owner. Contractor shall provide to the
Owner at least thirty (30) Days notice prior to any Key Person becoming
unavailable for a period of one (1) month or longer to perform the Work, unless
the unavailability is due to a cause not under the control of Contractor, in
which case Contractor shall notify the Owner of such unavailability as soon as
possible but in no event more than three (3) Business Days of learning of such
unavailability. Whenever any Key Person is unavailable for performance of the
Work due to reasons beyond the control of the Contractor, Contractor agrees to
replace such Key Person with an individual of substantially equal abilities and
qualifications acceptable to the Owner. Contractor shall make such replacement
not later than ten (10) Business Days prior to such Key Person becoming
unavailable; provided, however, that Contractor shall have not less than twenty
(20) Business Days from the day that

USEC Prime Agency Agreement

36



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Contractor learns of such unavailability to make such replacement. Contractor
agrees to promptly replace any employee (to include, without limitation, Key
Persons) performing any of the Work who is unacceptable to the Owner with an
employee acceptable to the Owner.
          Section 6.3 Q-Cleared Personnel
Contractor shall implement and maintain a program as approved by Owner to retain
qualified personnel with Q clearances. Except as agreed to by the Owner,
Contractor shall not remove any Q-cleared personnel assigned to performing such
Work without (i) providing reasonable prior written Notice to the Owner and
(ii) providing a replacement for such Q-cleared personnel with an individual of
substantially equal abilities and qualifications who is also Q-cleared. Whenever
any Q-cleared Person is transferred by Contractor or becomes unavailable for
performance of the Work (due to reasons within the control of Contractor), to
the extent necessary, Owner shall obtain the necessary Q-clearance for the
replacement personnel and the actual costs incurred by Owner from the DOE for
the Q-clearance up to ***** shall be paid by Contractor.
          Section 6.4 Workforce Continuity
Contractor shall use its best efforts to maintain the continuity of individual
workers that perform any of the Work.
          Section 6.5 Removal of Contractor Employee
The Owner may require the Contractor to remove from the Work any employee of the
Contractor, Technical Consultant or a Subcontractor, including the Contractor’s
Representative, that the Owner, in its reasonable judgment, deems incompetent,
careless, insubordinate, or who has, or may have, violated any applicable Law or
procedure.
ARTICLE 7. PLANT SITE
          Section 7.1 Sufficiency of the Plant Site
Contractor agrees that it will inspect the Plant Site and shall inform Owner
whether the Plant Site or designated work area is sufficient for it to undertake
and complete the Work.
          Section 7.2 Pre-existing Materials
The Parties anticipate that there will be pre-existing, Hazardous Materials and
non-hazardous materials and other materials requiring special management or
handling. Contractor will make the necessary provisions to deal with such
discoveries. To the extent the Parties are aware or reasonably anticipate such
materials, they have made special provisions in this Agreement to address the
discovery and disposition of thereof in the SOW and other provisions of this
Agreement.
USEC Prime Agency Agreement

37



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
          Section 7.3 Plant Site Operations
Contractor shall confine its operations to the Plant Site and to any additional
areas, which may be approved by the Owner as working areas. Contractor shall
take all necessary precautions to keep its personnel and equipment within the
Plant Site and such additional areas, and to keep and prohibit them from
encroaching on adjacent land and to meet applicable environmental requirements.
Contractor shall ensure that the Owner and its designees have access to
Contractor work areas within the Plant Site at all reasonable times.
          Section 7.4 Plant Rules and Regulations

  a.   The Contractor, its Technical Consultants, Subcontractors and all
Contractor, Technical Consultant and Subcontractor employees shall comply with
the applicable rules and regulations in force at the Plant Site or any other
facility where Work is performed. This includes, but is not be limited to
complying with all applicable USEC, United States Enrichment Corporation, NRC,
and DOE rules and regulations when performing Work at the Plant Site, PORTS
(procedure UE2-HR-LR1038 or its successor) or other USEC sites.

  b.   The Contractor shall require the substance of this Section 7.4 be
included in all contracts or Subcontracts for Work at or on the Plant Site,
PORTS, or the USEC sites.

          Section 7.5 Access
Contractor shall be provided access to the Plant Site to perform the Work.
          Section 7.6 Hazardous Material

  a.   The discovery or encountering of Hazardous Materials on the Plant Site
(other than materials brought to the Plant Site by Contractor, Subcontractors
(provided Subcontractors comply with their contractual obligations related to
Hazardous Materials, given the parties’ intent that Contractor not be denied the
relief herein or liable in any way due to any Subcontractor non-compliance) or
Technical Consultants) not previously identified and to the extent it affects
the Work shall be treated as a Change under Article 16.

  b.   Pre-Existing Hazardous Materials. Upon the discovery of any pre-existing
condition relating to Hazardous Materials at the Plant Site, Contractor shall
immediately cease performance of the affected Work and notify the Owner. Owner
shall be responsible to arrange for the handling, treatment, storage, removal,
remediation, avoidance or other appropriate action (if any), with respect to any
Hazardous Materials present on, at or under the Plant Site. Owner shall have the
sole discretion to determine, consistent with Laws, the action, if any, to be
taken with respect to such Hazardous Materials. During

USEC Prime Agency Agreement

38



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
the period of any cleanup or mitigation activities, Contractor shall continue
Work to the extent practicable, on unaffected parts of the Project and areas of
the Plant Site.

  c.   Hazardous Material During Execution.

  i.   Introduction/Generation If Contractor’s performance of the Work includes
supplying, using, or generating Hazardous Materials, Contractor shall furnish
prior Notice to Owner not less than fourteen (14) Days before bringing such
Hazardous Materials to the Plant Site unless waived by Owner in writing. Notice
shall include a listing of the name, chemical composition, a Material Safety
Data Sheet and the location of use/storage for each Hazardous Material and
established quantity of each Hazardous Material to be used or generated at Plant
Site. Contractor shall require Technical Consultants and Subcontractors to
provide such notice and comply with the provisions of this Section 7.6(c).

  ii.   Hazardous Materials Used by Contractor Contractor shall be fully
responsible for any Hazardous Materials brought on the Plant Site by Contractor
or any Technical Consultant (“Contractor Hazmats”) and for the proper handling,
removal, transportation and disposal of such Contractor Hazmats. Contractor
Hazmats shall be stored and used in accordance with the requirements of this
Agreement and applicable Law. Contractor shall maintain an accurate record and
current inventory of Contractor Hazmats used at the Plant Site, identifying
quantities, location of storage, use and final disposition. Contractor shall
implement and administer a Hazardous Material handling program for all of its
employees and all Technical Consultants. The program shall include:
(i) development of guidelines and training with respect to the proper handling,
use and disposal of Contractor Hazmats and (ii) the development, implementation
and enforcement of procedures for notification of Owner and appropriate
Governmental Authorities about, and clean-up of, spills and other emissions of
Contractor Hazmats.

  iii.   Clean-up Contractor shall be responsible for all clean-up and
mitigation required in connection with any spills, emissions or environmental
problems related to Contractor Hazmats.     iv.   Removal Contractor, upon
completion of the applicable portion of the Work, shall remove all Contractor
Hazmats. not used or consumed in performance of the Work from the Plant Site
unless otherwise specified in writing by Owner.

USEC Prime Agency Agreement

39



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
          Section 7.7 Pre-existing Contamination
Contractor shall not be liable for Pre-existing Contamination at the Plant Site.
“Pre-existing Contamination” is any hazardous or toxic substance present at the
Plant Site which was not brought onto such site or sites by Contractor or
Technical Consultants. Owner agrees to release, defend, indemnify and hold
Contractor harmless from and against any and all liability which may in any
manner arise in any way directly or indirectly caused by such Pre-existing
Contamination except if such liability arises from Contractor’s gross negligence
or willful misconduct. Contractor recognizes the potential need to work within
areas that may have contamination. Contractor agrees to work in such areas
subject to Contractor being able to develop a suitable safety plan related to
any potential exposure to the Contractor’s employees as a result of such
contamination.
Owner shall, at Owner’s sole expense and risk, arrange for handling, storage,
transportation, treatment and delivery for disposal of Pre-existing
Contamination. Owner shall be solely responsible for obtaining a disposal site
for such material. Owner shall look to the disposal facility and/or transporter
for any responsibility or liability arising from improper disposal or
transportation of such waste. Contractor shall not have or exert any control
over Owner in Owner’s obligations or responsibilities as a generator in the
storage, transportation, treatment or disposal of any Pre-existing
Contamination. Owner shall complete and execute any governmentally required
forms relating to regulated activities including, but not limited to,
generation, storage, handling, treatment, transportation or disposal of
Pre-existing Contamination. In the event that Contractor executes or completes
any governmentally required forms relating to regulated activities including,
but not limited to, storage, generation, treatment, transportation, handling or
disposal of Pre-Existing Contamination, Contractor shall be and be deemed to
have acted as Owner’s Agent. Notwithstanding anything to the contrary,
Contractor shall not perform and shall have no responsibility or liability for
any remediation of Equipment, materials or the Plant Site containing asbestos,
lead, or otherwise contaminated, which remediation work will be directly
contracted by Owner. However, Contractor acknowledges acting as agent, that some
work activity may need to be performed in areas that are contaminated and
Contractor agrees to perform Work in such areas to the extent Work can be
performed safely and in accordance with the approved Safety Plans. Contractor
agrees to assist Owner and coordinating any remediation work performed by
others, however liability and responsibility shall remain between Owner and such
third party contractors.
For Contractor’s services requiring drilling, boring, excavation or soils
sampling, Contractor shall be responsible for such activities, however, Owner
shall approve the selection of the contractors to perform such services, all
site locations, and provide Contractor with available information regarding the
presence of underground hazards, utilities, structures and conditions at the
site.
ARTICLE 8. PROJECT SCHEDULE
          Section 8.1 Project Schedule
USEC Prime Agency Agreement

40



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Contractor shall develop and maintain a detailed automated Project Schedule for
the Work outlined in this Agreement. The Project Schedule shall represent the
Contractor’s intended work plan to complete the Work in accordance with this
Agreement including, but not limited to, the Key Milestones in Exhibit B.
Contractor shall perform the Work substantially in accordance with the Project
Schedule. The Project Schedule shall identify critical path activities.
Contractor shall update the Project Schedule on at least a monthly basis as the
Work progresses and more often during critical periods, and shall incorporate
the results of delay and acceleration analyses where appropriate. Maintaining a
complete and current Project Schedule with access by Owner is a material term of
this Agreement.
ARTICLE 9. ENGINEERING AND DESIGN
          Section 9.1 Engineering
As engineer of record for the Project, Contractor is responsible for the
preparation of all of the Design Documents for the Plant. All Design Documents
requiring certification or seal under Laws shall be certified or sealed by
professional engineers licensed and properly qualified to perform such
engineering services in all appropriate jurisdictions.

  a.   Contractor shall design the Plant to comply with the requirements of this
Agreement, applicable Laws and Code and Standards.

  b.   Contractor shall prepare all Design Documents including comprehensive
drawings and specifications setting forth in detail the requirements for the
procurement and construction of the Plant.

          Section 9.2 Design Document Review

  a.   The Parties shall establish a review process and agreed turnaround time
of ten (10) working days for review and re-submittal of the Design Documents.
Contractor shall timely submit the agreed to Design Documents for approval by
the Owner in a format approved by Owner.

  b.   Any review by Owner of other Design Documents shall be for informational
purposes only. Owner’s review shall not relieve Contractor from responsibility
for: (i) complying with Agreement; (ii) any errors or omissions in Design
Documents; (iii) confirming and correlating all quantities, details and
dimensions; (iv) selecting fabrication processes and construction techniques;
and (v) performing Work in a safe and workmanlike manner. The Owner’s review of
Design Documents shall not be deemed to authorize deviations or substitutions
from the requirements of this Agreement.

  c.   All drawings shall be prepared in the format and using the agreed to
computer aided design software.

USEC Prime Agency Agreement

41



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
ARTICLE 10. OMITTED INTENTIONALLY
ARTICLE 11. CONSTRUCTION
          Section 11.1 Contractor Responsibilities

  a.   Contractor shall procure all materials, Equipment, supplies, consumables,
transportation, labor, supervision and other necessary services for the
completion of the Project either directly for miscellaneous supplies or
materials or as Agent for Owner, whether on or off the Plant Site, that are not
expressly specified to be furnished by the Owner.

  b.   Contractor shall enter into Subcontracts as Agent for Owner and shall
enter into direct contracts with Technical Consultants. Contractor shall be
responsible for obtaining from Technical Consultants and Subcontractors
procurement, transport, receiving, unloading and safekeeping of all materials
and Equipment, construction aids and other things required for the completion of
the Project. Contractor shall ensure that operability, maintainability,
reliability, quality and compatibility with other systems used in the Plant are
significant selection factors in procurement.

  c.   If Owner specifies Equipment or materials by name or as products of
certain manufacturers, Contractor shall require of the Technical Consultant or
Subcontractor that the proper quality and/or type of Equipment or materials is
used. Contractor may utilize substitutions of equivalent Equipment or materials
only with prior Owner written approval.

  d.   Supplier Relationship Agreements (SRA)

Owner understands that Contractor’s subsidiary organization, Fluor Supply Chain
Solutions, LLC and/or Fluor Supply Chain Solutions International LLC (either or
both referred to as “FSCS”), have negotiated proprietary and confidential
Supplier Relationship Agreements (whether entered into by FSCS or any of their
respective Affiliates, a “Fluor SRA”) with various strategic suppliers of
certain materials, equipment, and services. Such Fluor SRA’s contain favorable
pricing and terms and conditions. For Work performed, if either Contractor or
Owner procures materials, equipment, or services using Fluor SRA’s, then it is
agreed that the quoted prices and terms from such Fluor SRA’s are firm and not
subject to audit, however Fluor shall use all reasonable efforts to obtain
competitive bids prior to using any Fluor SRA. Notwithstanding any provision
herein or in any related agreements to the contrary, neither Contractor nor FSCS
shall be subject to audit or adjustment for any volume, cash, trade discounts,
refunds, rebates, freight allowances, equalizations, credits, commissions or the
like under any Fluor SRA’s or other agreements either may have with any vendor,
and any such items shall accrue
USEC Prime Agency Agreement

42



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
exclusively to the benefit of Contractor or FP. Fluor shall not be obligated to
disclose any of the material terms of the Fluor SRAs; provided, however, the
specific terms and conditions of the Agreement for this Project shall be
provided to Owner. Contractor shall notify and obtain Owner’s approval of any
SRA holders on the bid list. Contractor and FP retain the right to communicate
with the vendor to notify the vendor of our prime contract rights relating to
SRA’s so that the vendor does not have a basis to object to continue to pay SRA
volume incentives to FSCS notwithstanding the provisions in the purchase order
to the contrary, if any.

  f.   Construction Planning: Contractor shall submit a Project Execution Plan
for review and approval by Owner.

          Section 11.2 Owner’s Participation

  a.   During construction, Contractor shall provide Owner with information
which is in its possession related to the selection of third party contractors.
If Owner directs a selection of a third party contractor or Subcontractor other
than Contractor’s choice, Contractor shall share any information relative to
that choice including price differences and adjustments to cost and schedule in
accordance with the provisions for change. Owner shall cooperate with Contractor
to maintain the Project Schedule.

  b.   Owner may stop Work affected by any regulatory, quality or safety
concerns

          Section 11.3 Owner Required Activities

  a.   Owner is responsible for providing the Plant and removing from the Plant
Site any existing materials, machines and systems that are of no value for use
in the Plant. Contractor shall immediately notify the Owner if Contractor’s
activities identify additional equipment or material that needs to be removed or
indicate that some of the existing systems to be removed by Owner should remain
at the Plant.

  b.   Owner has considerable experience in the enrichment of uranium and
expects to perform certain design activities that are directly related to the
centrifuge machines, cascade design and the operation of installed Equipment.
Contractor agrees to coordinate its design activities in areas related to the
centrifuge machines, cascade design and the operation of installed Equipment
with the Owner’s engineering staff.

  c.   Owner shall provide all utilities and lay down areas as required.

USEC Prime Agency Agreement

43



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

  d.   Owner shall not obstruct Contractor’s Work and shall support the
Contractor’s efforts as specified in this Agreement.     e.   Owner shall
cooperate with Contractor to provide it timely inputs, reviews, comments and
approvals as may be necessary.     f.   Authorized Work Areas— Owner shall
obtain site approvals as may be necessary for defined work areas prior to
Contractor entering such work areas such that such areas have been evaluated and
determined to be available for the work specified to be performed.     g.  
Owner is responsible for Configuration Management which includes but is not
limited to identification of Boundary Definition Documents (BDD’s); Design
Criteria Documents (DCD’s) and System Requirements Documents (SRD’s) and that
the existing Structures, Systems and Components (SSC’s) are in compliance with
the new design.     h.   Owner is responsible for the license and any other NRC
interface including but not limited to license Change Evaluations (CE’s).     i.
  Owner is responsible for verifying and certifying that all Work requested by
Owner which will be performed by Contractor hereunder is being performed on
premises or facilities expressly covered by the GCEP Lease. Owner will provide
information and documentation in existence, as reasonably requested by
Contractor, to substantiate that Work is being performed on such leased premises
or facilities.     j.   Owner is responsible for the DOE leased facilities and
any other DOE interface for the lease or for the performance of this scope of
work. This includes, but is not limited to, submitting 10 CFR Part 810
Applications and subsequent approvals necessary in order to deal with foreign
suppliers / vendors.     k.   Owner is responsible for providing Contractor with
current and future     l.   updates to Owner specifications and procedures that
affect Contractor’s work.

          Section 11.4 Subcontractors and Technical Consultants

  a.   Owner reserves the right to approve prospective Subcontractors and
Technical Consultants, such approval shall not be unreasonably withheld. Owner
may provide Contractor with a list of Approved

USEC Prime Agency Agreement

44



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Subcontractors and Technical Consultants and will notify Contractor if it
desires to approve any particular Subcontractor or Technical Consultant. All
subcontracting activities with Subcontractors and Contractor’s entering into any
Subcontract shall be done on behalf of and as agent for Owner in accordance with
the parties’ Limited Agency Agreement (Exhibit D). Contractor shall provide the
Owner with information concerning Subcontractors and Technical Consultants as
Owner may reasonably request at any time.

  b.   Contractor shall use its best efforts in requiring that all Subcontracts
contain appropriate flow down provisions as required by Owner which provisions
may include: (i) warranties to the Owner and/or its designee with rights to
assign by Owner to third parties; (ii) providing for a cancellation charge
schedule; (iii) meeting the insurance requirements, as appropriate;
(iv) providing for confidentiality and the ownership of Design Documents by the
Owner; (v) providing for compliance with applicable Laws and procedures;
(vi) clauses containing Sections 19.10 and 19.11 herein that are of the
cost-reimbursement, incentive, time-and-materials, labor-hour, or
price-redeterminable type, or any combination of these; (vii) inclusion of
Article 31 suitably modified to identify the parties, in all subcontracts,
regardless of tier that call for the delivery of information or data, the
performance of the services or the performance of experimental, developmental,
or research work under this Agreement, other than contracts for the supply of
off-the-shelf commercial items; (viii) Section 4.5; and (ix) Section 7.6(c).
Owner has the right to review all Subcontracts to confirm inclusion of required
flow down provisions.

  c.   Contractor shall require all Subcontractors and Technical Consultants to
adhere to Contractor’s project quality plan and project safety requirements as
applicable.

  d.   The Contractor shall require that all Subcontractors and Technical
Consultants include protection against Conflicts of Interest acceptable to the
Owner’s Representative.

  e.   Contractor may contract any portion of the Work to any qualified
Technical Consultant or affiliates subject to Owner’s review and approval and
such approval shall not be unreasonably withheld. Contractor agrees that it
shall be fully responsible to Owner for all Work and for the acts and omissions
of its Technical Consultants and affiliated entities and of persons directly or
indirectly employed by them, as it is for the acts or omissions of persons
directly employed by Contractor. Contractor shall be responsible for the Work
performed pursuant to this Agreement.

USEC Prime Agency Agreement

45



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

  f.   Protection of Owner. For the purpose of protecting Owner’s interest in
all materials, Equipment, tools and supplies with respect to which title has
passed to Owner or where Owner has made advance or progress payments but which
remain in the possession of another party, Contractor shall require
Subcontractors and Technical Consultants to take or cause to be taken all steps
reasonably necessary under the laws of the appropriate jurisdiction(s) to
protect Owner’s title and to protect Owner against claims by other parties with
respect thereto.

          Section 11.5 Procurement Planning Activities
Contractor shall obtain competitive bids for all first-tier Subcontract work or
otherwise assure Owner that it has obtained competitive pricing for services and
materials. Owner may participate in the procurement process including bid
evaluations. Contractor shall provide related information including price,
evaluation criteria, methodology and strategy.
All commitments (purchase orders and Subcontracts) will be submitted to USEC
Procurement for review and approval in accordance with the Limited Agency
Agreement (Exhibit D). All purchase orders and subcontracts exceeding
$100,000.00 will be competitively bid with two or more bidders unless sole
source justification is established and will be submitted to USEC Procurement
for approval.
All Subcontracts shall be done on behalf of and as agent for Owner in accordance
with the Limited Agency Agreement (Exhibit D).
          Section 11.6 Customs
Contractor shall assist the Owner and work on behalf of and as the Owner’s agent
in obtaining all customs clearances required in connection with obtaining
equipment, materials and supplies necessary to complete the Work, including any
temporary clearances for construction and testing equipment and other items to
be used in the Work.
          Section 11.7 Royalties and License Fees
Acting on behalf of and as Agent for Owner, Contractor, shall obtain all
licenses and paying all royalties or licensing fees for Equipment, materials and
supplies provided by Contractor or incorporated into the Plant except for Owner
furnished Equipment.
          Section 11.8 NRC Support
Contractor shall provide support and assistance to Owner for NRC compliance as
reasonably requested by Owner.
          Section 11.9 Coordination
USEC Prime Agency Agreement

46



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Contractor shall be responsible for the coordination of the construction Work
including the execution of any construction performed by Contractor’s direct
hire labor. In coordination with Owner, Contractor shall use reasonable efforts
to minimize conflicts among any Subcontractor and Technical Consultants and with
any other work being performed at or near the Plant Site. Contractor shall
notify Owner of any coordination issues affecting the completion of the Project.
a. Contractor acknowledges that it is aware that the Plant Site is contiguous
with areas utilized by the United States Enrichment Corporation, DOE or their
contractors and that the performance of certain Work may affect DOE, the United
States Enrichment Corporation’s or Owner’s site activities. The Parties agree to
work with DOE, United States Enrichment Corporation and their contractors on
Plant Site coordination to ensure that they minimize interference to the
greatest extent possible. The Parties will establish protocols in advance to
allow DOE, Owner, United States Enrichment Corporation and the Contractor to
plan for interface and transition points in the Work.
b. Contractor also understands that Owner may have other contractors on the
Plant Site who have contracted directly with the Owner and not being managed by
Contractor. The Owner shall instruct these other contractors to coordinate their
work with Contractor’s work accordingly. Contractor shall notify Owner
immediately if another Owner’s contractor does not cooperate.
          Section 11.10 Safety
Contractor shall institute a site safety program for the approval of Owner and
in compliance with applicable regulatory requirements. Contractor shall address
and use reasonable efforts to mitigate any emergencies or situations that may
arise at the Plant Site. Implementation, management and compliance with such
safety program shall not relieve Contractor of its contractual obligations.
          Section 11.11 Tools and Equipment
Contractor shall supply all construction equipment and tools and special tools
that are required for completion of the Work. Contractor may provide or require
third party contractor to provide the necessary equipment and tools to perform
their specific scope of work.
          Section 11.12 Unit Cost Reporting
Owner may be required to identify the costs or contract prices of certain units
of property for accounting/allocation or regulatory purposes. Contractor agrees
to cooperate with Owner to identify such costs.
USEC Prime Agency Agreement

47



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
          Section 11.13 Project Labor Agreement
Contractor agrees that the Project Labor Agreement provides the terms and
conditions related to craft labor and all costs associated with compliance with
such agreement shall be a reimbursable cost.
ARTICLE 12. CONSTRUCTION SEQUENCE
          Section 12.1 Mechanical Completion

  a.   When Contractor believes Mechanical Completion of a System or the Plant
(as the case may be) has been achieved, it shall provide the Owner with Turnover
Notice which shall provide sufficient information for Owner to determine whether
the requirements for Mechanical Completion of such System or the Plant, as set
forth in Exhibit E, have been met. With that Turnover Notice, Contractor shall
include its proposed initial draft of the Punch List for the System or the
Plant, as applicable.     b.   Within ten (10) business days after receipt of
Turnover Notice, Owner shall advise Contractor in writing whether it concurs
that the conditions of Mechanical Completion of the System or Plant have been
satisfied or which conditions have not been satisfied. If Owner does not respond
within ten (10) Business Days, the System or the Plant (as the case may be) will
be deemed Mechanically Complete. The date of Mechanical Completion for such
System or the Plant shall be the date of the Owner’s written confirmation or ten
(10) business days after receipt of the Turnover Notice if Owner fails to
respond that Contractor has met all the requirements of Mechanical Completion
for such System or the Plant.     c.   The achievement of Mechanical Completion
of a System or the Plant shall not relieve Contractor of any of its other
obligations under this Agreement, including its obligation to achieve the
Mechanical Completion of the Plant or any other System.

          Section 12.2 Turnover

  a.   Immediately upon achieving Mechanical Completion of a System or the
Plant, Contractor shall assist Owner with Turnover of such System or the Plant,
as set forth in Exhibit E. Contractor understands and agrees to cooperate with
Owner to ensure that preparation for Turnover is included to the greatest extent
possible in the activities between Mechanical Completion of the System or

USEC Prime Agency Agreement

48



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      the Plant and Turnover. Turnover shall occur within ten (10) business days
after the date of Mechanical Completion of a System or the Plant, as applicable,
or such other date as agreed to by the Parties. The Parties recognize the
necessity of transitioning the Plant to the Owner during Turnover. Towards that
end, Contractor agrees to reasonably cooperate with Owner and its
representatives. As required in Exhibit A and Exhibit E, Contractor and Owner
shall establish Turnover protocols and procedures.     b.   The Parties shall
agree on a schedule and protocol to allow Contractor access to complete Work
after the Turnover of a System or the Plant. Contractor acknowledges it has
taken into consideration the obstacles of completing its Work after a System or
the Plant is in commercial operation under control of the Owner.     c.  
Pursuant to the protocol established in this Section 12.2 , the Parties shall
coordinate the Punch List Work and Warranty Work with the Owner as well as
scheduled access for on-going completion Work to allow Contractor to complete
any Work remaining to achieve Final Acceptance, as set forth in Exhibit E.    
d.   The Parties acknowledge Contractor’s Work performed after Turnover of a
System or the Plant may include the requirement for shutdown or reduction in
Plant operations. Contractor shall use and comply with Owner’s process with
respect to such shut-down. Contractor shall use its best efforts to minimize
requests for a shutdown or reduction of the Plant operations and accomplish
modification or repair with minimal interference with operation of the remainder
of the Plant.

          Section 12.3 Final Acceptance

  a.   When Contractor believes it has achieved all requirements for Final
Acceptance of the Project, it shall provide the Owner with Final Acceptance
Notice, as set forth in Exhibit F. Within ten (10) business days after receipt
of Final Acceptance Notice, Owner shall advise Contractor in writing whether it
concurs that the requirements of Final Acceptance have been satisfied or which
conditions Contractor has failed to satisfy.     b.   The requirements of Final
Acceptance of the Plant include achieving Mechanical Completion, completing all
Punch List Work, posting warranty period security delivering all documentation
including final as-built drawings, operating manuals and spare part listings,
system and equipment descriptions, performance and test

USEC Prime Agency Agreement

49



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      data, engineering calculations, correcting all identified warranty items,
providing all Lien waivers and releases, and assigning any remaining warranties
to the Owner and other requirements specified in Exhibit A and Exhibit E.     c.
  In the event Owner elects to take the care, control and custody of a System or
the Plant prior to Mechanical Completion, Owner shall submit such request in
writing.

ARTICLE 13. START-UP, COMMISSIONING, TRAINING
          Section 13.1 Services after Turnover
          Section 13.1.1 Additional Services Subject to Change Order
If requested by Owner to be performed as additional services that will be
handled through a contract modification pursuant to Article 16 (Changes),
Contractor shall provide assistance to Owner’s Commissioning, Start-up and
testing activities, including providing support personnel and requiring
Subcontractors and Technical Consultants to provide service representatives,
construction supervision and craft personnel as required for system adjustments.
          Section 13.1.2 Additional Services as Part of Work
Contractor, at Owner’s request and as Agent of Owner, will purchase spare parts
needed during testing with the original equipment or material purchase order,
other than for the centrifuge machines. Contractor shall assist the Owner in the
design and preparation of the training program for the Equipment and systems and
submit to the Owner by no later than the date that is one hundred eighty
(180) days before the anticipated Mechanical Completion date of the first System
in the Project. Owner will review, comment on, and approve or disapprove such
program in writing within forty-five (45) days after such submittal by
Contractor. If Owner conditions its approval on reasonable changes to the
program submitted by Contractor, then Contractor will effect such changes. Owner
shall provide qualified trainers, training materials and facilities for such
program.
ARTICLE 14. CONTRACTOR’s TESTING
          Section 14.1 Testing
Testing relating to the Contractor’s scope of Work shall be performed only in
accordance with protocols and procedures approved by Owner. Unless otherwise
specified in the Project Schedule or Exhibit A, Contractor shall submit draft
detailed testing protocol and procedures for Owner’s review and approval at
least sixty (60) days prior to any scheduled testing. Owner shall provide its
approval or comments on the testing protocol and procedures within thirty
(30) days of receipt of Contractor’s draft. In the event Owner provides
comments, Contractor shall
USEC Prime Agency Agreement

50



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
provide Owner with the testing protocols and procedures incorporating Owner’s
comments for Owner’s approval within ten (10) Business days of receipt of
Owner’s comments.
ARTICLE 15. REPORTING AND MEETINGS
          Section 15.1 Progress Reports
Contractor shall provide monthly progress reports on the progress of the Work,
plans of activities being performed, and regularly updated schedules of the Work
supplementing the Project Schedule. The Parties shall agree on the content,
timing and presentation of monthly reports and any other reasonable reporting
required by the Owner.
          Section 15.2 Subcontractor and Technical Consultant Information
Contractor shall obtain, coordinate and submit to Owner’s Representative for its
information such details from Subcontractors and Technical Consultants, as are
reasonably requested by Owner, regarding progress of the Work.
          Section 15.3 Meetings
Contractor will attend monthly progress meetings with the Owner as well as other
periodic meetings during the course of the Work. Contractor will also
participate with the Owner in periodic community meetings as may be needed to
maintain good community relations and meetings with DOE and NRC as may be
required by the Owner.
          Section 15.4 Subcontractor and Technical Consultant Initiative Results
The Parties shall agree on periodic reporting for all major Subcontractor,
Technical Consultant and workforce initiatives that are part of this Agreement.
ARTICLE 16. CHANGES
          Section 16.1 Further Refinement, Corrections and Detailing
It is understood and agreed that the Project shall be subject to further
refinement, correction and detailing by the Parties from time to time which are
not Changes so long as they have no impact on the scope of the Work, the Project
Schedule or any other material or substantial obligations of the Contractor.
          Section 16.2 Changes
In the event there are Changes to the Work, the Completion Date, the Key
Milestones, the Project Schedule, and other terms and conditions shall be
adjusted accordingly, if and to the extent necessary. All Changes shall be
authorized by a Change Order and only Owner’s
USEC Prime Agency Agreement

51



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Representative may approve Change Orders. Pursuant to Section 16.3(c),
Contractor may request a Change Order arising out of circumstances, including
but not limited to:

  a.   If Owner’s Representative, expressly referring to this Section 16.2,
requests in writing for performance of Work in excess of or modifications to
Contractor’s Statement of Work, standard work day or work week, or such shorter
times as are provided by applicable collective bargaining agreements, or on a
holiday customarily observed by Contractor;     b.   The discovery of any
subsurface conditions by Contractor after the commencement of the Construction
Phase which differ from: (i) those shown in or reasonably inferable from the
Agreement (or the documents known), or (ii) those ordinarily encountered herein
in the area of the Project Site;     c.   Errors or omissions in or delay in
furnishing any Design Criteria or other information to be supplied to Contractor
which materially impacts the Project Schedule or the Contractor’s cost;     d.  
Delay or suspension of, or interference with Contractor’s Work by Owner or any
other person, entity or governmental authority, including without limitation
force majeure event; and     e.   Any change in law.

          Section 16.2.1 Changes Resulting in Fixed Fee and Target Cost
Adjustments

  a.   The Parties agree that any adjustment to the Fixed Fee, as defined in
paragraph 2. of Exhibit I, shall occur only in the event the Parties agree to
change the Target Cost. The Fixed Fee will be increased or decreased by the
amount equal to ***** percent (*****%) of the agreed upon change to Target Cost.
    b.   The Parties agree that the Project Target Cost, as defined in paragraph
2. of Exhibit I, shall be adjusted based on the following:

  (i)   in the event the agreed upon Target Cost is adjusted by means of Project
Change Notice (PCN) to add or reduce the Scope of Work under this Agreement, or
    (ii)   any other Change as described in Section 16.2 above or as elsewhere
allowed under this Agreement.

USEC Prime Agency Agreement

52



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
          Section 16.3 Procedure for Changes

  a.   In the event either Party seeks a change in the Work, the Party seeking
such change shall advise the other Party and the Parties shall then promptly
consult concerning the price and Project Schedule impact of implementing the
proposed change.     b.   If Owner desires to make a Change, Owner shall submit
a Change Order Request to Contractor. Contractor shall promptly review the
Change Order Request and notify Owner in writing of the options for implementing
the proposed Change and the impact of such options on cost, schedule and
performance. As soon as is reasonably practicable, Contractor shall provide
Owner with the necessary information related to the proposed Change, including
but not limited to, a detailed written estimate of the proposed change, setting
forth in detail, a breakdown by labor, Equipment and, if available, a breakdown
by trades and work classifications and the effect, if any, of the proposed
Change on the Agreement costs, the Key Milestone Dates, the Project Schedule,
and warranties. Owner shall review the Contractor’s estimate of the impact of a
proposed change with Contractor for the purpose of determining whether to
proceed with such change in the Work and, if so, for the purpose of agreeing on
the matters set forth therein, including a mutually acceptable adjustment to
costs, the Project Schedule, the Completion Date, and warranties, if any, if the
proposed Change requires a modification of the Work. Owner may direct Contractor
to proceed with such Change prior to the parties’ agreement on the resultant
impact which will be mutually agreed upon at a later date, provided that
Contractor is paid for all Work performed related to such Change and all
associated costs as a result of Owner’s directive.     c.   As soon as
Contractor becomes aware of any circumstances which Contractor has reason to
believe may necessitate a Change, Contractor shall submit to Owner a Change
Order Request which shall include documentation sufficient to enable Owner to
determine (i) the factors necessitating the possibility of a Change; (ii) the
impact which the Change is likely to have on the cost of Contractor’s
performance; (iii) the impact which the Change is likely to have on the Project
Schedule; and (iv) such other information which Owner may reasonably request in
connection with evaluating such Change. If Owner denies all or a material
element of Contractor’s Change Order Request, it shall do so in writing within
fifteen (15) Days of Owner’s receipt of the request. Owner shall state the basis
of its denial. Contractor may appeal the

USEC Prime Agency Agreement

53



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
denial in writing if it can present a valid basis for Owner to reconsider its
determination within fifteen (15) Days. Owner shall respond to Contractor’s
appeal within fifteen (15) Days with its final written decision. At that time,
Contractor may elect to trigger the dispute process. Owner shall reimburse
Contractor all costs associated with, arising out of or related to any Change to
the Work.
          Section 16.4 Undefinitized Orders
In no event, shall Contractor undertake, or be obliged to undertake, a change in
the Work until it has received a Change Order signed by Owner. Owner may, but
shall not be obligated to, issue a Change Order covering a proposed Change Order
Request,
          Section 16.5 Changes Due to Changes in Law/Codes/Government Approvals
Any Change necessitated by any change in Laws, changes in codes and standards,
or Government Approvals that become effective after the Effective Date, shall be
treated as a Change.
          Section 16.6 Effect of Force Majeure Event
In the event, and to the extent that, a Force Majeure Event affects Contractor’s
ability to meet the Project Schedule or increases the cost of the Work, an
equitable adjustment in one or more of the Project Schedule or cost of the Work
shall be made by agreement of Owner and Contractor in accordance with
Section 16.3.
          Section 16.7 Continued Performance Pending Resolution of Disputes
Notwithstanding that Owner and Contractor cannot agree on the effect any Change
will have on the cost of the Work or the Project Schedule, or the Key Milestone
Dates, Contractor shall proceed with the Change and be paid for all Work
performed related to such Change and for all costs associated with such Change.
The dispute shall be resolved as provided in Section 16.3(c) promptly following
Owner’s execution of the Change Order.
          Section 16.8 Documentation
All claims by Contractor for adjustments to one or more of the cost of the Work,
the Key Milestone Dates, or the Project Schedule as a result of Changes under
this Article 16 shall be supported by such documentation as is reasonably
sufficient for Owner to determine the accuracy thereof, including but not
limited to, invoices from Subcontractors and Technical Consultants and
Contractor’s man-hour breakdowns.
          Section 16.9 Acceleration of Work
USEC Prime Agency Agreement

54



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Owner shall have the right, upon written notice to Contractor, to require that
the Work be accelerated by means of overtime, additional crews or additional
shifts, or re-sequencing of the Work notwithstanding that the Work is
progressing without delay in accordance with the established Project Schedule.
Contractor agrees to use all reasonable efforts to perform such acceleration,
and Contractor shall be entitled to reimbursement of increased costs (premium
portion of overtime pay, additional crew, shift, or equipment costs, and such
other items of cost requested by Contractor and approved by Owner in advance of
any acceleration (which approval will not be unreasonably withheld)). Contractor
shall promptly provide a plan for such acceleration, including his
recommendations for the most effective and economical acceleration. Changes in
the cost of the Work and the Project Schedule, including without limitation, the
Key Milestone Dates, shall be made by issuance of a Change Order.
ARTICLE 17. INTENTIONALLY OMITTED
ARTICLE 18. OWNER INSPECTION
          Section 18.1 Inspection
The Work shall conform to the requirements of this Agreement, and Contractor
shall maintain sufficient internal inspection procedures to confirm that such
Work so conforms prior to the Mechanical Completion of each System or the Plant.
All Work, whether on or off the Plant Site, shall be subject to inspection by
the Owner and/or its representatives at reasonable times and places. Any such
inspection is for the sole benefit of the Owner and shall not relieve the
Contractor of the responsibility for providing quality control measures to
assure that the Work strictly complies with the Agreement. Contractor shall
furnish all reasonable assistance required by the inspectors. Owner shall have
the right to inspect and test all Work provided by Contractor to the extent
practicable at all times and places during the term of the Agreement. Owner
shall perform inspections and tests in a manner that will not unduly delay the
work.
          Section 18.2 Notice for Inspection and Testing
Owner shall give Contractor reasonable Notice of its plan to inspect or test any
aspects of the Work. Contractor shall give reasonable Notice to Owner of the
time and place when Work will be ready for inspection, examination and testing
by Owner before packaging, covering up or putting out of view, including factory
tests and factory hold points. Following such Notice by Contractor, Owner’s
Technical Representative shall then either carry out the inspection,
examination, measurement or testing without unreasonable delay, or notify
Contractor that it will not inspect.
          Section 18.3 Contractor Inspection
Owner and its representatives, at the Owner’s expense, shall have the right to
be present at any of Contractor’s inspections or tests of the Work. Contractor
shall give Owner no less than ten (10) Days prior Notice of scheduled inspection
and testing and hold points and shall keep the
USEC Prime Agency Agreement

55



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Owner updated as schedules are adjusted. Contractor shall provide inspection and
testing reports as described in the project procedures , or as reasonably
requested by Owner.
          Section 18.4 Examination and Testing

  a.   In addition to any testing, examination or inspection requirements
specified in the Agreement, Owner, as part of its inspection and at its own
cost, may examine or may require Contractor to examine, inspect and test any
materials and workmanship, or check the progress of manufacture of all materials
and equipment being supplied. Owner shall cooperate with Contractor so that
inspections do not cause any unreasonable delay, interference, or cost increase
in the execution of the relevant Work. Any such inspection, examination or
testing or waiver of such shall not constitute acceptance or be construed as an
approval of such materials and workmanship or in any way affect or reduce
Contractor’s obligations to complete the Work in accordance with this Agreement.
    b.   If the Owner performs inspections or tests on the premises of
Contractor or of a Technical Consultant or Subcontractor, Contractor shall
furnish, and shall require each such Technical Consultant or Subcontractor to
furnish, all reasonable facilities and assistance for the safe and convenient
performance of these inspections or tests.     c.   If any of the Work does not
conform to Agreement requirements, Owner may require Contractor to re-perform
the Work in conformity with Agreement requirements.     d.   Inspection and
testing by Owner shall not relieve Contractor from any responsibility to meet
the Agreement requirements.     e.   Inspection and testing by Owner does not
constitute acceptance of the Work to be provided under this Agreement.
Acceptance of such Work shall be determined by any acceptance procedures set
forth elsewhere in this Agreement, or otherwise by Owner’s failure to reject the
Work within a reasonable time (but not more than thirty (30) Days) after
completion of all Work under this Agreement. Acceptance shall not limit
Contractor’s liability under applicable warranties, including the Warranty in
Article 21.

ARTICLE 19. COMPENSATION
          Section 19.1 Compensation
USEC Prime Agency Agreement

56



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

  a.   Direct Productive Labor Hour (“DPLH”) means the hours expended by
Contractor that are directly attributable to the performance of Work by
Contractor for home office and field staff     b.   Owner shall pay Contractor
the reimbursable costs listed in Exhibit G for DPLH performed hereunder.     c.
  The DPLH rates include all charges for Contractor’s direct labor, labor
benefits and burdens, and general and administrative expenses, plus all Taxes.
The DPLH rates shall be varied by virtue of a Contractor employee having
performed any of the Work on an overtime basis per Exhibit G.     d.   Direct
Costs (other than those items included in the DPLH rates or covered by Fluor’s
Rate Schedules ) which costs are actually and reasonably incurred by Contractor
for supplies and travel necessary for the performance of the Work (“Other Direct
Costs” or “ODCs”) shall be reimbursed by Owner per Exhibit G.     e.   Any
reimbursement permitted under this Section 19.1 for ODCs shall be paid by the
Owner based upon supporting documentation submitted by Contractor in accordance
with this Section 19.1(e) and any reimbursement policies provided to Contractor
by the Owner. All travel shall utilize the lowest-cost means available through
the Fluor Travel Services Group. In the case of domestic air travel, only coach
class fares will be used. The Owner reserves the right to purchase air and rail
tickets for Contractor.     f.   Direct materials, as used in Section 19.1(d),
are those materials which enter directly into the Work, or which are used or
consumed directly in connection with the furnishing of the Work. Owner shall pay
Contractor the cost of direct materials, as set forth in Exhibit G. Owner shall
pay directly, third party contractor’s costs and expenses as set forth in
Exhibit G and Exhibit I.     g.   All other Reimbursable costs incurred in the
performance of the Work including without limitation those costs set forth in
Exhibit G.     h.   Owner shall pay Contractor a fee (the “Fee”) in accordance
with Exhibit I.     i.   Contactor will supply revised Fluor Rate Schedules for
use under this Contract when updates are issued from time to time.

USEC Prime Agency Agreement

57



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
          Section 19.2 Invoices
Contractor shall submit an invoice each week for Work performed to include the
ODCs and all reimbursable costs per Exhibit G and the portion of Fee outlined in
Exhibit I. All invoices with supporting documentation shall be sent to the
Owner’s Representative at the address provided herein. Supporting documentation
shall include a breakdown, expressed in DPLH, of the time spent on this Contract
including: (a) the names of persons whose labor hours are being billed to the
Owner, (b) the numbers of hours worked by each person during the week being
invoiced and (c) the labor category and the DPLH rate for such Work. Without
notifying Owner, Contractor invoices shall not be submitted for amounts in
excess of the approved Budget Amount for a T-Code as described below in
Section 19.3.
          Section 19.3 Payment
The Owner shall provisionally pay Contractor for DPLHs (including fractional
parts of an hour to be paid on a prorated basis) performed and ODCs incurred in
the performance of the Work covered by the invoice, reimbursable costs and Fees
by electronic fund transfer within three (3) Business Days of the receipt of a
satisfactory invoice to the extent that Contractor has not been previously paid
therefore. Any identified corrections in an invoice will be reconciled in a
subsequent invoice.
Each year Contractor shall develop a Budget Amount with respect to the Work
broken down by T-code. Contractor is not obligated to perform the Work for the
Budget Amount, but when necessary, Contractor shall advise Owner of needed
adjustments to the Budget Amount by T-Code to ensure there is sufficient funding
to cover the expenditures by T-Code. Contractor shall notify Owner prior to
exceeding the Budget Amount and Owner shall inform Contractor whether to stop
work or to provide additional funding. Expenditures above the Budget Amount must
be approved by Owner prior to invoicing for any costs above the Budget Amount
for the applicable T-Code.
     Contractor shall furnish with each Invoice a waiver and release of liens
and security interest to the extent of the payment received by Contractor in
respect of the immediately preceding Invoice in the form of Exhibit J hereto for
itself and, for each Technical Consultant together with any other such forms or
documents as required by Owner or Owner’s Lenders in order to assure an
effective release of mechanics’ or materialmen’s liens and all other claims or
encumbrances, legal or equitable for such previous payments, or for any Work
performed under this Agreement, in compliance with the laws of the State of
Ohio.
          Section 19.4 Interest
Three (3) Days after receipt of an acceptable invoice and supporting
documentation in the manner, detail and at the time herein required, Owner shall
make payment to Contractor of the amount requested in the invoice less any
disputed amount. Owner shall notify Contractor that it disputes all or a portion
of such invoice. If Owner improperly withholds any amount, payment of such
amount shall be made by Owner no later than ten (10) Days after determination
that
USEC Prime Agency Agreement

58



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
such amount was improperly withheld, together with interest on such amount at
the Prime Rate as from the date such payment should have been made.
          Section 19.5 Deficient Requests for Payment
It is understood and agreed by Contractor and Owner that any invoice which is
nonconforming, incomplete or inaccurate or which lacks the detail, specificity
or supporting documentation required by this Article 19 shall not, to the extent
of such deficiency, constitute a valid and proper invoice, and Owner shall not
have any obligation to make payment of amounts in respect of which such invoice
was deficient until Contractor shall have resubmitted said invoice, to the
extent of such deficiency, in proper form.
          Section 19.6 Payment Processing

  a.   Funding and Payments Each payment made pursuant to an invoice shall be
paid directly to Contractor. Such payment shall be wire-transferred to the
following account for the Contractor:

WELLS FARGO BANK
SAN FRANCISCO, CA
ABA NO.: *****
ACCOUNT NO.: *****
ACCOUNT NAME: FLUOR ENTERPRISES, INC.
REF:                                                             
                     (Invoice Number)

  b.   Contractor may designate a different bank or account by Notice to Owner
given not less than 30 (thirty) Days prior written Notice from Contractor.

If the date for any payment called for under this Agreement should fall on a day
that is not a Business Day, then Owner shall make the payment on the next
succeeding date which is a Business Day.
          Section 19.7 Overpayment
To the extent any payment to the Contractor is later determined to have been
over paid, such over payment will be refunded to the Owner within 30 Days of
such determination together with interest thereon at the Prime Rate calculated
from the date of receipt of the over payment.
          Section 19.8 Payment or Use Not Acceptance
No payment to Contractor or any use of the Project by Owner or any assignee of
either of them shall constitute an acceptance of any of the Work or relieve
Contractor of any of its obligations or liabilities under this Agreement.
USEC Prime Agency Agreement

59



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
          Section 19.9 Payments to Owner
To the extent that the Owner has not received credit for any payments due to the
Owner by the Contractor as provided for by Section 19.7, and has not offset such
amounts in its payments to the Contractor as provided for by Section 19.7, the
Owner will submit to the Contractor, not more frequently than monthly, a
detailed invoice for all payments due to the Owner under this Agreement that
have not been paid by the Contractor. Contractor shall make the invoiced payment
by electronic funds transfer or wire transfer, as specified in writing on no
less than thirty (30) Days after receipt of the Owner’s invoice. If Contractor
in good faith disputes any such payment request, it will provide the Owner a
written explanation of the basis for the dispute and will make timely payment of
all undisputed charges. To the extent any disputed payment is later determined
to be properly due and payable, the amount not paid will be paid fifteen
(15) Days after such determination, together with interest thereon at the Prime
Rate covering the period between the due date and the date this payment is
received by Owner.
          Section 19.10 Taxes

  a.   Contractor Taxes         Contractor is responsible for the payment of its
own Taxes, and except for certain Sales Taxes, Owner shall not pay Contractor
additional compensation for Taxes. When reasonably documented, the Owner shall
pay to Contractor or Subcontractor(s), as additional compensation, any Sales
Taxes which Contractor or Subcontractor(s) are obligated by law to pay on their
purchases of materials included in all Work items accepted by the Owner.
including any assessments imposed on Contractor related to the State of Ohio not
allowing Contractor’s “good faith” acceptance of Owner’s Sales Tax Certification
and resulting Ohio sales and use tax liability procedures referenced in
Section 19.10 (b) ii. Notwithstanding the foregoing to the contrary, however,
Work items and materials do not mean equipment, tools, supplies, fuel,
lubricants, cutting and welding gases, energy or other property purchased,
leased, or rented, or employment services or other taxable services consumed by
Contractor while performing their contractual obligations and are not intended
at the time of purchase to be transferred to Owner as Work items, and Sales
Taxes thereon shall not be paid by Owner to Contractor as additional
compensation.     b.   Sales Tax Accounting and Compliance

  i.   Contractor will work with Owner to identify those Work items that will
constitute, upon completion, real property and tangible personal property for
Sales Tax purposes. Owner and Contractor will determine the appropriate Sales
Tax treatment of such Work items and ensure that accurate accounting is
undertaken to support tax compliance.

USEC Prime Agency Agreement

60



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      Unless otherwise provided elsewhere in this Agreement, Contractor will
purchase materials and services as Agent for Owner. Owner is the taxpayer liable
for paying Sales Tax on such material. This does not prohibit Contractor or
Subcontractor(s) from seeking reimbursement of Sales Taxes paid on materials
incorporated into real property which becomes part of Work items as provided in
this Section 19.10.         In cases where title to or possession of Work items
pass to the Owner as tangible personal property, Owner is the taxpayer liable
for paying any applicable Sales Tax. Any Sales Tax for which Owner is liable to
pay shall be paid, to the extent practicable and lawful, by Owner directly to
Ohio under a direct pay permit. As such, Contractor agrees that the prices,
fees, charges (including expenses for which Contractor seeks reimbursement) or
any other consideration to be paid by Owner for Work items that pass to Owner as
tangible personal property shall not include any Sales Tax.     ii.   Sales Tax
Certification. Owner, in its sole discretion, may certify in accordance with
Ohio law that all or a portion of the Work will constitute tangible personal
property for Sales Tax purposes. Owner shall notify Contractor in writing of its
intent to so certify the Work and shall ensure certificate forms in accordance
with applicable laws are completed and forwarded to Contractor. To the extent
that Owner certifies the Work will constitute tangible personal property and
Contractor or Subcontractor(s) pays Sales Tax on such Work, Sales Tax shall not
be paid by Owner to Contractor or Subcontractor(s) as additional compensation
unless required to be paid by the applicable Tax authorities.         Owner and
Contractor understand that such certification may alter Sales Tax accounting and
compliance procedures referenced in the preceding subsection. In the event the
Owner elects to so certify the Work, Owner and Contractor shall memorialize in
writing their understanding of the new Sales Tax responsibilities arising as a
result of the certification. At the request of Contractor, Owner shall use its
best efforts to secure written guidance from the Ohio Department of Taxation
approving such accounting and compliance procedures. Contractor and
Subcontractor(s) shall take any reasonable steps required by Owner to provide
cost and accounting information and to otherwise support Owner’s decision to
certify the Work.

  c.   Cost Segregation. For purposes of facilitating the administration of the
foregoing, Contractor and Subcontractor(s) shall work with Owner to separate
charges in a reasonable fashion between real property and tangible personal
property.     d.   Minimize Taxes. Contractor and Subcontractor(s) shall take
any steps reasonably requested by the Owner to lawfully minimize the Owner’s
liability for taxes, including, but not limited to, facilitating discussions
with Contractor’s and Subcontractor’s employees,

USEC Prime Agency Agreement

61



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      providing access to drawings and other construction related documents and
providing documentation to support costs incurred.

          Section 19.11 Examination of Costs
Owner’s Representative or an authorized representative of the Owner’s
Representative shall have the right to examine and audit all of Contractor’s
records and other evidence sufficient to reflect properly all costs or costs
claimed to have been incurred or anticipated to be incurred directly or
indirectly in performance of this Agreement for which reimbursement is sought or
paid. This right of examination shall include inspection at all reasonable times
of Contractor’s facilities, or parts of them, engaged in performing this
Agreement. Owner’s audit rights shall not extend to the make-up of any lump sum
amounts, unit rates, or fixed percentages as set forth in Exhibit G except to
the extent necessary to properly prepare and pay taxes or to support or defend
its tax payments, returns or claims.
ARTICLE 20. Limitation of Funds
          Section 20.1 Incremental Funding
a. Total funds in the amount of ***** obligated herewith and made available for
payment of allowable cost incurred from the effective date of this Contract
through the period estimated to end December 31, 2012. The Parties contemplate
that Owner will allot additional funds incrementally to this Contract.
Contractor agrees to perform, or have performed, Work on this Contract up to the
point at which the total amount paid and payable by Owner under this Contract
and any Subcontracts approximates but does not exceed the total amount specified
in this Section 20.1. Contractor shall notify the Buyer in writing whenever it
has reason to believe that the costs it expects to incur under this Contract in
the next 60 days, when added to all costs previously incurred, will exceed
75 percent of the total amount allotted to this Contract by Owner. Contractor
shall include in this notification the estimated amount of additional funds, if
any, required to continue timely performance under this Contract.
b. Except as provided in Section 20.1 (c):
(1) The Owner is not obligated to reimburse the Contractor for costs incurred in
excess of the total amount allotted by the Owner to this Contract; and
(2) The Contractor is not obligated to continue performance under this contract
(including actions under the Termination clause of this contract) or otherwise
incur costs in excess of the amount then allotted to the Contract by the Owner.
c. The limitation in Section 20.1 shall not apply to:

  i.   The proceeds of project specific insurance obtained (or required to be
maintained) by Owner under this Contract;     ii.   Owner’s indemnity
obligations under Section 26.2;

USEC Prime Agency Agreement

62



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

  iii.   Owner’s indemnity obligations for Proprietary Information and
Intellectual Property under Article 31; and     iv.   Any case of fraud,
deliberate default, gross negligence or willful misconduct by Owner.

ARTICLE 21. WARRANTY
          Section 21.1 In General
Contractor warrants (the “Warranty”) as follows:

  a.   That the Work performed under this Agreement shall be performed in
accordance with Good Engineering Practices, generally accepted applicable Codes
and Standards, skill, diligence and competence applicable to engineering and
construction and project management practices, all Governmental Approvals,
applicable Laws and the Quality Control and Inspection Program;     b.   That
the Plant shall be designed in compliance with the SOW and Exhibit A;     c.  
That Contractor shall use all reasonable efforts to complete the Work by the
Scheduled Mechanical Completion Date and such Work shall be performed in
compliance with all Laws and Government Approvals; and     d.   Upon proper
payment by Owner to Contractor, that title to all work, materials, supplies and
Equipment provided hereunder shall pass to Owner free and clear of all liens,
claims, security interests and other encumbrances, and that none of such work,
materials, supplies or Equipment shall be acquired by Contractor subject to any
agreement under which a security interest or other lien or encumbrance is
retained by any Person.

          Section 21.2 Warranty Period

  a.   Contractor warrants that the Work will meet the standards of care set
forth in Section 21.1 for the period of one (1) year from Mechanical Completion
of the Plant, or in the case of a termination for convenience under Article 27
or a termination for default under Article 28 for a period of one (1) year from
the date of such termination, (the “Warranty Period”). All Work performed and
all Equipment furnished under this Agreement shall conform in all respects to
the requirements of this Agreement and be free from

USEC Prime Agency Agreement

63



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      material Defects or Deficiencies. If Contractor is terminated pursuant to
Article 27 or 28, the Warranty shall only apply to the portion of the Work
completed by Contractor. All Work which does not conform to these standards
shall be considered faulty or defective and Contractor agrees to correct such
Work and be paid for such Work in accordance with Article 19. Except as provided
in this Section, all costs incurred by Contractor in performing such corrective
services during the Warranty Period shall be reimbursable under Article 19, but
no Fee shall be paid on such corrective services. Contractor shall re-perform
any Work resulting from any Defects or Deficiencies its Work resulting from
Contractor’s gross negligence or willful conduct, at its sole expense and such
costs shall not be reimbursable under Article 19, and no Fee shall be paid on
such corrective Work.     b.   Contractor agrees to make reasonable efforts to
obtain from the respective manufacturers, Subcontractors and third party
contractors of major Equipment, at the Owner’s request, warranties for a period
of one (1) year after Mechanical Completion. Such warranties shall obligate the
respective manufacturers to refurnish, remove and replace nonconforming or
defective Work or Equipment in substantially the same manner and on terms and
conditions substantially similar to those contained herein. All manufacturers’
warranties obtained as the agent of Owner shall be for the benefit of Owner.
Contractor has no liability or responsibility for manufacturers’,
Subcontractors’ or third party contractors’ warranties.     c.   Neither any
final certificate nor Final Payment nor any provision in this Agreement shall
relieve Contractor of responsibility for Work not conforming to Contractor’s
Warranties and, unless specified, Contractor shall, remedy all Work not
conforming to Contractor’s Warranties which shall appear during the Warranty
Period. If, after expiration of the Warranty Period, any other Work not
conforming to Contractor’s Warranties appears, Contractor shall provide all
existing diagnostic design and engineering data and reasonable ancillary
technical assistance and data support.     d.   Contractor shall, at all times
during the Warranty Period maintain sufficient personnel to respond promptly to
Owner’s request for specific diagnostic or warranty work. At any reasonable time
during the Warranty Period, Contractor shall promptly perform such test,
inspection or other diagnostic services as may be reasonably requested by Owner
as a reimbursable cost.

USEC Prime Agency Agreement

64



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      do so (i) in good faith coordination with Owner’s schedule of operations
so as to minimize any adverse effect on the operations of Plant, and (ii) in
accordance with the Warranty Procedures set forth in herein.

          Section 21.3 Subcontractor Warranties
Contractor shall be responsible for assisting Owner during the Warranty Period
in the enforcement of any Subcontractor representation, warranty or guarantee
actually obtained .
          Section 21.4 Limitation of Liability for Warranty
EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT, CONTRACTOR DOES
NOT MAKE ANY OTHER EXPRESS WARRANTIES OR REPRESENTATIONS, OR ANY IMPLIED
WARRANTIES OR REPRESENTATIONS, OF ANY KIND WHATEVER RELATING EITHER TO THIS
AGREEMENT OR THE SERVICES, EQUIPMENT OR MATERIALS TO BE SUPPLIED BY CONTRACTOR
UNDER THIS AGREEMENT OR TO THE FACILITY, INCLUDING (WITHOUT LIMITATION) ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. ALL
SUCH OTHER WARRANTIES AND REPRESENTATIONS ARE HEREBY DISCLAIMED. FROM AND AFTER
FINAL ACCEPTANCE, THE REMEDIES STATED ABOVE IN THIS ARTICLE CONSTITUTE THE
EXCLUSIVE REMEDIES FOR CLAIMS, EXCEPT AS TO TITLE, BASED ON DEFECTS IN, OR
FAILURE OR NONCONFORMANCE OF, PRODUCTS OR SERVICES PROVIDED UNDER THIS
AGREEMENT.
          Section 21.5 Additional Testing
During the Warranty Period, Owner may require Contractor to conduct any
appropriate additional tests to demonstrate that Equipment subjected to a remedy
under any warranty has been effectively remedied.
ARTICLE 22. LIMITATION OF LIABILITY
          Section 22.1 Limitation
Except as provided in Section 22.2, to the fullest extent permitted by law, the
cumulative maximum liability of Contractor to Owner with respect to claims and
costs arising out of or incurred in connection with the Work or arising out of
the performance or non-performance of the Work, whether based on contract, tort,
equity or otherwise, including negligence, warranty or strict liability shall
not exceed a maximum aggregate amount of *****. In the event of termination,
Owner’s liability (except third-party indemnity) shall not exceed the liability
set forth in Section 27 (Termination For Convenience).
          Section 22.2 Exclusions
USEC Prime Agency Agreement

65



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
The limitation in Section 22.1 shall not apply to:

  a.   The proceeds of project specific insurance obtained (or required to be
maintained) by Contractor in accordance with Article 25;     b.   Contractor’s
indemnity obligations under Article 26.1;     c.   Contractor’s indemnity
obligations for Proprietary Information and Intellectual Property under
Article 31;     d.   Any case of fraud, deliberate default, gross negligence or
willful misconduct by Contractor.

ARTICLE 23. CONSEQUENTIAL DAMAGES
NEITHER OWNER, CONTRACTOR OR SUBCONTRACTORS OF ANY TIER, OR THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES OR AGENTS SHALL BE LIABLE TO THE
OTHER FOR CONSEQUENTIAL LOSSES OR DAMAGES OR PUNITIVE OR EXEMPLARY DAMAGES,
INCLUDING COSTS OF PURCHASE OF REPLACEMENT ENRICHED URANIUM, LOSS OF USE OR LOSS
OF PROFIT OR OPPORTUNITY. OWNER AND CONTRACTOR EACH HEREBY RELEASE EACH OTHER
AND THEIR SUBCONTRACTORS, OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES AND
AGENTS FROM ANY SUCH LIABILITY. THE LIMITATION ON LIABILITY AND INDEMNIFICATION
PROVISIONS OF THIS AGREEMENT SHALL APPLY TO THE FULLEST EXTENT OF THE LAW,
WHETHER IN CONTRACT, STATUTE, TORT (SUCH AS NEGLIGENCE), OR OTHERWISE AND SHALL
SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.
ARTICLE 24. FURNISHED PROPERTY
          Section 24.1 Use of Owner’s Property
The Owner may provide to the Contractor property owned or controlled by the
Owner (“Furnished Property”). Furnished Property shall be used only for the
performance of the Work. Title to Furnished Property shall not pass to the
Contractor.
          Section 24.2 Markings
The Contractor shall clearly mark (if not so marked) all Furnished Property to
show that it is Furnished Property. The Contractor, as part of the Work, shall
(i) provide approved storage facilities for Furnished Property and (ii) provide
receipts for, and store all such Furnished Property. If such items are already
in storage, the Contractor shall take custody of them when directed by the
Owner’s Representative or his designee. The Contractor shall check, account
USEC Prime Agency Agreement

66



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
and care for, and protect such items in accordance with good commercial practice
and in the same manner as if such items were to be furnished by the Contractor
under this Agreement.
          Section 24.3 Care, Custody and Control
     In the performance of the Work, the Contractor shall promptly notify the
Owner of, any loss or destruction of or damage to, Furnished Property.
          Section 24.4 Disposal
At the Owner’s Representative’s request or his designee but no later than
completion or termination of this Agreement, the Contractor shall submit in a
form acceptable to the Owner’s Representative, inventory lists of Furnished
Property and shall deliver or make such other disposal of Furnished Property as
may be directed by the Owner’s Representative.
          Section 24.5 Damage to Furnished Property
Except to the extent covered by the scope and limits of the project specific
insurance as set forth in Article 25 , Owner shall assume and at its election
insure all risk of loss or damage to any existing facilities and indemnify
Contractor against claims by the DOE as a result of damage to Furnished
Property. Owner waives its recovery rights against the Contractor for any loss
or damage rising from risks assumed hereunder and agrees to obtain a waiver of
subrogation rights of its insurers against the Contractor for any such loss or
damage.
ARTICLE 25. INSURANCE
          Section 25.1 Minimum Insurance
During the term of this Agreement, Contractor shall maintain the kinds and
amounts of insurance specified in this Article 25.
               Section 25.1.1 Worker’s Compensation Insurance, including
occupational illness or disease coverage, in accordance with the laws of the
nation, state, territory or province having jurisdiction over Contractor’s
employees and Employer’s Liability Insurance with a limit of $1,000,000 per
accident and, for bodily injury by disease, $1,000,000 per employee, and a $1
million policy limit. Ohio’s Worker’s Compensation shall be supplemented with
Stop Gap Liability Insurance coverage of $1 million. Contractor shall flow down
to its Technical Consultants and to Subcontractors insurance requirements in
25.1.1.
               Section 25.1.2 Commercial General Liability Insurance
(“Occurrence Form”) with a minimum combined single limit of liability of
$2,000,000 each occurrence for bodily injury and property damage; with a limit
of liability of $2,000,000 each person for personal and advertising injury
liability. Such policy shall have an aggregate products/completed operations
liability limit of
USEC Prime Agency Agreement

67



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
$2,000,000 and a general aggregate limit of $2,000,000. The products/completed
operations liability coverage shall be maintained in full force and effect for
two (2) years following completion of Contractor’s services.
               25.1.3 Automobile Liability Insurance covering use of all owned,
non-owned and hired automobiles with a minimum combined single limit of
liability for bodily injury and property damage of $2,000,000 per occurrence.
               25.1.4 If Contractor will utilize tools or equipment in the
performance of its services under the Contract, Equipment Floater Insurance
(Tools and Equipment Insurance) covering physical damage to or loss of all major
tools and equipment, construction office trailers and their contents, and
vehicles for which Contractor is responsible, throughout the course of the Work.
               25.1.5 Umbrella Liability Insurance providing coverage limits in
excess of that required in Subsections 25.1.1. Employers Liability, 25.1.2
General Liability and 25.1.3 Automobile Liability with a combined single limit
of liability of $10,000,000 per occurrence.
               25.1.6 “All-Risk” Builder’s Risk Insurance: Notwithstanding
anything in this Contract to the contrary, Owner hereby assumes all risk of loss
or damage to any property of Owner, including without limitation, any items
furnished or materials procured by Contractor which are or were intended to be
incorporated into the completed Work or Project, whether during inland transit,
stored on-site, or otherwise which were procured as part of the performance of
Contractor’s scope of Work. Owner may insure or self-insure such risk of such
property whether such property is in the course inland transit, while in
temporary storage either on or off-site, while awaiting installation, while in
the course of construction or otherwise. Such insurance, if any, provided by
Owner shall not cover Contractor’s tools, equipment, personal property,
temporary works, or other items that are not to become part of the completed
Work or Project. Owner shall be responsible for all deductible amounts of such
insurance and, along with its property insurance carrier(s), waive their rights
of subrogation against the Contractor.
          Section 25.2 Certifications of Insurance
Upon demand by the Owner’s Representative, Contractor shall provide written
evidence of all insurance policies required under this Article 25 by providing
Certificates of Insurance. Contractor shall upon award of this Contract, and
prior to the commencement of any Work at or on an Owner facility, provide the
Owner’s Representative with Certificates of Insurance for all policies required
under this Article or a written certification that all required insurance has
been obtained. This certification shall apply to Contractor Technical
Consultants and all Subcontractors working at or on an Owner facility.
Contractor, Technical Consultants and any subcontractors shall maintain copies
of all required insurance policies/certificates of insurance at the site of Work
when Work is being performed at or on an Owner facility.
          Section 25.3 Insurance Flow Down
USEC Prime Agency Agreement

68



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Contractor shall require that the substance of this Article 25 be inserted in
all contracts with Technical Consultants and all Subcontracts for the
performance of Work (in whole or in part) where (i) the price to be paid under
the contract or Subcontract is expected to exceed $100,000 (or, if an indefinite
quantity type contract, purchases under the subcontract could exceed $100,000)
or (ii) the Work is to be performed at or on an Owner facility. Such provision
shall require Technical Consultants and Subcontractors to provide and maintain
the insurances required above.
          Section 25.4 Other Insurance
Contractor may purchase at its own expense such additional or other insurance
protection as it may deem necessary. Maintenance of the required minimum
insurance protection does not relieve Contractor of responsibility for any
losses covered by the above required policies, nor entitle Contractor to
reimbursement of insurance-related costs, except as specifically agreed by the
Owner’s Representative.
          Section 25.5 Nuclear Liability Protection
As described in Section 25.6, Owner has obtained an agreement of indemnification
to protect Contractor against Public Liability (as defined in 42 U.S.C. 2014(w))
for such facility under Section 170.

  a.   Except as provided in Section 25.6(c), in the event the agreement of
indemnification or nuclear liability insurance described in Section 25.6)
expires or is terminated or is not available for a facility constructed in the
Construction Phase or in utilizing any Deliverable or design that Contractor
creates for Owner prior to Construction under this Agreement, then Owner shall
indemnify, defend and hold Contractor harmless from Public Liability in the same
amount and to the same extent provided in Section 170 of the Atomic Energy Act
of 1954 or the nuclear liability insurance as required by the NRC.     b.   In
the event that the nuclear liability protection system contemplated by
Section 170 of the AEA, is repealed, changed or terminated, Owner shall maintain
in effect during the period of Plant operation, insurance or self-insurance or
such other indemnity plan as may be available which will provide Contractor with
no less protection than would have been provided in Section 170 of the Atomic
Energy Act of 1954 or the nuclear liability insurance as required by the NRC.  
  c.   Owner represents that in addition to the indemnity agreement described in
Section 25.6 for GCEP there are indemnity agreements, entered into by the Owner
with DOE under the authority of Section 170 of the AEA for the areas leased by
Owner from DOE at PORTS and the Paducah, Kentucky Gaseous Diffusion Plant, and
for the K-

USEC Prime Agency Agreement

69



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      1600 facility at the East Tennessee Technology Park in Oak Ridge
Tennessee. Under such indemnity agreements, DOE has indemnified Owner and other
persons indemnified under the AEA including Contracts against claims for Public
Liability brought against them arising out of, or in connection with, activities
under Owner’s lease of the two above referenced gaseous diffusion plants, or
K-1600 facility from DOE. The indemnity applies to covered nuclear incidents
which (a) take place at one of the two above referenced gaseous diffusion
plants, or the K-1600 facility arising out of, or in connection with, activities
under the lease; or (b) occur during uninterrupted transportation within the
U.S. of source, special nuclear or byproduct material (all as defined under
Section 11 of the AEA), to or from such facilities in connection with or arising
out of, activities under the lease. The obligation of the DOE to indemnify is
subject to the conditions stated in the indemnity agreement and the AEA.     d.
  This Section 25.5 shall survive any termination, expiration or cancellation of
this Contract, as well as the completion of work, and shall apply
notwithstanding any other provision of this or any other contract between the
Parties.

          Section 25.6 Price-Anderson Indemnification
Owner represents that the below language is in its GCEP Lease agreement with the
Department of Energy and that Owner has the authority to pass such
indemnification protection to Contractor for Contractor’s benefit.

  a.   Authority. This Paragraph is incorporated into this Contract pursuant to
the Lease agreement (the “GCEP Lease”) between Owner and the Department of
Energy (the “Department”).     (b)   Definitions. The definitions set out in the
Atomic Energy Act of 1954, as amended (the “Act”) shall apply to this Paragraph.
    (c)   Financial protection. Owner shall obtain and maintain, at its expense,
financial protection to cover public liabilty, as described in paragraph (d)(2)
below in such amount and of such type as is commercially available at
commercially reasonable rates, terms and conditions, provided that in the event
the Nuclear Regulatory Commission (NRC) grants a license for a uranium
enrichment facility not located on federally-owned property, the amount is no
more than the amount required by the NRC for the other facility. Owner shall
name Contractor as an additional named insured on such insurance and will
provide evidence of such insurance as reasonably requested by Contractor.    
(d)   Indemnification.

USEC Prime Agency Agreement

70



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)



  (1)   To the extent that Owner and other persons indemnified are not
compensated by any financial protection required by paragraph (c), the
Department and Owner will indemnify Contractor and other persons indemnified up
to the full amount authorized by Section 170 of the Act against (i) claims for
public liability as described in subparagraph (d)(2) of this Paragraph; and
(ii) such legal costs of Contractor and other persons indemnified as are
approved by Owner.     (2)   The public liability referred to in subparagraph
(d)(1) of this Paragraph is public liability as defined in the Act which
(i) arises out of or in connection with the activities under the GCEP Lease,
including transportation; and (ii) arises out of or results from a nuclear
incident or precautionary evacuation, as those terms are defined in the Act.

  (e)   Waiver of Defenses.

  (1)   In the event of a nuclear incident, as defined in the Act, arising out
of nucler waste activities, as defined in the Act, the Contractor, on behalf of
itself and other persons indemnified, agrees to waive any issue or defense as to
charitable or governmental immunity.     (2)   In the event of an extraordinary
nuclear occurrence which:

  (i)   arises out of, results from or occurs in the course of the construction,
possession or operation of a production or utilization facility; or     (ii)  
arises out of, results from, or occurs in the course of transportation of source
material, by-product material, or special nuclear material to or from a
production or utilization facility; or     (iii)   arises out of or results from
the possession, operation, or use by the Contractor or a subcontrator of a
device utilizing special nuclear material or by-product material, during the
course of the GCEP Lease activity; or     (iv)   arises out of , results from,
or occurs in the course of nuclear waste activities, the Contractor, on behalf
of itself and other persons indemnified, agrees to waive:

  (A)   Any issue or defense as to the conduct of the claimant (including the
conduct of persons through whom the claimant derives its cause of action) or the
fault of persons indemnified, including, but not limited to:

  1.   Negligence;     2.   Contributory negligence;

USEC Prime Agency Agreement

71



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

  3.   Assumption of risk; or     4.   Unforeseen intervening causes, whether
involving the conduct of a third person or an act of God;

  (B)   Any issue or defense as to charitable or governmental immunity; and    
(C)   Any issue or defense based on any statute of limitations, if suit is
instituted within (3) three years from the date on which the claimant first
knew, or reasonably could have known, of his injury or damage and the cause
thereof. The waiver of any such issue or defense shall be effective regardless
of whether such issue or defense may otherwise be deemed jurisdictional or
relating to an element in the cause of action. The waiver shall be judicially
enforceable in accordance with its terms by the claimant against the person
indemnified.

  (v)   The term extraordinary nuclear occurrence means an event which the
Department has determined to be an extraordinary nuclear occurrence as defined
in the Act. A determination of whether or not there has been an extraordinary
nuclear occurrence will be made in accordance with the procedures in 10 CFR
Part 840.     (vi)   For the purposes of that determination, “offsite” as that
tem is used in 10 CFR Part 840 means away from “the contract location” which
phrase means any Department facility, installation, or site at which activity
under the GCEP Lease is being carried on, and any Owner-owned or — controlled
facility, installation or site at which Owner is engaged in the performance of
activity under the GCEP Lease.

  (3)   The waivers set forth above:

  (i)   Shall be effective regardless of whether such issue or defense may
otherwise be deemed jurisdictional or relating to an element in the cause of
action;     (ii)   Shall be judicially enforceable in accordance with their
terms by the claimant against the person indemniified;     (iii)   Shall not
preclude a defense based upon a failure to take reasonable steps to mitigate
damages;     (iv)   Shall not apply to injury or damage to a claimant or to a
claimant’s property which is intentionally sustained by the claimant or which
results from a nuclear incident intentionally and wrongfully caused by the
claimant;

USEC Prime Agency Agreement

72



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

  (v)   Shall not apply to injury to a claimant who is emplyeed at the site of
and in connection with the activity where the nuclear incident of extraordinary
nuclear occurrence takes place, if benefits therefore are either payable or
required to be provided under any workmen’s compensation or occupation disease
law;     (vi)   Shall not apply to any claim resulting from a nuclear incident
occurring outside the United States;     (vii)   Shall be effective only with
respect to those obligations set forth in this Section and in insurance
policies, contracts or other proof of financial protection; and     (viii)  
Shall not apply to, or prejudice the prosecution or defense of, any claim or
portion of claim which is not within the protection afforded under (A) the limit
of liability provisions under subsection 170e. of the Act, or (B) the terms of
the GCEP Lease and the terms of insurance policies, contracts, or other proof of
financial protection.

  (f)   Notification and Litigation of Claims. The Contractor shall give
immediate written notice to Owner and the Department of any known action or
claim filed or made against the Contractor or other person indemnified for
public liability as defined in paragraph (d)(2). Except as otherwise directed by
Owner or the Department, the Contractor shall furnish promptly to Owner and the
Department, copies of all pertinent papers received by the Contractor or filed
with respect to such actions or claims. Owner and the Department shall have the
right to, and may collaborate with, the Contractor and any other person
indemnified in the settlement or defense of any action or claim and shall have
the right to (1) require the prior approval of Owner and the Department for the
payment of any claim that Owner or Department may be required to indemnify
hereunder; and (2) appear through the Attorney General on behalf of the
Contrctor or other person indemnified in any action brought upon any claim that
the Department may be required to indemnify hereunder, take charge of such
action, and settle or defend any such action. If the settlement or defense of
any such action or claim is undertaken by the Department, the Contractor or
other person indemnified shall furnish all reasonable assistance in effecting a
settlement or asserting a defense.     (g)   Continuity of the Department’s
Obligations. The obligations of the Department under this Paragraph shall not be
affected by any failure on the part of Owner to fulfilll its obligation under
this GCEP Lease and shall be unaffected by the death, disability, or termination
of the existence of Owner, or by the completion, termination or expiration of
the GCEP Lease.     (h)   Effect of other Clauses. The provisions of this
Paragraph shall not be limited in any way by, and shall be interpreted without
reference to, any other clause of the GCEP Lease provided, however, that this
Paragraph shall be subject to any provisions that are

USEC Prime Agency Agreement

73



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      later added to the GECP Lease as required by applicable Federal law,
including statutes, executive orders and regulations, to be inclded in Nuclear
Hazards Indemnity Agreements.     (i)   Inclusion in Contracts. This paragraph
shall not be applicable to this Contract if the Contractor is subject to Nuclear
Regulatory Commmission (NRC) financial protection requirements udner
Section 170b. for the Act or NRC agreements of indemnification under
Sections 180c. or k. of the Act for the activities under the Contract.     (j)  
Relationship to General Indemnity. To the extent that the Contractor is
compensated by any financial protection, or is indemnified pursuant to this
Paragraph, or is effectively relieved of public liability by an order or orders
limiting same, pursuant to 170e of the Act, the provisions of Article V of the
GCEP Lease with respect to indemnification of Owner shall not apply but only to
such extent.

ARTICLE 26. INDEMNIFICATION
          Section 26.1 Contractor Indemnity

  a.   To the extent covered by the scope and limits of the project specific
insurance specified to be purchased by Contractor in Article 25, Contractor does
hereby assume liability for, and does hereby agree to indemnify, protect, save
and hold harmless Owner, Lender, DOE and each of their respective employees,
affiliates, successors, assigns, agents, officers and directors, and anyone else
acting for or on behalf of any of the foregoing Persons (collectively
“Indemnified Persons” and each, an “Indemnified Person”) from and against any
and all liabilities (including but not limited to liabilities arising out of the
application of the doctrine of strict liability), obligations, losses, damages,
royalties, penalties, claims, actions, suits, judgments, costs, expenses and
disbursements, whether any of the foregoing be founded or unfounded (including,
but not limited to, fines, court costs, legal fees and expenses and costs of
investigation), of whatsoever kind and nature arising out of property damage
loss that may be imposed on, suffered or incurred by or asserted against any
Indemnified Person and in any way relating to or arising out of the negligent
acts or omissions of Contractor or its Technical Consultants. Notwithstanding
the foregoing, Contractor shall not be responsible for any loss or portion
thereof to the extent attributable to the negligence or willful misconduct of
Owner or any other Indemnified Person hereunder for which Owner has agreed to
provide indemnification under Section 26.2 hereof.

  b.   To the fullest extent permitted by law, Contractor does hereby assume
liability for, and does hereby agree to indemnify, protect, save and hold
harmless Indemnified Persons from and against any and all liabilities (including
but not limited to liabilities arising out of the application of the doctrine of
strict liability), obligations, losses, damages, royalties, penalties, claims,
actions, suits, judgments, costs, expenses and disbursements, whether any of the
foregoing be founded or unfounded (including, but not limited to, fines, court
costs, legal fees and expenses and costs of investigation), of whatsoever kind

USEC Prime Agency Agreement

74



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      and nature arising out of death or injury of persons or damage to third
party property loss that may be imposed on, suffered or incurred by or asserted
against any Indemnified Person and in any way relating to or arising out of the
negligent acts or omissions of Contractor or its Technical Consultants.
Notwithstanding the foregoing, Contractor shall not be responsible for any loss
or portion thereof to the extent attributable to the negligence or willful
misconduct of Owner or any other Indemnified Person hereunder for which Owner
has agreed to provide indemnification under Section 26.2 hereof.

          Section 26.2 Owner Indemnity
To the fullest extent permitted by law, Owner does hereby assume liability for,
and does hereby agree to indemnify, protect, save and hold harmless Contractor
and its Technical Consultants and their affiliates and each of their officers,
directors, employees, successors and permitted assigns (each, a “Contractor
Party”), from and against any and all liabilities (including but not limited to
liabilities arising out of the application of the doctrine of strict liability),
obligations, losses, damages, royalties, penalties, claims, actions, suits,
judgments, costs, expenses and disbursements, whether any of the foregoing be
founded or unfounded (including, but not limited to, fines, court costs, legal
fees and expenses and costs of investigation), of whatsoever kind and nature and
whether or not involving damages to the Plant or the Job Site (individually or
collectively, “Contractor Party Loss”) that may be imposed on, suffered or
incurred by or asserted against any Contractor Party, whether arising before or
after completion of the Work, to the extent that such Contractor Party Losses
arise out of any negligence or willful misconduct of Owner, Subcontractors,
Third Party Contractors (other than Technical Consultants), Lender, and each of
their respective employees, affiliates, successors, assigns, agents, officers
and directors, and anyone else acting for or on behalf of any of the foregoing
Persons.
          Section 26.3 Indemnities for Hazardous Material

  a.   Contractor shall defend, indemnify and hold harmless Indemnified Persons
from and against any and all damages, losses, liabilities, obligations,
penalties, claims, judgments, suits, actions, proceedings, costs and/or expenses
(including, without limitation, attorneys’ and consultants’ fees, expenses and
disbursements) of any kind or nature that may at any time be imposed upon,
incurred by or asserted against the Indemnified Person relating to, resulting
from or arising out of any Hazardous Material brought onto the Plant Site by
Contractor, its Technical Consultants and negligently disposed of or handled by
Contractor or its Technical Consultants excluding however, any Hazardous
Material present at the Plant Site on the date hereof or brought to the Plant
Site after the date hereof by Owner;     b.   Owner shall defend, indemnify and
hold harmless Contractor and its Technical Consultants and their employees,
agents, representatives, officers and directors (the “Contractor Indemnitees”)
from and against any and all damages, losses, liabilities, obligations,
penalties, claims, judgments, suits, actions, proceedings, costs and/or expenses
(including, without limitation, attorneys’ and consultants’ fees, expenses and

USEC Prime Agency Agreement

75



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      disbursements) of any kind or nature that may at any time be imposed upon,
incurred by or asserted against the Contractor Indemnitees relating to,
resulting from or arising out of any Hazardous Material present at the Plant
Site as of the date hereof or thereafter generated or transported to the Plant
Site by Owner (or its contractors).     c.   The indemnities set forth above are
personal to the Parties named above and may not be transferred or assigned by
any or all of them to any other Person, it being understood, however, that any
Person that is or becomes a Lender under a Loan Agreement and its respective
employees, representatives, agents, officers and directors shall be entitled to
all of the benefits of an Indemnified Person.

          Section 26.4 Actions by Employees
In claims against any Indemnified Person by any employee of Contractor or any
Technical Consultant, or by anyone directly or indirectly employed by any of
them or anyone for whose acts any of them may be liable, the indemnification
obligation stated above for Indemnified Person shall not be limited in any way
by any limitation on the amount or type of damages, compensation or benefits
payable by or for Contractor or any Technical Consultant under the applicable
workers’ compensation benefits acts, disability statute, or other employee
benefit acts.
          Section 26.5 Compliance with Laws
Contractor shall, at its own cost, indemnify, protect, save and hold harmless
each Indemnified Person from and against any loss which directly or indirectly
arises out of, or results from any violation of, any Law by Contractor or any
Technical Consultant under this Agreement. Owner shall, at its own cost,
indemnify, protect, save and hold harmless Contractor and Technical Consultants
from and against any loss which directly or indirectly arises out of, or results
from, any violation of any Law by Owner under this Agreement.
          Section 26.6 Lawsuits
If such claim or legal action for such results in a suit against an Indemnified
Person under this Article 26, the Indemnifying Party shall, at its election and
in the absence of a waiver of this indemnity by such Indemnified Person, have
sole charge and direction thereof on such Indemnified Person’s behalf so long as
the indemnifying Party diligently prosecutes said suit. If the Indemnifying
Party has charge of a suit brought against an Indemnified Person by a third
party, such Indemnified Person shall render such assistance as the Indemnifying
Party may reasonably require in the defense of such suit except that such
Indemnified Person shall have the right to be represented therein by counsel of
its own choice and at its own expense. If such Indemnified Person is enjoined
from completion of the Plant or part thereof, or from the use, operation or
enjoyment of the Plant or any part thereof as a result of such claim or legal
action or any litigation based thereon, the Indemnifying Party shall promptly
arrange to have such injunction removed at no cost to any Indemnified Person.
USEC Prime Agency Agreement

76



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
ARTICLE 27. TERMINATION FOR CONVENIENCE
          Section 27.1 General
Owner may in its sole discretion terminate all or part of the Work, with or
without cause, at any time by giving Notice of termination to Contractor
specifying the portion of the Work to be terminated and the effective date of
the termination. Immediately upon receipt of such Notice, Contractor shall stop
performance of the terminated Work and immediately order and commence
demobilization with regard to the terminated Work. If the Work is terminated by
Owner without cause or for a cause not specified in Article 27, Owner and
Contractor shall have the following rights, obligations and duties:

  a.   In case of termination of all Work, Contractor shall receive as
compensation for the Work performed through the date of termination and
demobilization, and as compensation in connection with and as a consequence of
such termination an amount determined as follows:

  i.   All amounts due and not previously paid to Contractor for Work completed
in accordance with this Agreement prior to such notice of termination, and for
Work thereafter completed as specified in such Notice;     ii.   Reasonable
costs including without limitation, administrative costs of settling and paying
cancellation costs arising out of the termination of Work under any applicable
Subcontracts or purchase orders;     iii.   Reasonable costs incurred in
demobilization and the deposition of residual material, plant and equipment; and
    iv.   A reasonable profit equal to the amount of profit or fee attributable
to the percentage of Work completed

  b.   The amount to be paid to Contractor pursuant to this subsection shall be
subject to adjustment to the extent the Work contains any Defects or
Deficiencies unless Contractor corrects any such Defects or Deficiencies. If
payments made to Contractor prior to termination are less than this amount,
Owner shall pay the additional amount to Contractor. If payments already made to
Contractor prior to termination are more than this amount, Contractor shall pay
Owner the difference.

  c.   Contractor shall provide supporting cost data as requested by the Owner
and permit Owner’s auditors access to those records within Contractor’s custody
or control that verify such cost data in order to facilitate the determination
of the appropriate compensation due to Contractor pursuant to this Agreement.

  d.   The amount due Contractor as provided in this Section 27.1 is the sole
and exclusive liability of Owner and remedy of Contractor with respect to the
payments for the

USEC Prime Agency Agreement

77



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      termination of the Work. Owner shall have no further liability to
Contractor in the event of any such termination for incidental, consequential or
other damages, notwithstanding the nature or amount of any actual damages which
Contractor may have sustained. Contractor waives any claims for damages,
including loss of anticipated profits for uncompleted Work on account of the
termination of the Work pursuant to this Article 27. Both Parties recognize that
the provisions specified in Section 37.16 shall survive such termination,
provided that Article 21 shall survive only with respect to that portion of the
Work which was completed, installed and paid for at the time of such termination
and all such warranties shall commence on the effective date of such
termination.

  e.   Contractor shall exercise reasonable efforts to provide to Owner the
right, at its sole option, to assume and become liable for any reasonable
written obligations and commitments that Contractor may have in good faith
incurred with any Subcontractor and any reasonable written obligations and
commitments that Contractor may have in good faith undertaken with third parties
in connection with the Work. If Owner elects to assume any obligation of
Contractor as described in this Section then, as a condition precedent to
Owner’s compliance with any subsection of this Section, Contractor shall execute
all papers and take all other reasonable steps requested by Owner which may be
required to vest in Owner all rights, set-offs, benefits and titles necessary to
such assumption by Owner of such obligations described in this Section.

          Section 27.2 Claims for Payment
Contractor shall submit an invoice to Owner for the Termination Payment with the
supporting information and documents along with Contractor’s final payment
release and waiver within one hundred twenty (120) Days after the effective date
of a termination hereunder. Owner shall pay such invoice within thirty (30) Days
after its receipt. However, if Owner disputes certain elements of the invoice,
Owner will pay the undisputed portion and notify Contractor of the basis for the
dispute. The Parties shall use the Dispute provision of this Agreement to
resolve any issues regarding termination or termination payment.
ARTICLE 28 TERMINATION FOR DEFAULT
          Section 28.1 Contractor Events of Default
Contractor shall be in default of its obligations pursuant to this Agreement
should any of the following events or conditions arise or exist and, if,
Contractor shall fail to remedy same within ten (10) Days, or, if such remedy
cannot reasonably be completed within such period, Contractor shall fail
promptly to provide Owner with evidence satisfactory to Owner that such default
can be cured by Contractor in a time period satisfactory to Owner (but in no
event greater than ninety (90) Days) and to promptly commence and diligently
pursue and conclude remedial action within such agreed period:
USEC Prime Agency Agreement

78



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

  a.   Contractor becomes insolvent, or generally does not pay its debts as they
become due, or admits in writing its inability to pay its debts, or makes an
assignment for the benefit of creditors;     b.   Contractor commences any case,
proceeding or other action seeking reorganization, arrangement, adjustment,
liquidation, dissolution, or composition of itself or its debts or assets, or
adopts an arrangement with creditors, under any bankruptcy, moratorium,
rearrangement, insolvency, reorganization or similar law of the United States or
any state thereof for the relief of creditors or affecting the rights or
remedies of creditors generally (individually a “Debtor Relief Law” and
collectively, “Debtor Relief Laws”);     c.   There shall be instituted against
Contractor under any Debtor Relief Law any case, proceeding or action seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of Contractor, or its debts or assets, which shall not have been terminated,
stayed or dismissed within thirty (30) Days after commencement, or a trustee,
receiver, custodian or other official is appointed for or to take possession of
all or any part of the property of Contractor; or Contractor conceals or removes
any part of its property with the intent to hinder, delay or defraud its
creditors, or makes or suffers any transfer of its property which may be
fraudulent under any Debtor Relief Law;     d.   Contractor assigns or transfers
this Agreement or right or interest herein, except as expressly permitted under
Section 37;     e.   Contractor fails to make prompt payment for any labor,
Equipment or materials pursuant to Contractor’s agreement for such labor
equipment or material;     f.   Contractor fails, neglects, refuses or is unable
at any time during the course of the performance of the Work, except for any of
the reasons described in Article 30, to provide sufficient material, Equipment,
services, or labor to perform the Work in accordance with this Agreement;     g.
  Any representation or warranty made by Contractor was materially incorrect
when made, or any such representation or warranty of Contractor becomes
materially incorrect and as a result thereof it reasonably could be expected
that Contractor will be unable to observe and perform its material obligations
hereunder or under the contracts applicable to such entities;     h.  
Contractor defaults in its observance or performance under any material
provision of this Agreement or fails to cure a defect it is required to cure
under the provisions of this Agreement;     i.   Contractor fails to pay or
cause to be paid any amount that has become due and payable by Contractor to
Owner pursuant to this Agreement and such failure continues for ten (10)
Business Days after written notice from Owner;

USEC Prime Agency Agreement

79



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

  j.   Contractor disregards any applicable Law, the disregard of which may have
a material adverse effect on Owner’s rights under this Agreement, the Work or
the Plant and such disregard continues for ten (10) Days after Notice from
Owner; or     k.   Contractor abandons the Work (except due to a suspension of
the Work permitted pursuant to this Agreement).

          Section 28.2 Remedies
In the event Contractor is in default pursuant to Section 28.1 above and Owner
has provided notice of such default and Contractor has failed to initiate a
remedy of such default within a reasonable time, then Owner may terminate with
thirty (30) days notice of such termination. Owner shall pay Contractor for all
Work performed and costs incurred prior to such termination.
          Section 28.3 Owner Default
In the event Owner is in breach of any of its obligations pursuant to this
Agreement and Owner fails to remedy such breach within thirty (30) Days of
receiving a cure notice from Contractor, Contractor may terminate this Agreement
with thirty (30) Days’ written termination notice to Owner. Owner shall be
liable to Contractor for all costs and fees properly owed to Contractor for the
Work performed through the date of termination (including all demobilization
costs and any and all costs incurred by Contractor due to Owner’s breach) the
same as if the contract was terminated for convenience by the Owner pursuant to
Article 27.
ARTICLE 29. SUSPENSION
          Section 29.1 The Work

  a.   Owner reserves the right to suspend all or a portion of Project upon ten
(10) Days Notice in writing to Contractor, and Contractor shall require that
similar rights be included in any contracts with its Technical Consultants or
with any Subcontractors. Upon receipt of the Notice of suspension and to the
extent specified in the Notice, Contractor shall immediately discontinue Work,
provide a status report of the Work, place no further orders or Subcontracts on
Owner’s behalf as Agent, promptly obtain suspension terms satisfactory to Owner
of all purchase orders, Subcontracts, rentals, or any other agreements existing
for performance of the Work or assign those agreements to Owner as directed, and
take any other reasonable steps to minimize costs associated with such
suspension.     b.   A suspension is an Owner Change as long as it is neither
attributable to the fault or neglect of Contractor nor necessitated by any loss
or damage to the Project for which Contractor is responsible.

USEC Prime Agency Agreement

80



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

  c.   Upon Notice to Contractor to resume Work, the Contractor shall remobilize
and recommence Work as promptly as practicable. Contractor shall submit a
recovery plan that includes making good any loss in the Schedule if possible,
that has occurred during the suspension.     d.   If suspension has continued
for more than one hundred and eighty (180) Days, the Parties shall meet to
assess the situation. If, within thirty (30) Days, they are unable to agree on a
basis for maintaining the suspension and the conditions for eventual resumption
of Work, Owner shall terminate the Agreement for convenience under Article 27.

          Section 29.2 Owner Directed Change
A suspension is an Owner-directed Change as long as it is not attributable to
the fault or neglect of Contractor nor necessitated by any loss or damage to the
Project for which Contractor is responsible. Owner shall reimburse the
Contractor its reasonable costs resulting from the suspension, including all
standby costs incurred during the period of suspension to compensate Contractor
for keeping its organization and equipment committed to the Work on a standby
basis; mobilization and demobilization costs; an equitable amount to reimburse
Contractor for the cost of maintaining and protecting that portion of Work upon
which performance has been suspended; and costs for correcting deterioration or
loss that occurred during the suspension that could have not been prevented when
demobilizing and maintaining the Plant Site.
          Section 29.3 Resumption
Upon Notice to Contractor to resume Work, the Parties shall promptly inspect the
Plant Site and all materials and equipment to assess conditions, and Contractor
shall remobilize and recommence Work as promptly as practicable. Contractor
shall submit a recovery plan that includes making good any deterioration in or
loss of the Project or materials and Equipment that has occurred during the
suspension.
          Section 29.4 Extended Suspension
If suspension has continued for more than one hundred eighty (180) Days, the
Parties shall meet to assess the situation. If, within thirty (30) Days, they
are unable to agree on a basis for maintaining the suspension and the conditions
for eventual resumption of Work, Owner shall terminate for convenience under
Article 27.
ARTICLE 30 FORCE MAJEURE
          Section 30.1 Force Majeure Event

  a.   As used in this Agreement, a “Force Majeure Event” shall mean any event
or circumstance that prevents the affected Party from performing its obligations
under this Agreement, to the extent that the event or circumstance is beyond the
reasonable control of and not the fault of the affected Party or any person
acting on behalf of the affected

USEC Prime Agency Agreement

81



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      Party (including contractors and subcontractors at any tier) and such
Party has been unable to overcome such event or circumstance by the exercise of
due diligence; such event or circumstance shall include, without limitation:
acts of God, fire, explosion, embargo, riot, tornado, earthquake, hurricane,
Extraordinary Weather Conditions at or away from the Site, epidemic, acts of the
public enemy and war, terrorism, bomb threats, or a national, regional or local
strike or work stoppage except as provided below, shortages of labor, equipment
or materials based on local conditions, any nuclear incident not caused by
Contractor, or any unreasonable delay by a Government Authority in taking, or
unreasonable failure of a Government Authority to take, requested action
necessary in connection with performance of the Work, provided that the taking
of the requested action by the Government Authority is legal, customary and
within the Government Authority’s jurisdiction, proper and timely application
therefore was made, taking into account all facts and circumstances generally
known about the time required for such requested action, payment of all
necessary fees and charges was made, and diligent pursuit of the application was
made.     b.   The Parties acknowledge and agree that Force Majeure Events shall
not include the following: strikes or work stoppages (including collective
bargaining lockouts) which endure for less than thirty (30) Days, however, after
the thirtieth (30th) Day (whether occurring at one time or over several/separate
instances) of a strike or work stoppage, it may be considered a Force Majeure
Event pursuant to Section 30.1(a); breakage or improper handling of Equipment or
materials; conduct of any Subcontractors; reasonably anticipated climatic
conditions; or delays in transportation, except to the extent due to an
independent Force Majeure Event; delay or denial of any Contractor acquired or
required permit.

          Section 30.2 Excused Performance
If either Party is rendered wholly or partially unable to perform its
obligations under this Agreement because of a Force Majeure Event, that Party
will be excused from whatever performance is affected by the Force Majeure Event
to the extent so affected; provided that:

  a.   The non-performing Party gives the other Party prompt oral notice, and
within ten (10) Business Days of occurrence of the Force Majeure Event, Notice
describing the particulars of the occurrence, including an estimation of its
expected duration and probable impact on the performance of such Party’s
obligations hereunder, and continues to furnish timely regular reports with
respect thereto during the continuation of the Force Majeure Event;     b.  
Within ten (10) Days after giving Notice of the Force Majeure Event, Contractor
shall give Owner an estimate of the Force Majeure Event’s expected duration and
probable impact on the Work, and shall continue to furnish the Owner with timely
regular reports during the continuation of the Force Majeure Event.

USEC Prime Agency Agreement

82



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

  c.   The suspension of performance shall be of no greater scope and of no
longer duration than is reasonably required by the Force Majeure Event and the
Party shall continue to perform any unaffected obligation under the Agreement;  
  d.   No liability of either Party or a default of a Party which arose before
the occurrence of the Force Majeure Event causing the suspension of performance
shall be excused as a result of the occurrence;     e.   The non-performing
Party shall exercise all reasonable commercial efforts to mitigate or limit
damages to the other Party as a result of the Force Majeure Event and shall
begin activities to correct or cure the event or condition excusing performance;
    f.   The non-performing Party shall use its best efforts to continue to
perform its obligations hereunder and to correct or cure the event or condition
excusing performance;     g.   When the non-performing Party is able to resume
performance of its obligations under this Agreement, that Party shall give the
other Party written notice to that effect and shall promptly resume performance
hereunder; and     h.   In no event shall a Party be excused by a Force Majeure
Event from making payments of amounts already due from it to the other Party.

          Section 30.3 Failure to Provide Notices
Failure to deliver the written notice within forty-five (45) Days from when
Contractor knew, or should have known, of such Force Majeure Event above, shall
constitute an irrevocable waiver to make a claim for an equitable adjustment to
the Schedule, cost of the Work or other material obligations.
          Section 30.4 Burden of Proof
In the event that the Parties are unable in good faith to agree that a Force
Majeure Event has occurred, the Parties shall submit the dispute pursuant to
Article 36 hereof, provided that the burden of proof as to whether a Force
Majeure Event has occurred shall be upon the Party claiming a Force Majeure
Event.
          Section 30.5 Failure to Mitigate
If, after a Force Majeure Event has caused Contractor to suspend or delay
performance of the Work, Contractor has failed to take such action as Contractor
could lawfully and reasonably initiate to remove or relieve either the cause
thereof or its direct or indirect effects, Owner may, in its sole discretion and
after Notice to Contractor (without action having been taken by Contractor in
response to such Notice), initiate such reasonable measures as will be designed
to remove or relieve such Force Majeure Event or its direct or indirect effects
and thereafter require Contractor to resume full or partial performance of the
Work.
USEC Prime Agency Agreement

83



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
          Section 30.6 Prolonged Force Majeure
In the event that Contractor is wholly or partially unable to perform its
obligations under this Agreement because of a Force Majeure Event and such Force
Majeure Event continues for a period in excess of one-hundred and eighty
(180) consecutive Days, Owner may terminate this Agreement. In the event Owner
is wholly or partially unable to perform its obligation under this Agreement
because of a Force Majeure Event and such Force Majeure Event continues for a
period in excess of one-hundred and eighty (180) consecutive Days, Contractor
may terminate this Agreement unless Contractor and Owner negotiate a mutually
agreeable adjustment to the Agreement’s price.
ARTICLE 31. INTELLECTUAL PROPERTY, PROPRIETARY INFORMATION AND OWNERSHIP RIGHTS
     This Contract supersedes any prior agreements of confidentiality between
the Parties. All disclosures of Proprietary Information or other confidential
information by the Parties prior to or pursuant to this Contract shall be
covered by the obligations set forth herein.
          Section 31.1 Definitions
a. “Affiliate” shall mean an entity that controls, is controlled by, or is under
common control with Owner.
b. “Contractor Intellectual Property” shall mean those patents, copyrights,
trade secrets and know-how owned or licensed to Contractor that are employed by
Contractor in performance of the Work or are incorporated into the Work
delivered to Owner.
c. “Contractor Proprietary Information” means information provided to the Owner
by Contractor under this Agreement that embodies a trade secret owned or
controlled by Contractor and that is marked as “Contractor Proprietary
Information” or similar legend.
d. “Discloser” shall mean the Party disclosing data or information to the other
Party.
e. “Proprietary Information” means, as the context requires, Owner Proprietary
Information or Contractor Proprietary Information. Proprietary Information of a
Party does not include information that Recipient establishes by substantial
evidence: (i) is or has become generally available to the public other than by a
disclosure by Recipient; (ii) was possessed by Recipient prior to its
acquisition hereunder as evidenced by pre-existing, written records; (iii) is
hereafter received by Recipient from a third party who has the right to disclose
such information to the Recipient without any restrictions; or (iv) has been
independently developed by Recipient or by Recipient’s employees or third
parties that have not had access to the Proprietary Information in the
possession of Recipient.
USEC Prime Agency Agreement

84



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
f. “Recipient” shall mean the Party receiving data or information from the other
Party.
g. “Subject Invention” shall mean inventions, discoveries, or improvements of
Contractor (or its Technical Consultants), whether or not patentable, that are
conceived or first actually reduced to practice in the performance of the Work
under this Agreement.
h. “Owner Proprietary Information” means all data and information acquired by
Contractor from the Owner or from a person acting on the Owner’s behalf, during
performance of this Agreement, including any analyses, findings or other
information or know-how or conclusions made therefrom by Contractor in
performing this Agreement, including, but not limited to all data and
information provided orally by the Owner or others acting on its behalf, or that
is otherwise acquired by Contractor through visual inspection by, or
demonstration to, Contractor under this Agreement. For clarification purposes,
to the extent any Owner proprietary information has been disclosed to Contractor
under prior agreements between Contractor and Owner, the treatment of such
information shall be governed by the terms and conditions of the agreement under
which such information was disclosed to Contractor.
          Section 31.2 Owner Proprietary Information
a. Use and Disclosure Subject to Section 31.4, Contractor agrees (i) to keep
confidential all Owner Proprietary Information; (ii) not to use any Owner
Proprietary Information for any purpose other than performance of this
Agreement; and (iii) not to disclose any Owner Proprietary Information to:
(A) any employee of Contractor, unless (1) disclosure is necessary to perform
this Agreement, (2) such disclosure is limited to the specific information that
is necessary for such performance and (3) such employee has been made aware of
the confidential nature of such information and agreed to abide by the
provisions of this Article applicable thereto; or (B) any third party, unless
Contractor receives the Owner’s prior written consent to such disclosure and
such disclosure is subject to a written confidentiality agreement containing the
same restrictions on use and disclosure as contained herein.
b. Return of Owner Proprietary Information Unless otherwise instructed by the
Owner in writing, Contractor shall return to the Owner all Owner Proprietary
Information within thirty (30) Business Days after the earlier of date of the
cancellation, termination or expiration of this Agreement or the completion of
the Work. However, Contractor may retain one (1) archival copy provided
retaining such archival copy is in compliance with all Laws.
          Section 31.3 Contractor Proprietary Information
a. Identification Contractor shall identify all Contractor Proprietary
Information that it makes available to the Owner under this Agreement with a
restrictive marking stating that it is Contractor Proprietary Information prior
to the delivery of such Data to the Owner or others acting on the Owner’s
behalf. If the Contractor Proprietary Information is not
USEC Prime Agency Agreement

85



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
recorded, Contractor shall notify Owner’s Representative or the Technical
Representative in writing of the confidential aspects of such information.
b. Disclosure by the Owner Except as provided in this Agreement, the Owner
agrees (i) to keep confidential all Contractor Proprietary Information; (ii) not
to use any Contractor Proprietary Information for any purpose not related to
this Agreement; and (iii) not to disclose any Contractor Proprietary Information
to any person except: (A) to any employee, or professional advisor (for example,
lawyers and accountants) of the Owner or its affiliates (as defined above) or
other person or entity acting on the Owner’s behalf, provided (1) disclosure is
necessary to perform this Agreement, (2) such disclosure is limited to the
specific information that is necessary for such performance and (3) such
Contractor Proprietary Information has been appropriately marked or its employee
has otherwise been made aware of the confidential nature of such information and
agreed to abide by the provisions of this Article applicable thereto or is
otherwise under a duty or obligation to maintain the confidential nature of the
Contractor Proprietary Information; (B) to any contractor or subcontractor of
the Owner provided (1) disclosure is necessary to perform the contractor’s or
subcontractor’s contract with the Owner, (2) such disclosure is limited to the
specific information that is necessary for such performance and such disclosure
is subject to a written confidentiality agreement.
c. Successors and Affiliates The Parties recognize that the Owner may need to
disclose Contractor Proprietary Information to affiliates and prospective
assignees, (including but not limited to, Lenders, investors, their
representatives and other parties). Accordingly, the Owner may disclose
Contractor Proprietary Information (i) to such affiliates and prospective
assignees, provided that the Owner takes reasonable precautions to protect the
confidentiality of such Contractor Proprietary Information, or (ii) to the
extent required by law, including in connection with an offering of its
securities or a sale of its business.
d. Disclosure to Government Agencies The Parties recognize that the Owner may
need to disclose Contractor Proprietary Information to the DOE, the NRC and
other Government Authorities having an interest in, supporting, regulating or
licensing the Owner’s facilities or activities or those of its affiliate,
contractors or customers. Accordingly, the Owner may disclose, without regard to
whether such disclosure is voluntary or compelled, Contractor Proprietary
Information to such Government Agencies without Contractor’s consent. The Owner
shall request that such Government Agencies maintain the Contractor Proprietary
Information in confidence, but shall not be liable to Contractor or any other
person if such request is not granted or, if granted, is not enforced.
          Section 31.4 Required Disclosure
If a Recipient receives an order, request, subpoena or similar legal inquiry
from a governmental authority which encompasses the Discloser’s Proprietary
Information, or is otherwise required by law to disclose such Proprietary
Information, the Recipient shall immediately notify and consult with the
Discloser (unless such notification or disclosure is prohibited by applicable
law, regulation or order). If the Discloser determines that such Proprietary
Information (or
USEC Prime Agency Agreement

86



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
portions thereof) should not be disclosed, the Recipient shall cooperate with
the Discloser to seek relief from the requested disclosure or to secure
confidential treatment and minimization of any such Proprietary Information that
must be disclosed to the governmental authority. This Section shall not be
construed to constrain the Recipient from complying with lawful governmental
orders, nor does it apply to or limit authorized disclosure under this
Article 31.
          Section 31.5 Standard of Care
Without limiting the provisions of this Article 31, each Recipient covenants
that to the extent that it obtains the Discloser’s Proprietary Information, it
shall protect such Proprietary Information using at least the same degree of
care as the Recipient uses to protect its own confidential information of a like
nature, but no less than a reasonable degree of care to prevent the unauthorized
use, dissemination, or publication of the Discloser’s Proprietary Information.
          Section 31.6 Ownership of Drawings and Specifications
a. Contractor warrants that it shall not incorporate into the Deliverables any
Contractor Intellectual Property without prior written consent of the Owner.
b. Title to all Drawings, Specifications, computer programs or other information
which were initially developed by Contractor during and solely for the purpose
of the Work shall vest in Owner. If Owner makes or authorizes reuse of any such
documents or information produced by Contractor without the express written
consent of Contractor, Owner assumes full responsibility and shall indemnify and
hold Contractor harmless from any and all risks involved in such reuse. Except
as stated herein, computer programs and other information used or prepared by
Contractor pursuant to this Agreement which Owner may require Contractor to
supply in accordance with this Agreement shall remain the property of
Contractor; however, Owner has the right to use such information if such
information is incorporated into the Work.
Nothing in this Agreement shall be construed as limiting Contractor’s ownership
of or rights to use its basic know-how, experience and skills, and the
experience and skills of its employees, whether or not acquired during
performance of the Work to perform any engineering, design or other services for
any other party.
          Section 31.7 Allocation of Patent Rights in Subject Inventions
a. Reports and Implementing Documentation Contractor shall promptly provide the
Owner a written report on each Subject Invention. The report shall identify the
Contractor and the inventor(s), and shall be sufficiently complete in technical
detail to convey a clear understanding to the extent known at the time of the
disclosure, of the nature, purposes, operation, and the physical, chemical,
biological or electrical characteristics of the Subject Invention. The report
shall also identify any publication, offer for sale or public use of the Subject
Invention, and whether a manuscript describing the Subject Invention has been
submitted for publication and, if so, whether it has been accepted for
publication at the time
USEC Prime Agency Agreement

87



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
of disclosure. After reporting a Subject Invention to the Owner, Contractor
shall promptly notify the Owner of the acceptance of any manuscript describing
such Subject Invention for publication or of any offer for sale or public use of
the Subject Invention planned by the Contractor.
b. Assignment of Rights in Subject Inventions. Contractor hereby assigns to
Owner all its rights in and to each Subject Invention. Contractor shall require,
by written agreement with its employees, consultants and subcontractors, other
than clerical and non-technical employees, prompt disclosure in writing to
Contractor of each Subject Invention, and execution of all documents necessary
to file, at its option, patent applications on each Subject Invention and to
assign all right, title and interest in and to such patent applications, and any
resulting patents, to the Owner. Owner hereby grants to Contractor a
non-exclusive, irrevocable, royalty-free license, with the right to use, or
otherwise sublicense to other entities, the Subject Inventions for provision of
services outside the nuclear industry.
          Section 31.8 Ownership of Copyrights
Contractor shall acquire all right, title and interest in and to all copyrights
in all copyrightable materials first prepared or generated in the performance of
this Agreement by written assignment or as a work for hire. Contractor hereby
assigns all of its right, title and interest in such copyrights to the Owner.
          Section 31.9 Background Rights
a. Ownership Contractor Intellectual Property shall remain or be vested in
Contractor. For purposes of this Article 31, Contractor Intellectual Property
shall include any improvements to the Contractor Intellectual Property where
such improvements were not made as part of the Work under the Agreement.
b. Rights Granted To the extent that a Deliverable includes or incorporates
Contractor Intellectual Property, Contractor hereby grants to the Owner and
persons acting on its behalf, a non-exclusive, paid-up license in such
Contractor Intellectual Property solely for the engineering, construction,
operation and maintenance of the Plant. Such right may be sublicensed by Owner
to subcontractors or Owner’s affiliates with prior notice to Contractor, and
Owner shall protect, and require such sub-licensees to protect, the Contractor
Proprietary Information in accordance with Section 31.3.
c. Technical Assistance and Information In addition, Contractor hereby agrees to
make available to the Owner and persons acting on its behalf (including, but not
limited to, contractors and subcontractors of the Owner), the right to obtain at
Owner’s expense and use such technical information, including technical
assistance, trade secrets and know-how regarding Contractor Intellectual
Property, as may be necessary to effectuate the rights set forth in this
Article 31.
USEC Prime Agency Agreement

88



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
ARTICLE 32 INFRINGEMENT
          Section 32.1 Indemnity by Contractor

  a.   Except with respect to the manufacture, installation and use of the
centrifuge machines and other Owner supplied Equipment Contractor shall obtain
all royalties and license fees payable under or in respect of, and shall defend,
indemnify and hold harmless each of the Indemnified Persons from and against any
loss arising out of or resulting from or reasonably incurred in contesting any
claim or legal action for unauthorized disclosure by Contractor or use of any
trade secrets or of any patent, license, copyright or trademark infringement
arising from Contractor’s performance or that of its Technical Consultants under
this Agreement or asserted against such Indemnified Person that: (i) concerns
any Equipment, materials, supplies, or other items provided by Contractor or any
Technical Consultants under this Agreement; (ii) is based upon the performance
of the Work by Contractor or any Technical Consultants, including the use of any
tools, implements or construction by Contractor or any Technical Consultants; or
(iii) is based upon the design or construction of any item or unit specified by
Contractor under this Agreement or the operation of any item or unit according
to directions embodied in Contractor’s final process design, or any revision
thereof, prepared or approved by Contractor.     b.   Contractor agrees to use
its best efforts to include, as a term or condition of each contract,
Subcontract or purchase order employed by it in the performance of the Work, an
indemnification provision extending to the Contractor, Owner and their assigns
from each supplier under such contract, Subcontract or purchase order.     c.  
If claim or legal action for infringement as specified by this Section results
in a suit against an Indemnified Person, Contractor shall, at its election and
in the absence of a waiver of this indemnity by such Indemnified Person, have
sole charge and direction thereof on such Indemnified Person’s behalf so long as
Contractor diligently prosecutes said suit. If Contractor has charge of a suit
brought against an Indemnified Person by a third party, such Indemnified Person
shall render such assistance as Contractor may reasonably require in the defense
of such suit except that such Indemnified Person shall have the right to be
represented therein by counsel of its own choice and at its own expense. If such
Indemnified Person is enjoined from completion of the Plant or part thereof, or
from the use, operation or enjoyment of the Plant or any part thereof as a
result of such claim or legal action or any litigation based thereon, Contractor
shall promptly arrange to have such injunction removed at no cost to any
Indemnified Person. In case any device in such claim or action is held to
constitute an infringement and its use is enjoined, Contractor shall either
secure for each of the Indemnified Persons the right to continue using such
device by suspension of the injunction, by procuring for such Indemnified Person
a license, or otherwise, or will replace such device with a non-infringing
device or modify it so that it becomes non-infringing or remove the said
enjoined device and refund the sums paid therefore.

USEC Prime Agency Agreement

89



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
          Section 32.2 Effect of Owner’s Actions
Owner’s acceptance of Contractor’s engineering designs shall not be construed to
relieve Contractor of any obligation under this Agreement.
          Section 32.3 Owner Indemnity

  a.   With respect to the enrichment machines, Owner shall pay all royalties
and license fees payable under or in respect of, and shall defend, indemnify and
hold harmless each of the Contractor Indemnified Persons from and against any
loss arising out of or resulting from or reasonably incurred in contesting any
claim or legal action for unauthorized disclosure by Owner or use of such
technology arising from Owner’s performance under this Agreement or asserted
against such Contractor Indemnified Person.

  b.   If claim or legal action for infringement with respect to the enrichment
machines results in a suit against a Contractor Indemnified Person, Owner shall,
at its election and in the absence of a waiver of this indemnity by such
Indemnified Person, have sole charge and direction thereof on such Indemnified
Person’s behalf so long as Owner diligently prosecutes said suit. If Owner has
charge of a suit brought against a Contractor Indemnified Person by a third
party, such Contractor Indemnified Person shall render such assistance as
Contractor may reasonably require in the defense of such suit except that such
Contractor Indemnified Person shall have the right to be represented therein by
counsel of its own choice and at its own expense. If such Contractor Indemnified
Person is enjoined from completion of the Plant or part thereof, as a result of
such claim or legal action or any litigation based thereon, Owner shall promptly
arrange to have such injunction removed at no cost to any Contractor Indemnified
Person.

ARTICLE 33 FINANCING

  a.   The Owner may choose to finance certain Contract activities and the
acquisition of Equipment (including the centrifuge machines) with private or
public financing. Contractor acknowledges that certain of the obligations placed
upon the Owner by prospective Lenders may only be performed with the cooperation
of the Contractor. Contractor agrees to cooperate with Owner in carrying out its
obligations under the Lender’s financing documentation. Contractor may be
required to execute and deliver to Lender, a consent and agreement and to
provide such information, certificates, opinions and other documents as may be
reasonably requested by Owner or Lender, and reasonably available and acceptable
to Contractor.

ARTICLE 34 REPRESENTATIONS OF THE PARTIES
          Section 34.1 Contractor Representations
USEC Prime Agency Agreement

90



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Contractor represents and warrants that:

  a.   Organization, Standing and Qualification. Contractor is a company duly
organized and validly existing in good standing under the laws of the State of
California. Contractor has all necessary power and authority to carry on its
business as presently conducted and to enter into and perform its obligations
under the Agreement to which it is or is to be a Party. Contractor is duly
qualified or licensed to do business in the State of Ohio and in all other
jurisdictions wherein the nature of its business and operations or the character
of the properties owned or leased by it makes such qualification or licensing
necessary and where the failure to be so qualified or licensed would impair its
ability to perform its obligations under this Agreement or would result in a
material liability to or would have a material adverse effect on its financial
condition, business, operations or prospects;     b.   Due Authorization, No
Approvals, No Defaults, Etc. Contractor has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement, and each of
the execution, delivery and performance by Contractor of this Agreement has been
duly authorized by all necessary action on the part of Contractor, does not
require any approval, except as has been heretofore obtained, of the Board of
Directors of Contractor or any consent of or approval from any trustee, lessor
or holder of any indebtedness or other obligation of Contractor, except for such
as have been duly obtained, and does not contravene or constitute a default
under the certificate of incorporation or bylaws of Contractor or, to the best
knowledge of Contractor, any provision of applicable Law or any agreement,
judgment, injunction, order, decree or other instrument binding upon Contractor,
or subject the Plant or any component part thereof or the Job Site or any
portion thereof to any lien other than as contemplated or permitted by this
Agreement; and Contractor is in compliance with all applicable Laws and
Government Approvals (i) which govern its ability to perform its obligations
under Agreement, or (ii) the noncompliance with which would have a material
adverse effect on its ability to perform its obligations under this Agreement;  
  c.   Governmental Approvals. Neither the execution and delivery by Contractor
of this Agreement, nor the consummation by Contractor of any of the transactions
contemplated hereby, requires, with respect to Contractor, the consent or
approval of, the giving of notice to, the registration with, the recording or
filing of any document with, or the taking of any other action in respect of any
Government Authority, except such as are not yet required, and Contractor has no
reason to believe that the same will not be readily obtainable in the ordinary
course of business upon due application therefor, or which have been duly
obtained and are in full force and effect;     d.   Enforceable Contract.
Contractor has duly and validly executed and delivered this Agreement, and this
Agreement constitutes a legal, valid and binding obligation of Contractor
enforceable against it in accordance with its terms, except as (i) such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, liquidation, moratorium or similar laws affecting creditors’ or
lessors’ rights generally

USEC Prime Agency Agreement

91



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

      and (ii) the application of general equitable principles may limit the
availability of certain remedies;     e.   Professional Skills. Contractor is a
qualified architectural—engineering organization and has all the required skills
and capacity necessary to perform or cause to be performed the Work in a timely
and professional manner, utilizing sound engineering principles, project
management procedures and supervisory procedures, all in accordance with Good
Engineering Practices;     f.   Financial Condition. Contractor is financially
solvent, able to pay its debts as they mature, and possessed of sufficient
working capital to complete its obligations under this Agreement. Contractor is
able to furnish the tools, materials, supplies, Equipment, labor, and design
services needed for the Plant, is experienced in and competent to perform the
Work, both construction and design, contemplated by this Agreement;     g.  
Patents, Licenses and Franchises. Contractor owns or has the right to use all
the patents, trademarks, service marks, trade names, copyrights, licenses,
franchises, permits or rights with respect to the foregoing (other than with
respect to the Centrifuge machines) necessary to perform the Work and to carry
on its business as presently conducted and presently planned to be conducted
without conflict with the rights of others. In addition, Contractor holds or
works under the general supervision of a Person holding any and all consents,
licenses, permits and other authorizations, both construction and design,
permits or special licenses required by Law to perform the services under this
Agreement; and     h.   Legal Proceedings. There is no action, suit or
proceeding, at law or in equity, or official investigation before or by any
Government Authority, arbitral tribunal or other body pending or, to the best
knowledge of Contractor, threatened against or affecting Contractor or any of
its properties, rights or assets, which could reasonably be expected to result
in a material adverse effect on Contractor’s ability to perform its obligations
under this Agreement or on the validity or enforceability of this Agreement.

          Section 34.2 Owner Representations
Owner represents and warrants that:

  a.   Owner Organization, Standing and Qualification. Owner is a corporation
duly organized and validly existing in good standing under the laws of the State
of Delaware. Owner has all necessary power and authority to carry on its
business as presently conducted, to own or hold under lease its properties and
to enter into and perform its obligations under the Agreement to which it is or
is to be a party. Owner is duly qualified to do business in the State of Ohio;  
  b.   Owner Due Authorization, No Approvals, No Defaults, Etc. Owner has all
necessary power and authority to execute, deliver and perform its obligations
under this Agreement,

USEC Prime Agency Agreement



92



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)



      and each of the execution, delivery and performance by Owner of this
Agreement has been duly authorized by all necessary action on the part of Owner,
and does not contravene, to the best knowledge of Owner, any provision of
applicable Law or any agreement, judgment, injunction, order, decree or other
instrument binding upon Owner;     c.   Agreement Enforceable Against Owner.
Owner has duly and validly executed and delivered this Agreement, and this
Agreement constitutes a legal, valid and binding obligation of Owner enforceable
against it in accordance with its terms, except as (i) such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, liquidation,
moratorium or similar laws affecting creditors’ or lessors’ rights generally and
(ii) the application of general equitable principles may limit the availability
of certain remedies;     d.   Owner Governmental Approvals. Neither the
execution and delivery by Owner of this Agreement, nor the consummation by Owner
of any of the transactions contemplated hereby, requires, with respect to Owner,
the consent or approval of, the giving of notice to, the registration with, the
recording or filing of any document with, or the taking of any other action in
respect of any Government Authority, except such as are not yet required, and
Owner has no reason to believe that the same will not be readily obtainable in
the ordinary course of business upon due application therefor, or which have
been duly obtained and are in full force and effect; and     e.   Legal
Proceedings. There is no action, suit or proceeding, at law or in equity, or
official investigation before or by any Government Authority, arbitral tribunal
or other body pending or, to the best knowledge of Owner, threatened against or
affecting Owner or any of its properties, rights or assets, which could
reasonably be expected to result in a material adverse effect on Owner’s ability
to perform its obligations under this Agreement or on the validity or
enforceability of this Agreement.

ARTICLE 35 CONFLICT OF INTEREST
          Section 35.1 Prohibited Activities
Without the Owner’s prior written consent, during performance of this Agreement
and for a period of two (2) years after expiration or termination hereof,
Contractor shall not (i) represent or otherwise perform work that is the same or
substantially related to the Work for a competitor of the Owner, or
(ii) represent any other party, or otherwise perform work for a party that is
the same or substantially related to the Work, where such representation or work
would, in the Owner’s judgment, be materially adverse to the interests of the
Owner.
          Section 35.2 Disclosure of Conflicts of Interest
In the event that Contractor discovers either a Conflict of Interest during the
contract term or a material change in a Conflict of Interest that existed as of
the date this Agreement was awarded
USEC Prime Agency Agreement

93



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
but that was waived by the Owner, Contractor shall make an immediate and full
disclosure thereof in writing to the Owner including a description of the action
that Contractor has taken or proposes to take to avoid or mitigate such new
conflict or material change in a pre-existing conflict. Without limiting any
other rights it may have under law or equity, the Owner reserves the right to
terminate this Agreement for default if it determines that the Contractor was
aware of a Conflict of Interest prior to the award of this Agreement and did not
disclose the conflict to the Owner prior to its award, or if the Contractor
becomes aware of the Conflict of Interest after the award of this Agreement and
failed to promptly disclose such conflict to the Owner.
ARTICLE 36 DISPUTE RESOLUTION
          Section 36.1 Mutual Agreement
Any controversy or claim (a “Dispute”) between the Parties arising out of or
relating to this Agreement, or the breach, termination or validity hereof that
is not resolved by mutual agreement shall be decided by the Owner’s
Representative. The Owner’s Representative shall, in writing, notify Contractor
of its final decision (“Final Decision”) and designate such Notice as the “Final
Decision Notice.” In the event Contractor disagrees with the Owner’s
Representative’s Final Decision, Contractor shall notify the Owner’s
Representative of its disagreement within thirty (30) Days after receipt of the
Final Decision Notice; otherwise, the Final Decision shall be final and no
action shall lie against the Owner arising out of said Dispute.
          Section 36.2 Disputes Subject to Arbitration.
In the event Contractor notifies the Owner’s Representative of its disagreement
with the Final Decision within the time period in Section 36.1, the Dispute
shall be finally settled by binding arbitration in accordance with the CPR
Non-Administered Arbitration Rules as in effect on the effective date of this
Agreement, as modified by this Section, and by a single arbitrator appointed in
accordance with such rules. The arbitration shall be governed by the United
States Arbitration Act, 9 U.S.C. §1 et seq., and shall be held at PORTS.
          Section 36.3 Hearings and Award
To the extent feasible (as determined by the arbitrator), all hearings shall be
held within ninety (90) Days following the appointment of the arbitrator. At a
time designated by the arbitrator, each Party shall simultaneously submit to the
arbitrator and exchange with the other Party its final proposal for damages
and/or any other applicable remedy. Either Party may elect by notice given no
later than ten (10) Days after appointment of the arbitrator to require that, in
rendering the final award, the arbitrator shall be limited to choosing the award
proposed by a Party without modification. In no event shall the arbitrator award
damages inconsistent with any of the terms and conditions of this Agreement.
Absent a determination by the arbitrator that extraordinary circumstances
require additional time or agreement of the Parties, the
USEC Prime Agency Agreement

94



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
arbitrator shall issue the final award no later than thirty (30) Days after
completion of the hearings. Judgment on any award may be entered in any court
having jurisdiction thereof.
          Section 36.4 Confidentiality
The fact that either Party has invoked the provisions of this Article 36 and the
proceedings of, and award resulting from, an arbitration hereunder shall be
considered to be confidential information subject to the confidentiality
provisions of this Agreement.
          Section 36.5 Arbitration Award Binding Upon Successors
This agreement to arbitrate and any award made hereunder shall be binding upon
the successors and assigns and any trustee or receiver of each Party.
ARTICLE 37 GENERAL PROVISIONS
          Section 37.1 Entire Agreement
This Agreement supersedes any other agreement, whether written or oral, that may
have been made or entered into between the Parties or by any officer or officers
of such Parties relating to the Plant or the Work. This Agreement constitutes
the entire agreement between the Parties with respect to the Plant and there are
no other agreements or commitments with respect to the Plant except as set forth
herein.
          Section 37.2 Owner’s Obligations to be Non-Recourse
The Parties acknowledge that Owner intends to assign this Agreement to an
affiliate (the “Assignee”). Upon such assignment, Contractor agrees on its
behalf and on behalf of any Technical Consultant, their parents, subsidiaries,
affiliates, employees, agents, or other representative of any of them, that it
and they will look exclusively to Assignee and its assets and that it and they
shall have no recourse against the Owner or to any of its assets in connection
with any matter arising out of or in connection with the Agreement. Provided
Contractor has been paid in accordance with the Contract any undisputed amounts
due under the Contract, Contractor agrees to execute any documents necessary to
make or complete such assignment (including, but not limited to documents
evidencing such assignment and release).
          Section 37.3 Interpretation
This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Ohio. Unless the context of this Agreement requires
otherwise, the plural includes the singular, the singular includes the plural,
and “including” has the inclusive meaning of “including without limitation.” The
words “hereof,” “herein,” “hereby,” “hereunder” and other similar terms of this
Agreement refer to this Agreement as a whole and not exclusively to any
particular provision of this Agreement. All pronouns and any variations
USEC Prime Agency Agreement

95



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
thereof will be deemed to refer to masculine, feminine, singular or plural, as
the identity of the Person or Persons may require. Any reference in this
Agreement to any Person shall include its permitted successors and assigns and,
in the case of any Governmental Authority, any Person succeeding to its
functions and capacities. Any reference in this Agreement to any Article,
Exhibit or Schedule shall mean and refer to the Article contained in or the
Exhibit or Schedule attached to this Agreement. Unless otherwise expressly
provided, any agreement, instrument or applicable Law defined or referred to
herein means such agreement or instrument or applicable Law as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of applicable Law) by
succession of comparable successor law and includes (in the case of agreements
or instruments) references to all attachments thereto and instruments
incorporated therein.
          Section 37.4 Independent Contractor
Contractor shall be an independent contractor with respect to the Services to be
performed hereunder, except that any Subcontracts or purchase orders for
materials, equipment, supplies and related services will be issued and
administered as Agent for Owner. Except as hereinabove noted, neither Contractor
nor its Technical Consultants, nor the employees of either, shall be deemed to
be the servants, employees or agents of Owner. Contractor has sole authority and
responsibility to employ, discharge and otherwise control its employees.
          Section 37.5 Binding on Successors
This Agreement shall be binding on the Parties hereto and on their respective
successors, heirs and assigns.
          Section 37.6 Notices
Any Notice, request, proposal for changes, and correspondence (including
drawings, lists, schedules, instruction books, statements or invoices) required
or permitted under the terms and conditions of this Agreement shall be in
writing and (i) sent by facsimile, followed by delivery as provided in any of
the following manners; or (ii) delivered personally; or (iii) sent by registered
mail, return receipt requested; or (iv) sent by a recognized overnight mail or
courier service, with delivery receipt requested, to the following addresses:

         
 
  If to Contractor:   C.E. Robertson
 
      Fluor Enterprises, Inc.
 
      100 Fluor Daniel Drive
 
      Greenville, South Carolina 29607-2762
 
      Phone: 864 281 5056
 
      Fax: 864 676 7036
 
       
 
  Copy to:   J. Reynolds
 
      Fluor Enterprises, Inc.
 
      100 Fluor Daniel Drive

USEC Prime Agency Agreement

96



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)

         
 
      Greenville, South Carolina 29607-2762
 
      Phone: 864 281 8090
 
      Fax: 864 281 6868
 
       
 
  If to Owner:   James J. Bolon
 
      USEC, Inc.
 
      3930 U.S. Route 23 South
 
      Post Office Box 628
 
      Piketon, Ohio 45661
 
       
 
  Copy to:   Richard Knauff, MS-6048
 
      USEC, Inc.
 
      3930 U.S. Route 23 South
 
      Post Office Box 628
 
      Piketon, Ohio 45561

Notices shall be effective when each of the required copies is received by the
intended recipient.
          Section 37.7 Technical Communications
Any communications pertaining to routine day-to-day matters pertaining to issues
on the Job-Site shall be between Contractor’s Representative and the Owner’s
Representative or other representatives appointed by the Parties. Contractor’s
Representative shall be satisfactory to Owner, have knowledge of the Work and be
available at all reasonable times for consultation.
          Section 37.8 Third Party Beneficiaries
This Agreement and each and every provision thereof are for the exclusive
benefit of the Parties hereto and not for the benefit of any third party other
than any person or entity who purchases, leases, or takes a security interest in
the Plant.
          Section 37.9 Article Headings and Subheadings
The Article and Section headings herein have been inserted for convenience of
reference only and shall not in any manner affect the construction, meaning or
effect of anything herein contained nor govern the rights and liabilities of the
Parties hereto.
          Section 37.10 No Waiver
No waiver of any of the terms or conditions of this Agreement shall be effective
unless in writing and signed by the Party against whom such waiver is sought to
be enforced. Any waiver of the terms hereof shall be effective only in the
specific instance and for the specific purpose given. The failure of a Party to
insist, in any instance, on the strict performance of any of the terms or
conditions hereof shall not be construed as a waiver of such Party’s right in
the future to insist on such strict performance.
USEC Prime Agency Agreement

97



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
          Section 37.11 Severability
If any provision of this Agreement is held invalid by a court of competent
jurisdiction, such provision shall be severed from this Agreement and, to the
extent possible, this Agreement shall continue without effect to the remaining
provisions and the balance of the Agreement shall be construed and enforced as
if the Agreement did not contain such invalid or unenforceable portion or
provision.
          Section 37.12 Counterpart Execution
This Agreement may be executed by the Parties in any number of counterparts (and
by each of the Parties hereto on separate counterparts), each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute but one and the same instrument.
          Section 37.13 Further Assurances
Each of the Owner and the Contractor will use its best efforts to implement the
provisions of this Agreement, and for such purpose each, at the request of the
other, will, without further consideration, promptly execute and deliver or
cause to be executed and delivered to the other such assistance, or assignments,
consents or other instruments in addition to those required by this Agreement,
in form and substance satisfactory to the other, as the other may reasonably
deem necessary or desirable to implement any provision of this Agreement or to
arrange financing of the Plant.
          Section 37.14 Assignability
Contractor may not assign this Agreement without the consent of the Owner. The
rights and obligations of Contractor under this Agreement are personal to
Contractor and may not be delegated or subcontracted to any other entity, in
whole or in part, without the prior written consent of the Owner. The Owner
shall have the right, without Contractor’s consent, to assign this Agreement
including all rights, benefits and obligations hereunder to any entity for
financing purposes or otherwise to an affiliate of the Owner.
          Section 37.15 Survivability of Representations, Warranties and
Guarantees
All representations, warranties, guarantees, covenants and agreements of the
Parties herein shall survive the execution and delivery of this Agreement, and
shall terminate, if not earlier terminated pursuant to the express provisions of
this Agreement, at the end of the Warranty Period stated in Article 21.
          Section 37.16 Surviving Obligations
USEC Prime Agency Agreement

98



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
Termination shall not relieve either Party of any obligations or liabilities for
loss or damage to the other Party arising out of or caused by acts or omissions
of such Party prior to the effectiveness of such termination or arising out of
such termination as expressly set forth in the Agreement, and shall not relieve
Contractor of its obligations as to portions of the Work already performed or of
obligations assumed by Contractor prior to the date of termination as set forth
herein. All provisions of the Contract Documents that expressly or by
implication survive or come into or continue in force and effect after the
expiration or termination of this Agreement shall remain in effect and be
enforceable following such expiration or termination. Without limiting the
foregoing, the provisions of Sections 4.1, 4.2, 4.3, 4.4, 4.16 and 37.18 and
Articles 19, 21, 22, 23, 25, 26, 27, 28, 31, 32, 34, 35, and 36 shall survive
any termination or expiration of this Agreement.
          Section 37.17 No Oral Modifications
No oral or written modification of this Agreement by any officer, agent or
employee of Contractor or Owner, either before or after execution of this
Agreement, shall be of any force or effect unless such modification is in
writing and is signed by the Party to be bound thereby.
          Section 37.18 Record Retention
Contractor agrees to retain and make available at its office at all reasonable
times for examination, audit or reproduction, as directed by Owner and up to a
period of three (3) years from Final Acceptance of the Plant, all records
required to be maintained under applicable law or otherwise and relating to its
performance of the Work, including quality assurance records, and to require
that all Technical Consultants retain for the same period all their records
relating to the Work. During such period, Owner shall compensate Contractor for
retention costs incurred by Contractor and shall have access to such records at
reasonable times after reasonable notice to Contractor. During such period,
Contractor will offer such records to Owner.
          Section 37.19 Nondiscrimination
Contractor agrees that in the performance of its Work under this Agreement it
will not knowingly violate any applicable Laws prohibiting discrimination in
employment.
          Section 37.20 Joint Effort
The Parties acknowledge and agree that the terms and conditions of this
Agreement, including but not limited to those relating to allocations of,
releases from, exclusions against and limitation of liability, have been freely
and fairly negotiated. Each Party acknowledges that in executing this Agreement
they rely solely on their own judgment, belief, and knowledge, and such advice
as they may have received from their own counsel, and they have not been
influenced by any representation or statements made by any other Party or its
counsel. No provision in this Agreement is to be interpreted for or against any
Party because that Party or its counsel drafted such provisions.
USEC Prime Agency Agreement

99



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
          Section 37.21 Publicity Releases
Subject to applicable law, Contractor shall not, and shall require that
Technical Consultants, Subcontractor or other Person not, issue any press or
publicity release or any advertisement, or publish or otherwise disclose any
photograph or other information, concerning this Agreement, the Work or
mentioning the Owner without the express prior written consent of the Owner.
Contractor shall give prior notice to Owner of any information contained in
documents filed with public authorities or any other public disclosure which
relates to or mentions the Agreement, the Work, or Owner.
          Section 37.22 Order of Precedence/Intent of Agreement
This Agreement consists of Articles 1 through 37 hereof, all Exhibits hereto and
Drawings, Specifications, Schedules and other documents incorporated herein.
Unless expressly stated otherwise herein, in case of conflict between portions
of this Agreement, the order of precedence for conflict resolution in descending
order shall be as follows:

  a.   Articles 1 through 37 as such provisions may be amended in accordance
with the terms hereof;     b.   Exhibits of this Agreement; and     c.  
Drawings and Specifications and other documents.

          Section 37.23 Exclusive Remedies
To the extent remedies are provided in this Agreement, then such remedies would
be the exclusive remedy with respect to the subject matter covered thereby,
provided however, such remedy shall be in addition to all other remedies set
forth in this Agreement. In the event a course of action or claim arises for
which a remedy is not provided in this Agreement, then the Parties shall have
the rights and remedies available at law or in equity, subject to the waivers,
releases and limitations on liabilities set forth in the Agreement. To the
extent that any waivers, releases and limitations of liability are expressed in
this Agreement, then such waivers, releases and limitations of liability shall
apply even in the event of default, negligence or strict liability of the
Parties to be released or whose liability is limited and shall extend to the
officers, directors, employees, agents and related entities of such Party.
USEC Prime Agency Agreement

100



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
USEC PROPRIETARY INFORMATION
Contract No. 662574 (9-11-08)
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
in two originals by their duly authorized officers as of the Effective Date.

                              FLUOR ENTERPRISES, INC.       USEC INC.    
 
                            By:   /s/ P. Oostervees       By:   /s/ Philip G.
Sewell                          
 
  Name:   P. Oostervees           Name:   Philip G. Sewell    
 
  Title:   Senior Vice President           Title:   Senior Vice President    

USEC Prime Agency Agreement

101



--------------------------------------------------------------------------------



 



EXHIBIT A
*****

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Key Milestones
The key milestones and dates for the American Centrifuge Project are:
*****

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Contractor Key Personnel
The following positions and individuals are named as Key Personnel in accordance
with Section 6.2 of the EPCM Contract:
*****

 



--------------------------------------------------------------------------------



 



EXHIBIT D
LIMITED AGENCY AGREEMENT
(PURCHASING AND CONTRACTING)
This Agreement (“Limited Agency Agreement”) is made and entered into as of the
August 14, 2007, by and between USEC Inc., a corporation organized and existing
under the laws of the State of Delaware, (hereinafter called “Owner”), and Fluor
Enterprises, Inc., a California corporation, (hereinafter called “Fluor” or
“Agent”) (collectively the “Parties”).
WITNESSETH:
WHEREAS, Owner and Fluor have entered into a contract, Contract No. 662574, for
Fluor to perform certain engineering, procurement and construction management
services (the “EPCM Contract”) for Owner’s American Centrifuge Plant in Piketon,
Ohio, (hereinafter referred to as the “Project”); and
WHEREAS, Owner and Fluor are currently negotiating modifications to the EPCM
Contract, however, in the interim in order to permit the Project to remain on
schedule, the Parties are entering into this Limited Agency Agreement to appoint
Fluor as its Agent to make purchases and to issue contracts for the Project in
Owner’s name and on behalf of Owner subject to the terms and conditions of this
Agreement;
THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the Parties hereto, intending
to be legally bound, agree as follows:

1.   Owner hereby appoints Fluor as its Agent, and Fluor hereby accepts such
appointment to issue contracts and to purchase in Owner’s name and on behalf of
Owner for the limited purpose of procuring equipment, materials, supplies and
services under the EPCM Contract solely for use on or related to the Project.
This limited agency is subject to the terms and conditions of the EPCM Contract
and this Limited Agency Agreement.

2.   Fluor may issue or sign contracts as Agent to Owner, in Owner’s name or, on
behalf of Ownerand as part of such agency relationship the following obligations
shall be met:

a. the contract is for the purchase of equipment, materials or services
necessary to perform Work as authorized by Owner pursuant to the EPCM Contract;
b. the contract terms and conditions are using forms approved by Owner or any
changes have been approved in writing by the Owner’s Representative under the
EPCM Contract;
c. the total cost of the equipment, material or services to Owner are within the
budget authorized by Owner or Owner’s Representative has approved the increase
in cost;
d. for contracts with a total cost to Owner equal to or less than $100,000.00,
Fluor shall provide a copy of the contract to Owner within 30 days after
execution of the contract by Fluor; and
e. for contracts with a total cost to Owner of more than $100,000.00, Fluor
shall provide a copy of the contract for Owner’s review and may execute the
contract as Agent for Owner after receiving written approval from Owner’s
Representative.

3.   Such purchases and contracts shall be made by special purchase orders and
contract forms that shall show on their face that Fluor is acting as agent for
Owner. Fluor shall furnish Owner with a copy of the document at the time the
purchase order or contract is issued. All such purchases and contracts shall be
carried out in accordance with procedures as set forth in the Project Procedure
Manual or in accordance with written purchasing directions provided by Owner’s
Representative.

 



--------------------------------------------------------------------------------



 



4.   All purchase orders and contracts issued by Fluor hereunder shall be signed
by Fluor as Agent and/or Construction Manager for Owner and shall be identified
by a distinctive numbering system approved by Owner. In addition, such orders
shall contain instructions to vendors, as set forth in the Project Procedure
Manual, with respect to the inclusion or exclusion of sales and/or use taxes in
the purchase price. The ownership and title of all items purchased hereunder
shall pass directly from the selling party to Owner, and Fluor shall at no time
be a party to such transaction, other than as Agent of Owner.

5.   All purchase orders and contracts issued or entered into by Fluor in
accordance with this Limited Agency Agreement shall be deemed to be a contract
directly between Owner and the selling party and shall provide that Owner shall
have all the rights and obligations under the contract and that Owner’s
obligations may be satisfied through the performance of Owner’s contractors
including Fluor under its EPCM Contract.

6.   The agency created hereby shall be limited to the purchase, in accordance
with this Limited Agency Agreement, of materials, equipment, supplies and
construction services as authorized under the EPCM contract for the Project and
to such ancillary activities as may be necessary or appropriate in connection
therewith, including but not limited to freight movement, freight consolidation
and freight forwarding; expediting of deliveries of purchased items; and
receiving and handling of such items when they arrive at the Project.

7.   The authority granted to Fluor by Owner hereunder is limited exclusively to
the activities described in this Limited Agency Agreement. The agency authority
established by this Agreement may be terminated by either party at any time upon
written notice to the other.

IN WITNESS HEREOF, the undersigned duly authorized parties hereto have executed
this Agreement on behalf of their respective corporations as of the day and year
first above written.

                              OWNER       FLUOR ENTERPRISES, INC.    
 
                            BY:   /s/ Charles W. Kerner       BY:   /s/ Ken
Choudhary                          
 
  TITLE:   Director, Procurement & Contracts           TITLE:   V.P. & General
Mgr. E&C    

2



--------------------------------------------------------------------------------



 



EXHIBIT E
MECHANICAL COMPLETION
1. PURPOSE
The purpose of this Exhibit E and its appendices is to define the final phases
of the Work and its transition into Mechanical Completion, Turnover, and then
into overall Final Acceptance (all as defined herein or in the Contract).
Appendix 1 of this Attachment shows the division of the responsibilities between
Contractor and OWNER, prior to Mechanical Completion of each System.
2. DEFINITIONS FOR THIS EXHIBIT E

  2.1.   “Contractor” shall mean Fluor and as defined in the Contract Signature
Document.     2.2.   “Owner” shall have the meaning set forth in Article 1 of
the Contract.     2.3.   “Work” shall have the meaning set forth in Article 1 of
the Contract.     2.4.   “Mechanical Completion” shall have the meaning set
forth in Article 1 of the Contract.     2.5.   “Final Acceptance” shall have the
meaning set forth in Article 1 of the Contract.     2.6.   “System” and
“Sub-System” shall have the meanings set forth in Article 1 of the Contract.    
2.7.   “Commissioning” shall have the meaning set forth in Article 1 of the
Contract.     2.8.   “Mechanical Completion Documentation Files” shall mean the
files to be organized to reflect the acceptance status of each element of work
being turned over and indexed to indicate contents. A Turnover Package is a
group of Mechanical Completion Documentation Files. Fluor’s CompleteItsm
software will be utilized. (See additional details in Section 3.7 of this
Exhibit.)     2.9.   “Turnover” shall have the meaning set forth in Article 1 of
the Contract.     2.10.   “Turnover Notice(s)” (which establishes the Mechanical
Completion date for particular System(s)) are normally issued by the Contractor
with a Punch List attached which details outstanding, incomplete work that has
been determined, in coordination with Owner, to be of such content that it will
not impede planned commissioning/start-up activities. Turnover Notices are
issued for each System(s) as they achieve Mechanical Completion and shall be
submitted to Owner within three (3) days of the day upon which work was
completed. Owner will sign, noting its agreement, or otherwise, to each Turnover
Notice and accept responsibility for the care, custody and control of such
System(s) or Plant.     2.11.   “Punch List” shall mean_a working document, used
jointly by the Contractor and Owner to provide for completeness of the work
being prepared for Turnover and Mechanical Completion. This is a comprehensive
electronic listing prepared by the Contractor of the remaining work items,
including those submitted by Owner, showing a target completion date for each
item. At Turnover, Contractor is to

 



--------------------------------------------------------------------------------



 



EXHIBIT E
MECHANICAL COMPLETION

      use the format shown in Appendix 2, Turnover Notice, to this Exhibit for
the electronic listing. For ease of coordination and communication, each item of
the list is given a number according to the Contractor’s numbering system.    
2.12.   “Start-up” shall have the meaning set forth in Article 1 of the
Contract.

3. DIVISION OF RESPONSIBILITIES FOR TURNOVER

  3.1.   Contractor’s base scope of work is complete following Owner’s
acceptance that Contractor has achieved Mechanical Completion, including
acceptance of the completion of the Punch List items. Contractor’s
responsibility for Mechanical Completion of each System includes:

  3.1.1.   The general activities set forth in the following article,
Article 4.0, PROCEDURE.     3.1.2.   The specific scope of work requirements set
forth in the Contract Scope of Services / Scope of Facilities.     3.1.3.  
Those items noted as “Mechanical Completion — Fluor Responsibility” in
Appendix 1 to this exhibit.

  3.2.   Performance and completion of the Punch List items that will be
performed after Mechanical Completion (during the OWNER’s Commissioning period)
shall be coordinated with OWNER.     3.3.   The Plant acceptance sequence will
be by system/sub-systems or by specific areas (e.g. control building and
warehouse when feasible). However, the checkout and Start-up of the plant will
be by systems/sub-systems that will, in some cases, take precedence over the
area concept. The system/sub-system approach will expedite Turnover, and
Commissioning and Start Up by Owner.     3.4.   Contractor will incorporate the
system/sub-system approach into the System Turnover schedules developed in
accordance with the Contract as the construction nears completion.     3.5.   A
Turnover package will be prepared by Contractor for each system/sub-system on
the project. These documents will provide the basis for checkout as they provide
definition of the Systems and the checks necessary to confirm Mechanical
Completion of the System. Contractor will designate a single point of contact to
coordinate the turnover activities for a system/sub-system with Owner’s
established EPC (Engineering Procurement Construction) team.     3.6.   At the
time of issuing the Turnover Notice for a System, Contractor will be required to
identify and complete the work on the System Punch List except for those items
that Owner agrees are acceptable to be completed after Mechanical Completion.
Those items remaining will form the basis of the Punch List. Punch list items
will be assigned one of the following categories

  •   Category A — Shall be completed prior to system/sub-system Turnover.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
MECHANICAL COMPLETION



  •   Category B — Shall be completed before Final Acceptance. These are minor
items that do not prevent the start of Commissioning activities. These items are
also called Exception Items.

  •   Category C — Owner identified items that were not in original scope. If
punch item is added to scope, it will change categories to either an A or B
item.

      Punch List (See Appendix 2, Turnover Notice, to this Exhibit for format)
is prepared by Contractor, after review with Owner at the time of Turnover, when
it is ready to issue the Turnover Notice.     3.7.   The Mechanical Completion
Documentation Files shall contain records of tests and inspections, and
checkouts that were prepared by Contractor and submitted to Owner after they are
carried out.         The CompleteItSM Program administers a database that
maintains the generated documents by Engineering, Construction and Turnover. The
program issues a consistent and simple verification of the certification
processes and the transference of the System(s) and Subsystem(s) of the project.
        The Mechanical Completion Documentation Files for each System may be
separated into sub-systems and shall be contained in a “loose leaf” binder and
presented to the Owner at time of issue of the Turnover Notice. The following
documentation shall be contained and organized in the loose leaf binders:

  •   Table of Contents     •   System P&IDs (Piping & Instrumentation Diagrams)
with System Boundaries marked     •   Electric One-Line Drawings with System
Boundaries marked     •   Quality Control and Quality Assurance documentation  
  •   Construction Testing Data including, as an example only, the following:

  •   Hydro Testing Results     •   Piping System Acceptance Criteria and
attested results     •   Mechanical/Electrical Test Data     •   Equipment
Alignment Data     •   Instrument Calibration Sheets     •   System/Equipment
Flushing and/or Cleaning Guidelines     •   Equipment Maintenance Records     •
  As-built Drawings (as required)     •   Vendor Manuals     •   Field
Equipment/System Testing Data

Remaining documentation (e.g. weld maps and weld records) for each System shall
be turned over to the Owner in a standard 12” wide x 14” deep x 10” high file
box (where applicable). The contents of each box shall be organized with like
documentation and the contents cataloged.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
MECHANICAL COMPLETION



The outside of the box shall be marked with a reference number that corresponded
to the catalog list.

  3.8.   Owner is responsible for the performance and completion of
Commissioning and Start-Up.

4. PROCEDURE

  4.1.   Owner will review the Contractor’s definition of each turnover
system/sub-system by use of marked up plot plans, system schematic drawings
(P&IDs), mechanical flow diagrams, electrical one line diagrams and similar
documents.     4.2.   Contractor shall prepare a checklist of all line numbers
and tag items to demonstrate Contractor understands systems/subsystems to be
turned over. The checklist shall be submitted for review by Owner in accordance
with the System turnover schedules.     4.3.   In general, Mechanical Completion
shall be achieved when the System has reached the point where construction and
construction testing has been completed and the system is capable of being
commissioned, even though Punch List items are remaining to be completed.    
4.4.   It is a requisite to the Mechanical Completion of a System that the
associated equipment, piping, instrumentation and electrical systems are
installed and that the equipment and instrumentation requiring adjustments and
tests are completed, including any assistance needed by vendor representatives.
For electrical systems, construction related tests, relay settings, and
checkouts must be completed prior to energizing by Owner.     4.5.   Mechanical
Completion by System will be achieved when the following activities, at a
minimum, have been accepted as complete:

  4.5.1.   Preparations have been made to meet the system safety requirements.  
  4.5.2.   Cold alignment has been completed for the compressors, pumps,
machinery and the drivers. The lubrication systems, couplings and guards have
been assembled and installed. Rotating equipment has been cold aligned and the
final pipe spools and screens have been installed.     4.5.3.   The vessels have
been opened, internals installed, cleaned, inspected and closed after
inspection.     4.5.4.   The piping has been cleaned, tested, test blinds
removed and spring supports, anchors and guides checked for removal of all
shipping and erection stops and for correctness of cold settings.     4.5.5.  
Where specified piping has been blown dry and properly laid up following hydro
testing.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
MECHANICAL COMPLETION

  4.5.6.   The components of the system instrument loops have been inspected,
and continuity tested.     4.5.7.   The electrical system has been installed and
tested per project specifications, motor rotation has been checked by rotation
meter or other testing method, and power system protective devices have been
set.     4.5.8.   The painting and insulation that would interfere with
commissioning and start-up or for safety reasons has been completed.     4.5.9.
  The temporary construction facilities that would interfere with Owner
Commissioning and Start-up or for safety reasons have been removed.     4.5.10.
  The fire protection systems and equipment have been installed, and tested.    
4.5.11.   The nuclear sources for instrument loops and point detection devices
have been safely installed, tested and declared safe/ready for service.    
4.5.12.   The gas detectors have been installed, and tested.     4.5.13.  
Vessels, equipment and lines are color-coded and their identification stamped or
tagged per specifications.     4.5.14.   DCS (Distributed Control System), PLC
(Programmable Logic Controller) and computer systems are installed and tested
per specifications. Contractor will perform point to point IO test.

  4.6.   When Contractor believes that the Work is sufficiently completed that
Mechanical Completion of a System has been achieved then it will submit the
Turnover Notice.     4.7.   In addition, the Mechanical Completion Documentation
Files for that System shall be submitted to Owner.     4.8.   Within ten
(10) business days after receipt of a Turnover Notice, Owner will either accept
or reject the Turnover Notice as set forth in Section 12.1. Should Owner reject
the Turnover Notice they shall so state in writing, with reason, adding any
additional deficiencies to the list. Should Owner determine the Punch List
prepared by Contractor or additional deficiencies found during the inspection to
be too many in number or unacceptable in content, the Turnover Notice will be
rejected. Should the Contractor’s Turnover Notice be rejected by Owner,
Contractor shall either complete or correct the work, and resubmit the Turnover
Notice to Owner with a revised Punch List or dispute such decision in accordance
with the dispute resolution provisions of the Contract.     4.9.   Owner, Having
agreed to Mechanical Completion of the System, defined by each Turnover Notice,
may require that Contractor perform remaining Punch List items only following
issuance of work permits to be issued by Owner. At this time, Contractor and
Owner will work closely during the final stages of the project to

 



--------------------------------------------------------------------------------



 



EXHIBIT E
MECHANICAL COMPLETION

      permit an orderly and timely completion of the entire work and the
completion of the Commissioning and Startup by Owner.

APPENDICES
Appendix 1 — Mechanical Completion Responsibility Matrix
Appendix 2 — Turnover Notice
END OF EXHIBIT E

 



--------------------------------------------------------------------------------



 



APPENDIX 1
*****

 



--------------------------------------------------------------------------------



 



APPENDIX 2
*****

 



--------------------------------------------------------------------------------



 



EXHIBIT F
[Insert Today’s date]
[Client Name]
[Project Name]
[Fluor Contract No.]
[Client Contract No, if needed]
[Recipient’s Name]
[Recipient’s Title]
[Recipient’s Company Name]
[Recipient’s Address]
[Recipient’s City, State, Zip]
Dear [Name]:
Notice of Final Completion/Acceptance
In compliance with                                          of the
                                           Contract dated                     
(the “Contract”), we advise that all work authorized by you under the terms of
the Contract has been completed.
Please acknowledge the acceptance and approval of Fluor’s work by executing this
letter in the spaces provided below and returning two (2) of the enclosed
copies.
Sincerely,
[Project Manager’s Name]
Project Manager
Approved and Accepted by:
[Client Name]

                By:           Name:           Title:          

 



--------------------------------------------------------------------------------



 



EXHIBIT G
*****

 



--------------------------------------------------------------------------------



 



EXHIBIT H
*****

 



--------------------------------------------------------------------------------



 



EXHIBIT I
*****

 



--------------------------------------------------------------------------------



 



EXHIBIT J

                     
STATE OF
        )          
 
        )     ss:    
COUNTY OF
        )          

CONTRACTOR’S
RELEASE OF LIEN
KNOW ALL MEN BY THESE PRESENTS,
That FLUOR ENTERPRISES, INC., (“Contractor”), a California corporation, having
an office in Greenville, South Carolina, for and in consideration of the sum of
                                                             DOLLARS ($      
              ) and other good and valuable consideration to it in hand paid by
                                                                          
(“Owner”), the receipt of which is hereby acknowledged, and which sum is due
Contractor under and pursuant to that certain Agreement dated as of the
                     day of                     ,                     , made and
entered into with Owner relating to the furnishing of materials, labor and/or
equipment for construction of                     
                                         plant located at                  
                                                                        (the
“Plant”) for Owner;
Does hereby certify to said Owner that all persons, firms, associations ,
corporations or other entities furnishing labor, material or equipment to
Contractor under said Agreement have to the best of Contractor’s knowledge been
paid in full; and
Does hereby remise, release, waive, relinquish and forever quitclaim unto said
Owner, its successors and assigns, all and all manner of liens against said
Owner which Contractor ever had, now has, or which it or its successors or
assigns hereafter can, shall or may have upon any portion of the lands of Owner
or the buildings thereon standing, for labor, material, or equipment furnished
under said Agreement.
IN WITNESS WHEREOF, Contractor has caused this instrument to be signed and
attested by its duly authorized officer, and its corporate seal to be hereunder
affixed on the                                          day of
                                        ,                     .

            ATTEST:    FLUOR ENTERPRISES, INC.
        BY:             TITLE:              Secretary or Assistant Secretary   
      DATE:       

(AFFIX CORPORATE SEAL)

 